Exhibit 10.2.1




EXECUTION VERSION









--------------------------------------------------------------------------------

MASTER INDENTURE
dated as of April 10, 2019
by and between
TRINITY RAIL LEASING 2019 LLC,
a Delaware limited liability company,
as the Issuer of the Equipment Notes,
and
U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Indenture Trustee for the Equipment Notes

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------





Table of Contents
Page
GRANTING CLAUSES
1



ARTICLE I
DEFINITIONS
8



Section 1.01
Definitions
8


Section 1.02
Rules of Construction
8


Section 1.03
Compliance Certificates and Opinions
9


Section 1.04
Acts of Noteholders
10



ARTICLE II
THE EQUIPMENT NOTES
11



Section 2.01
Authorization, Issuance and Authentication of the Equipment Notes; Amount of
Outstanding Principal Balance; Terms; Form; Execution and Delivery
11


Section 2.02
Restrictive Legends
14


Section 2.03
Note Registrar and Paying Agent
15


Section 2.04
Paying Agent to Hold Money in Trust
17


Section 2.05
Method of Payment
17


Section 2.06
Minimum Denomination
18


Section 2.07
Exchange Option
18


Section 2.08
Mutilated, Destroyed, Lost or Stolen Equipment Notes
20


Section 2.09
Payments of Transfer Taxes
20


Section 2.10
Book-Entry Registration
20


Section 2.11
Special Transfer Provisions
22


Section 2.12
Temporary Definitive Notes
24


Section 2.13
Statements to Noteholders
25


Section 2.14
CUSIP, CINS and ISIN Numbers
26


Section 2.15
Debt Treatment of Equipment Notes
26


Section 2.16
Compliance with Withholding Requirements
26


Section 2.17
Limitation on Transfers
27


Section 2.18
Noteholder Tax Identification Information
28





i

--------------------------------------------------------------------------------




ARTICLE III
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS
28



Section 3.01
Establishment of Indenture Accounts; Investments
28


Section 3.02
Collections Account
31


Section 3.03
Withdrawal upon an Event of Default
32


Section 3.04
Liquidity Reserve Account; Liquidity Facilities
32


Section 3.05
Optional Reinvestment Account
34


Section 3.06
Expense Account
35


Section 3.07
Series Accounts
35


Section 3.08
Redemption/Defeasance Account
36


Section 3.09
Mandatory Replacement Account
36


Section 3.10
Calculations
37


Section 3.11
Payment Date Distributions from the Collections Account
39


Section 3.12
Voluntary Redemptions
47


Section 3.13
Procedure for Redemptions
48


Section 3.14
Adjustments in Targeted Principal Balances
49


Section 3.15
Liquidity Facilities
50


Section 3.16
Hedge Agreements
51


Section 3.17
Capital Contributions to Indenture Accounts and/or Portfolio
53



ARTICLE IV
DEFAULT AND REMEDIES
54



Section 4.01
Events of Default
54


Section 4.02
Remedies Upon Event of Default
56


Section 4.03
Limitation on Suits
59


Section 4.04
Waiver of Existing Defaults
60


Section 4.05
Restoration of Rights and Remedies
60


Section 4.06
Remedies Cumulative
61


Section 4.07
Authority of Courts Not Required
61


Section 4.08
Rights of Noteholders to Receive Payment
61


Section 4.09
Indenture Trustee May File Proofs of Claim
61


Section 4.10
Undertaking for Costs
61


Section 4.11
Purchase Right of Class B Noteholders
62



ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
62



Section 5.01
Representations and Warranties
62


Section 5.02
General Covenants
68


Section 5.03
Portfolio Covenants
75


Section 5.04
Operating Covenants
80





ii

--------------------------------------------------------------------------------




ARTICLE VI
THE INDENTURE TRUSTEE
89



Section 6.01
Acceptance of Trusts and Duties
89


Section 6.02
Absence of Duties
89


Section 6.03
Representations or Warranties
90


Section 6.04
Reliance; Agents; Advice of Counsel
90


Section 6.05
Not Acting in Individual Capacity
93


Section 6.06
No Compensation from Noteholders
93


Section 6.07
Notice of Defaults; Communications During Continuance of Event of Default
94


Section 6.08
Indenture Trustee May Hold Securities
94


Section 6.09
Corporate Trustee Required; Eligibility
94


Section 6.10
Reports by the Issuer
94


Section 6.11
Compensation
94


Section 6.12
Certain Rights of the Requisite Majority    
95


Section 6.13
Lessee Contact
95



ARTICLE VII
SUCCESSOR TRUSTEES
95



Section 7.01
Resignation and Removal of Indenture Trustee
95


Section 7.02
Appointment of Successor
95



ARTICLE VIII
INDEMNITY
97



Section 8.01
Indemnity
97


Section 8.02
Noteholders’ Indemnity
97


Section 8.03
Survival
97



ARTICLE IX
SUPPLEMENTAL INDENTURES
98



Section 9.01
Supplemental Indentures Without the Consent of the Noteholders
98


Section 9.02
Supplemental Indentures with the Consent of Noteholders
98


Section 9.03
Execution of Indenture Supplements and Series Supplements
100


Section 9.04
Effect of Indenture Supplements
100


Section 9.05
Reference in Equipment Notes to Supplements
100


Section 9.06
Issuance of Additional Series of Equipment Notes
100







iii

--------------------------------------------------------------------------------




ARTICLE X
MODIFICATION AND WAIVER
102



Section 10.01
Modification and Waiver with Consent of Noteholders
102


Section 10.02
Modification Without Consent of Noteholders
103


Section 10.03
Consent of Servicer, Hedge Providers and Liquidity Facility Providers
103


Section 10.04
Subordination and Priority of Payments
103


Section 10.05
Execution of Amendments by Indenture Trustee
103



ARTICLE XI
SUBORDINATION
104



Section 11.01
Subordination
104



ARTICLE XII
DISCHARGE OF INDENTURE; DEFEASANCE
105



Section 12.01
Discharge of Liability on the Equipment Notes; Defeasance
105


Section 12.02
Conditions to Defeasance
106


Section 12.03
Application of Trust Money
107


Section 12.04
Repayment to the Issuer
107


Section 12.05
Indemnity for Government Obligations and Corporate Obligations
108


Section 12.06
Reinstatement
108



ARTICLE XIII
MISCELLANEOUS
108



Section 13.01
Right of Indenture Trustee to Perform
108


Section 13.02
Waiver
108


Section 13.03
Severability
109


Section 13.04
Notices
109


Section 13.05
Assignments
111


Section 13.06
Currency Conversion
111


Section 13.07
Application to Court
112


Section 13.08
Governing Law
112


Section 13.09
Jurisdiction
112


Section 13.10
Jury Trial
113


Section 13.11
Counterparts
113


Section 13.12
No Petition in Bankruptcy
113


Section 13.13
Table of Contents, Headings, Etc
113













iv

--------------------------------------------------------------------------------




Schedule
Description
Schedule 1
Account Information
 
 
 
 
Exhibit
Description
Exhibit A-1
Form of Certificate to be Given by Noteholders
Exhibit A-2
Form of Certificate to be Given by Euroclear or Clearstream
Exhibit A-3
Form of Certificate to Depository Regarding Interest
Exhibit A-4
Form of Depositary Certificate Regarding Interest
Exhibit A-5
Form of Transfer Certificate for Exchange or Transfer from 144A Book-Entry Note
to Regulation S Book-Entry Note
Exhibit A-6
Form of Initial Purchaser Exchange Instructions
Exhibit A-7
Form of Certificate to be Given by Transferee of Beneficial Interest in a
Regulation S Book-Entry Note
Exhibit A-8
Form of Transfer Certificate for Exchange or Transfer from Unrestricted
Book-Entry Note to 144A Book-Entry Note
Exhibit B
Form of Investment Letter to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors
Exhibit C-1
Form of Monthly Report
Exhibit C-2
Form of Annual Report
Exhibit D
Form of Full Service Lease
Exhibit E
Form of Net Lease







v

--------------------------------------------------------------------------------





This MASTER INDENTURE, dated as of April 10, 2019 (as modified, amended or
supplemented from time to time by Indenture Supplements, this “Master
Indenture”) between TRINITY RAIL LEASING 2019 LLC, a Delaware limited liability
company, as the issuer of the Equipment Notes hereunder (the “Issuer”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as indenture trustee
for each Series of Equipment Notes (the “Indenture Trustee”).
W I T N E S S E T H:
WHEREAS, the Issuer and the Indenture Trustee are executing and delivering this
Master Indenture in order to provide for the issuance from time to time by the
Issuer of the Equipment Notes in one or more Series, the Principal Terms of
which shall be specified in one or more Series Supplements to this Master
Indenture; and
WHEREAS, except as otherwise provided herein, the obligations of the Issuer
under the Equipment Notes issued pursuant to this Master Indenture and the other
Secured Obligations shall be secured on a pari passu basis by the Collateral
further granted and described below;
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
GRANTING CLAUSES
The Issuer hereby pledges, transfers, assigns, and otherwise conveys to the
Indenture Trustee for the benefit and security of the Noteholders and other
Secured Parties, and grants to the Indenture Trustee for the benefit and
security of the Noteholders and other Secured Parties a security interest in and
Encumbrance on, all of the Issuer’s right, title and interest, whether now
existing or hereafter created or acquired and wherever located, in, to and under
the assets and property described below (collectively, the “Collateral”):
(a)    each Issuer Document, in each case, as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”);
(b)    (i) all Railcars described on a schedule to a Series Supplement, together
with all other Railcars conveyed to the Issuer from time to time, whether
pursuant to an Asset Transfer Agreement or otherwise, and any and all
substitutions and replacements therefor, (ii) all licenses, manufacturer’s
warranties and other warranties, Supporting Obligations (including in respect of
any related Lease), Payment Intangibles, Accounts, Instruments, Chattel Paper
(including the Leases described on a schedule to a Series Supplement and any
other related Leases of the Railcars and all related Lease Payments), General
Intangibles and all other rights and obligations related to any such
aforementioned Assigned Agreement, Railcars or Leases, including, without
limitation, all rights, powers, privileges, options and other benefits of the
Issuer to receive moneys and other property due and to become due under or
pursuant to such Assigned Agreements, such Railcars or Leases, including,
without limitation, all rights, powers, privileges, options and other benefits
to receive and collect rental payments, income, revenues, profits and other
amounts, payments, tenders or security (including any cash collateral) from any
other party thereto (including, in the case of related Leases, from the Lessees
thereunder), (iii) all rights,


1

--------------------------------------------------------------------------------




powers, privileges, options and other benefits of the Issuer to receive proceeds
of any casualty insurance, condemnation award, indemnity, warranty or guaranty
with respect to such Assigned Agreements, Railcars or Leases, (iv) all claims of
the Issuer for damages arising out of or for breach of or default under any
Assigned Agreement or in respect of any related Lease, and (v) the rights,
powers, privileges, options and other benefits of the Issuer to perform under
each Assigned Agreement and related Lease, to compel performance and otherwise
exercise all remedies thereunder and to terminate each Assigned Agreement and
related Lease;
(c)    all (i) Railroad Mileage Credits allocable to such Railcars and any
payments in respect of such credits, (ii) tort claims or any other claims of any
kind or nature related to such Railcars and any payments in respect of such
claims, (iii) SUBI Certificates evidencing a 100% special unit of beneficial
interest in the Trinity Marks related to such Railcars and (iv) other payments
owing by any Person (including any railroads or similar entities) in respect of
or attributable to such Railcars or the use, loss, damage, casualty,
condemnation of such Railcars or the Marks associated therewith, in each case
whether arising by contract, operation of law, course of dealing, industry
practice or otherwise;
(d)    all Indenture Accounts (other than Series Accounts) and any other deposit
accounts and securities accounts established in connection with any Liquidity
Facility Documents, and all the funds standing to the credit thereof, all
Investment Property credited thereto (including, without limitation, all
(i) securities, whether certificated or uncertificated, (ii) Security
Entitlements, (iii) Securities Accounts, (iv) commodity contracts and
(v) commodity accounts) in which the Issuer has now, or acquires from time to
time hereafter, any right, title or interest in any manner, and the certificates
or instruments, if any, representing or evidencing such Investment Property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Investment Property with
respect thereto, including, without limitation, any Permitted Investments
purchased with funds on deposit in any Indenture Accounts or in any other
deposit accounts and securities accounts established in connection with any
Liquidity Facility Documents, and all income from the investment of funds
therein;
(e)    all insurance policies maintained by the Issuer or for its benefit
(including, without limitation, all insurance policies maintained by the
Servicer or the Insurance Manager for the benefit of the Issuer) covering all or
any portion of the Collateral, and all payments thereon or with respect thereto;
(f)    all other Accounts, Chattel Paper, commercial tort claims (as defined in
the UCC), documents (as defined in the UCC), equipment (as defined in the UCC),
General Intangibles, Instruments, inventory (as defined in the UCC),
letter-of-credit rights (as defined in the UCC), and Supporting Obligations; and
(g)    all Proceeds, accessions, profits, products, income benefits,
substitutions and replacements, whether voluntary or involuntary, of and to any
of the property of the Issuer described in the preceding clauses (including,
without limitation, the Issuer’s claims for indemnity thereunder and payments
with respect thereto).
Such Security Interests are granted and subject to the terms and conditions of
this Master Indenture as collateral security for the payment and performance in
full by the Issuer of all Outstanding Obligations and for the prompt payment in
full by the Issuer of the respective


2

--------------------------------------------------------------------------------




amounts due and the prompt performance in full by the Issuer of all of its other
obligations, in each case, under the Issuer Documents, the Equipment Notes, any
Liquidity Facility Documents (except for any Liquidity Facility Documents that
are identified in a Series Supplement as being excluded from the Secured
Obligations), the Hedge Agreements and the other Operative Agreements to which
the Issuer is a party (collectively, the “Secured Obligations”), all as provided
in this Master Indenture.
For the avoidance of doubt it is expressly understood and agreed that, to the
extent the UCC is revised subsequent to the date hereof such that the definition
of any of the foregoing terms included in the description of Collateral is
changed, the parties hereto desire that any property which is included in such
changed definitions which would not otherwise be included in the foregoing grant
on the date hereof be included in such grant immediately upon the effective date
of such revision.
The Indenture Trustee acknowledges such Security Interests, accepts the duties
created hereby in accordance with the provisions hereof and agrees to hold and
administer all Collateral for the use and benefit of all present and future
Secured Parties.
The Issuer hereby irrevocably authorizes the Indenture Trustee at any time, and
from time to time, to file, without the signature of the Issuer, in any filing
office in any UCC jurisdiction necessary or desirable to perfect the Security
Interests granted herein, any initial financing statements, continuation
statements and amendments thereto that (i) indicate or describe the Collateral
regardless of whether any particular asset constituting Collateral falls within
the scope of Article 9 of the UCC in the same manner as described herein or in
any other manner as is necessary or desirable to ensure the perfection of the
Security Interests granted herein, or (ii) provide any other information
required by Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether the Issuer is an organization, the type of organization and any
organization identification number issued to the Issuer. The Issuer agrees to
furnish the information described in clause (ii) of the preceding sentence to
the Indenture Trustee promptly upon the Indenture Trustee’s request. Nothing in
the foregoing shall be deemed to create an obligation of the Indenture Trustee
to file any financing statement, continuation statements or amendment thereto.
1. Priority. The Issuer intends the Security Interests in favor of the Indenture
Trustee to be prior to all other Encumbrances (other than Permitted
Encumbrances) in respect of the Collateral, and the Issuer has taken and shall
take or cause to be taken all actions necessary to obtain and maintain, in favor
of the Indenture Trustee, for the benefit of the Noteholders and other Secured
Parties, a first priority, perfected security interest in the Collateral, to the
extent that perfection can be achieved by the filing of a UCC-1 financing
statement in any UCC jurisdiction and/or other similar filings with the STB,
subject to Permitted Encumbrances. With respect to Leases related to Portfolio
Railcars where the Lessee thereunder is a Canadian resident, the Issuer has
taken and shall take or cause to be taken all actions necessary or advisable to
obtain and maintain, in favor of the Indenture Trustee, a first priority,
perfected security interest in the related Railcars including, without
limitation, making all such filings, registrations and recordings with the
Registrar General of Canada as are necessary or advisable to obtain and maintain
a first priority, perfected security interest in such Railcars (subject to
Permitted Encumbrances). Notwithstanding the foregoing, the Issuer shall not be
required to make any filings, registrations or recordation in Mexico or under
any Provincial Personal


3

--------------------------------------------------------------------------------




Property Security Act or other non-federal legislation in Canada. The Indenture
Trustee shall have all of the rights, remedies and recourses with respect to the
Collateral afforded a secured party under all applicable law in addition to, and
not in limitation of, the other rights, remedies and recourses granted to the
Indenture Trustee by this Master Indenture or any law relating to the creation
and perfection of security interests in the Collateral.
2. Continuance of Security.
(a)    Except as otherwise provided under “Releases” in subsection 4(e) below,
the Security Interests created under this Master Indenture shall remain in force
as continuing security to the Indenture Trustee, for the benefit of the
Noteholders and other Secured Parties, until the repayment and performance in
full of all Secured Obligations, notwithstanding any intermediate payment or
satisfaction of any part of the Secured Obligations or any settlement of account
or any other act, event or matter whatsoever, and shall secure Secured
Obligations, including, without limitation, the ultimate balance of the moneys
and liabilities hereby secured.
(b)    No assurance, security or payment which may be avoided or adjusted under
the law, including under any enactment relating to bankruptcy or insolvency, and
no release, settlement or discharge given or made by the Indenture Trustee on
the faith of any such assurance, security or payment, shall prejudice or affect
the right of the Indenture Trustee to recover the Secured Obligations from the
Issuer (including any moneys which it may be compelled to pay or refund under
the provisions of any applicable insolvency legislation of any applicable
jurisdiction and any costs payable by it pursuant to or otherwise incurred in
connection therewith) or to enforce the Security Interests granted under this
Master Indenture to the full extent of the Secured Obligations and accordingly,
if any release, settlement or discharge is or has been given hereunder and there
is subsequently any such avoidance or adjustment under the law, it is expressly
acknowledged and agreed that such release, settlement or discharge shall be void
and of no effect whatsoever.
(c)    If a Responsible Officer of the Indenture Trustee shall have received
written notice from a Secured Party or the Issuer or Administrator that the
Issuer may be insolvent pursuant to the provisions of any applicable insolvency
legislation in any relevant jurisdiction as at the date of any payment made by
the Issuer to the Indenture Trustee (provided that the Indenture Trustee shall
have no duty to inquire or investigate and shall not be deemed to have knowledge
of same absent written notice received by a Responsible Officer of the Indenture
Trustee), the Indenture Trustee shall retain the Security Interests contained in
or created pursuant to this Master Indenture until the expiration of a period of
one month plus such statutory period within which any assurance, security,
guarantee or payment can be avoided or invalidated after the payment and
discharge in full of all Secured Obligations notwithstanding any release,
settlement, discharge or arrangement which may be given or made by the Indenture
Trustee on, or as a consequence of, such payment or discharge of liability.
3. No Transfer of Duties. The Security Interests granted hereby are granted as
security only and shall not (i) transfer or in any way affect or modify, or
relieve the Issuer from, any obligation to perform or satisfy any term,
covenant, condition or agreement to be performed or satisfied by the Issuer
under or in connection with this Master Indenture or any Issuer Document or any
Collateral or (ii) impose any obligation on any of the Secured Parties or the
Indenture Trustee to perform or observe any such term, covenant, condition or
agreement or impose any


4

--------------------------------------------------------------------------------




liability on any of the Secured Parties or the Indenture Trustee for any act or
omission on the part of the Issuer relative thereto or for any breach of any
representation or warranty on the part of the Issuer contained therein or made
in connection therewith unless otherwise expressly provided therein.
4. Collateral.
(a)    Generally. On each Closing Date, all Instruments, Chattel Paper,
Securities or other documents, including, without limitation, any SUBI
Certificates, representing or evidencing Collateral (to the extent not held by
the Servicer pursuant to the terms of the Servicing Agreement) shall be
delivered to and held by or on behalf of the Indenture Trustee on behalf of the
Secured Parties pursuant hereto all in form and substance reasonably necessary
to protect the pledge of such Collateral. Subject to subsection (c) under this
heading, until the termination of the Security Interest granted hereby, if the
Issuer shall acquire (by purchase, contribution, substitution, replacement or
otherwise) any additional Collateral evidenced by Instruments or Chattel Paper
at any time or from time to time after the date hereof, the Issuer shall
promptly pledge the Collateral so evidenced as security for the Secured
Obligations with the Indenture Trustee and deliver same to the custodial
possession of the Servicer in accordance with Section 5.04(v), and the Servicer
shall accept under this Master Indenture such delivery.
(b)    Safekeeping. The Indenture Trustee agrees to maintain the Collateral
received by it and all records and documents relating thereto at such address or
addresses as may from time to time be specified by the Indenture Trustee in
writing to each Secured Party and the Issuer. The Indenture Trustee shall keep
all Collateral and related documentation in its possession separate and apart
from all other property that it is holding in its possession and from its own
general assets and shall maintain accurate records pertaining to the Permitted
Investments and Indenture Accounts included in the Collateral in such a manner
as shall enable the Indenture Trustee, the Secured Parties and the Issuer to
verify the accuracy of such record keeping. The Indenture Trustee’s books and
records shall at all times show that to the extent that any Collateral is held
by the Indenture Trustee such Collateral shall be held as agent of and custodian
for the Secured Parties and is not the property of the Indenture Trustee. The
Indenture Trustee will promptly report to each Secured Party and the Issuer any
failure on its part to hold the Collateral as provided in this subsection and
will promptly take appropriate action to remedy any such failure.
(c)    Limitation on Non-Severable Mixed Riders. The percentage of Portfolio
Railcars in the aggregate (measured by Adjusted Value) contained on
Non-Severable Mixed Riders shall not exceed twenty percent (20%) of the
Portfolio Railcars in the aggregate (measured by Adjusted Value).
(d)    Notifications. The Indenture Trustee at the expense of the Issuer shall
promptly forward to the Issuer and the Servicer a copy of each notice, request,
report, or other document relating to any Issuer Document included in the
Collateral that is received by a Responsible Officer of the Indenture Trustee
from any Person other than the Issuer or the Servicer on and after the Closing
Date.
(e)    Releases. If at any time all or any part of the Collateral is to be sold,
transferred, assigned or otherwise disposed of by the Issuer or the Indenture
Trustee or any Person on its or their behalf (but in any such case only as
required or permitted by the Operative Agreements), the Indenture Trustee upon
receipt of written notice from the Issuer or the Administrator, which


5

--------------------------------------------------------------------------------




notice shall be delivered at least five (5) Business Days prior to such sale,
transfer, assignment or disposal, on or prior to the date of such sale,
transfer, assignment or disposal (but not to be effective until the date of such
sale, transfer, assignment or disposal) (or, in the case of a Lessee’s exercise
of a purchase option, on, immediately prior to or after the date of such
purchase, as may be requested by the Issuer or the Administrator), at the
expense of the Issuer, execute such instruments of release prepared by the
Issuer or the Administrator, in recordable form, if necessary, in favor of the
Issuer or any other Person as the Issuer or the Administrator may reasonably
request, deliver the relevant part of the Collateral in its possession to the
Issuer, otherwise release the Security Interest evidenced by this Master
Indenture on such Collateral and release and deliver such Collateral to the
Issuer and issue confirmation, to the relevant purchaser, transferee, assignee,
insurer, and such other Persons as the Issuer may direct in writing, upon being
requested to do so by the Issuer, that the relevant Collateral is no longer
subject to the Security Interests. Any such release to the Issuer shall be
deemed to release or reassign as appropriate in respect of the Collateral such
grants and assignments arising hereunder.
At the written request of the Issuer, upon the payment in full of all Secured
Obligations, including, without limitation, the payment in full in cash of all
unpaid principal of and accrued interest on the Equipment Notes and all actual
and contingent amounts (other than inchoate indemnification amounts) payable
under the Hedge Agreements, the Indenture Trustee shall release the Security
Interests in the Portfolio and the other Collateral hereunder. In connection
therewith, the Indenture Trustee agrees, at the expense of the Issuer and
without the necessity of any consent from any Secured Party, to execute such
instruments of release, in recordable form if necessary, in favor of the Issuer
as the Issuer may reasonably request in respect of the release of such Portfolio
and other Collateral from the Security Interests, and to otherwise release the
security interests evidenced by this Master Indenture in and with respect to
such Collateral to the Issuer and to issue confirmation to such Persons as the
Issuer may direct, upon being requested to do so by the Issuer, that such
Collateral is no longer subject to the Security Interests.
In connection with an Optional Redemption, concurrently with the deposit of the
Redemption Price into the Redemption/Defeasance Account, if such Optional
Redemption shall effect a redemption in whole of a Series of Equipment Notes
then Outstanding, the Indenture Trustee shall be deemed to have been authorized
to permit a release of Collateral in accordance with this paragraph. In order to
effect any such Collateral release, the Servicer on behalf of the Issuer will
identify in a Release Identification Letter a pool of individual Railcars and
Leases (i) that were originally acquired by the Issuer on or prior to the
issuance date of the Series being redeemed or substituted therefor, and
(ii) that if such pool were released from the lien of this Master Indenture,
would not result in (A) the Issuer being in violation of the Concentration
Limits immediately after such proposed release of Collateral, (B) the Issuer’s
remaining portfolio of Railcars immediately after such proposed release of
Collateral having an average age which is more than twenty percent (20%) greater
than the average age of the Issuer’s portfolio of Railcars immediately prior to
such proposed release of Collateral, (C) the Issuer’s remaining portfolio of
Leases immediately after such proposed release of Collateral having an average
remaining term which is less than eighty percent (80%) of the average remaining
term of the Issuer’s portfolio of Leases immediately prior to such proposed
release of Collateral, (D) the Book LTV Ratio immediately after such proposed
release of Collateral being greater than the Book LTV Ratio immediately prior to
such proposed release of Collateral and (E) the Current LTV Ratio


6

--------------------------------------------------------------------------------




immediately after such proposed release of Collateral being greater than the
Current LTV Ratio immediately prior to such proposed release of Collateral. For
this purpose:
“Release Identification Letter” means a letter from the Servicer (on behalf of
the Issuer) addressed to the Indenture Trustee that identifies a pool of
Railcars and Leases referred to in the preceding paragraph and certifies as to
the satisfaction of the conditions in clause (ii) of the preceding paragraph.
The Indenture Trustee shall be entitled to rely conclusively and exclusively on
a Release Identification Letter without further investigation in connection with
any release contemplated by the preceding paragraph.
“Book LTV Ratio” means, as of any date of determination, a ratio equivalent to a
fraction, the numerator of which is the Outstanding Principal Balance of the
Equipment Notes as of such date of determination, and the denominator of which
is the aggregate Adjusted Value of the Portfolio Railcars as of such date of
determination.
“Current LTV Ratio” means, as of any date of determination, a ratio equivalent
to a fraction, the numerator of which is the Outstanding Principal Balance of
the Equipment Notes as of such date of determination, and the denominator of
which is the aggregate Special Appraised Value of the Portfolio Railcars as of
such date of determination.
“Special Appraised Value” means the value assigned to the Railcars by Rail
Solutions, Inc. or another independent railcar appraiser that is of comparable
standing and reputation in the good faith judgment of the Servicer, as performed
no earlier than ninety (90) days prior to the release date and obtained by the
Servicer at the cost of the Issuer.
5. Exercise of the Issuer’s Rights Concerning the Servicing Agreement. The
Issuer hereby agrees that, whether or not an Event of Default has occurred and
is continuing, so long as this Master Indenture has not been terminated and the
Security Interests on the Collateral released, the Indenture Trustee (acting at
the Direction of the Requisite Majority) shall have the exclusive right to
exercise and enforce all of the rights of the Issuer set forth in Sections 8.2,
8.3, 8.5 (other than the right to propose the list of replacement servicers
pursuant to Section 8.5(b)) and 8.6 of the Servicing Agreement (including,
without limitation, the rights to deliver all notices, declare a Servicer
Termination Event, terminate the Servicing Agreement, elect to replace the
Servicer and/or elect to appoint a Successor Servicer and select any replacement
Servicer, and the right to increase the Servicing Fee and/or add an incentive
fee payable to any such Successor Servicer); provided that so long as no Event
of Default has occurred and is continuing, the Issuer shall retain the
non-exclusive right to approve the list of proposed replacement Servicers (such
approval not to be unreasonably withheld or delayed) and to deliver notices
under Section 8.2 of the Servicing Agreement and declare a Servicer Termination
Event thereunder. In furtherance of the foregoing, the Issuer hereby irrevocably
appoints the Indenture Trustee as its attorney-in-fact to exercise all rights
described in this Granting Clause provision in its place and stead.
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. For purposes of this Master Indenture, the terms
set forth in Annex A hereto shall have the meanings indicated in such Annex A.


7

--------------------------------------------------------------------------------




Section 1.02    Rules of Construction. Unless the context otherwise requires:
(a)A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with U.S. GAAP.
(b)The terms “herein”, “hereof” and other words of similar import refer to this
Master Indenture as a whole and not to any particular Article, Section or other
subdivision.
(c)Unless otherwise indicated in context, all references to Articles, Sections,
Appendices, Exhibits or Annexes refer to an Article or Section of, or an
Appendix, Exhibit or Annex to, this Master Indenture.
(d)Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.
(e)The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.
(f)References in this Master Indenture to an agreement or other document
(including this Master Indenture) mean the agreement or other document and all
schedules, exhibits, annexes and other materials that are part of such agreement
and include references to such agreement or document as amended, supplemented,
restated or otherwise modified in accordance with its terms and the provisions
of this Master Indenture, and the provisions of this Master Indenture apply to
successive events and transactions.
(g)References in this Master Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor.
(h)References in this Master Indenture to the Equipment Notes of any Series or
any Class, as the case may be, include the terms and conditions applicable to
the Equipment Notes of such Series or any Class, as the case may be, and any
reference to any amount of money due or payable by reference to the Equipment
Notes of any Series or any Class, as the case may be, shall include any sum
covenanted to be paid by the Issuer under this Master Indenture and the related
Series Supplement in respect of the Equipment Notes of such Series Class, as
applicable.
(i)References in this Master Indenture to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Master Indenture.
(j)Where any payment is to be made, funds applied or any calculation is to be
made hereunder on a day which is not a Business Day, unless this Master
Indenture or any other Operative Agreement otherwise provides, such payment
shall be made, funds applied and calculation made on the next succeeding
Business Day, and payments shall be adjusted accordingly.


8

--------------------------------------------------------------------------------




(k)For purposes of determining the balance of amounts credited to and/or
deposited in an Indenture Account, the “value” of Permitted Investments
deposited in and/or credited to an Indenture Account shall be the lower of the
acquisition cost thereof and the then fair market value thereof and the “value”
of Dollars and cash equivalents of Dollars (other than cash equivalents of
Dollars included in the definition of Permitted Investments) shall be the face
value thereof.
Section 1.03    Compliance Certificates and Opinions. Upon any application or
request by the Issuer to the Indenture Trustee to take any action under any
provision of this Master Indenture or any Series Supplement, the Issuer shall
furnish to the Indenture Trustee an Officer’s Certificate stating that, in the
opinion of the signers thereof, all conditions precedent, if any, provided for
in this Master Indenture and/or such Series Supplement relating to the proposed
action have been complied with, and, if requested by the Indenture Trustee, an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Master Indenture relating to
such particular application or request, no additional certificate or opinion
need be furnished.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Master Indenture, any Series Supplement or any
Indenture Supplement shall include:
(a)a statement that each individual signing such certificate or opinion has read
such covenant or condition and the definitions in this Master Indenture, such
Series Supplement and/or such Indenture Supplement relating thereto;
(b)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(d)a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
Section 1.04    Acts of Noteholders.
(a)Any direction, consent, waiver or other action provided by this Master
Indenture in respect of the Equipment Notes of any Series or Class or the
Collateral to be given or taken by the Indenture Trustee at the Direction of
Noteholders (including a Control Party or a Requisite Majority) may be embodied
in and evidenced by one or more instruments of substantially similar tenor
signed by such Noteholders, Control Party or Requisite Majority, as applicable,
in person or by an agent or proxy duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Indenture Trustee, to each
Rating Agency where it is hereby expressly required pursuant to this Master
Indenture and to the Issuer. Such instrument or


9

--------------------------------------------------------------------------------




instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders, Control Party or
Requisite Majority signing such instrument or instruments. Proof of execution of
any such instrument or of a writing appointing any such agent shall be
sufficient for any purpose under this Master Indenture and any Series Supplement
and conclusive in favor of the Indenture Trustee or the Issuer, if made in the
manner provided in this Section.
(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved by the certificate of any notary public or other officer
of any jurisdiction authorized to take acknowledgments of deeds or administer
oaths that the Person executing such instrument acknowledged to him the
execution thereof, or by an affidavit of a witness to such execution sworn to
before any such notary or such other officer and where such execution is by an
officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other reasonable manner that the Indenture Trustee deems sufficient.
(c)In determining whether Noteholders, any Control Party or any Requisite
Majority shall have given any direction, consent, request, demand,
authorization, notice, waiver or other Act (any of the foregoing may be referred
to as a “Direction”) under this Master Indenture or any Series Supplement
(including without limitation any consent pursuant to Sections 4.04 or 9.02(a)
hereof), Equipment Notes legally or beneficially owned by any Issuer Group
Member shall be disregarded and deemed not to be Outstanding for purposes of any
such determination. In determining whether the Indenture Trustee shall be
protected in relying upon any such Direction, only Equipment Notes that a
Responsible Officer of the Indenture Trustee actually knows to be so owned shall
be so disregarded. Notwithstanding the foregoing, if any such Persons legally or
beneficially own 100% of the Equipment Notes then Outstanding then such
Equipment Notes shall not be so disregarded as aforesaid.
(d)The Issuer may at its option, by delivery of an Officer’s Certificate to the
Indenture Trustee, set a record date other than the Record Date to determine the
Noteholders in respect of the Equipment Notes of any Series entitled to give any
Direction in respect of such Equipment Notes. Such record date shall be the
record date specified in such Officer’s Certificate which shall be a date not
more than 30 days prior to the first solicitation of Noteholders in connection
therewith. If such a record date is fixed, such Direction may be given before or
after such record date, but only the Noteholders of record of such Series at the
close of business on such record date shall be deemed to be Noteholders for the
purposes of determining whether Noteholders of the requisite proportion of
Outstanding Equipment Notes of such Series have authorized or agreed or
consented to such Direction, and for that purpose the Outstanding Equipment
Notes of such Series shall be computed as of such record date; provided that no
such Direction by the Noteholders on such record date shall be deemed effective
unless it shall become effective pursuant to the provisions of this Master
Indenture not later than one year after the related record date.


10

--------------------------------------------------------------------------------




(e)Any Direction or other action by a Noteholder of an Equipment Note (including
a Control Party or a Requisite Majority) shall bind the Noteholder of every
Equipment Note issued upon the transfer thereof or in exchange therefor or in
lieu thereof, whether or not notation of such action is made upon such Equipment
Note.
ARTICLE II
THE EQUIPMENT NOTES
Section 2.01    Authorization, Issuance and Authentication of the Equipment
Notes; Amount of Outstanding Principal Balance; Terms; Form; Execution and
Delivery.
(a)The number of Series which may be created by this Master Indenture is not
limited. The Equipment Notes shall be issued in such Series as may from time to
time be created by Series Supplements pursuant to this Master Indenture and may
be issued in such Classes within a Series as may be authorized by the related
Series Supplement for such Series. Each Series shall be created by a separate
Series Supplement and shall be identified in a manner sufficient to
differentiate the Equipment Notes of each such Series from the Equipment Notes
of any other Series. The Equipment Notes of each Series will rank pari passu
with the Equipment Notes of each other Series upon the occurrence and during the
continuance of an Event of Default, and otherwise will be paid in accordance
with the Flow of Funds.
(b)Upon satisfaction of and compliance with the requirements and conditions to
closing set forth in the related Series Supplement, Equipment Notes of the
applicable Series to be executed and delivered on a particular Closing Date
pursuant to such Series Supplement may be executed by the Issuer and delivered
to the Indenture Trustee for authentication following the execution and delivery
of the related Series Supplement creating such Series or from time to time
thereafter, and the Indenture Trustee shall authenticate and deliver Equipment
Notes of such Series upon the Issuer’s request and direction set forth in an
Officer’s Certificate of the Issuer signed by one of its Responsible Officers,
without further action on the part of the Issuer. Notwithstanding anything to
the contrary contained hereunder or in any Series Supplement, any such
authentication may be made on separate counterparts and by facsimile.
(c)There shall be issued, delivered and authenticated on the relevant Closing
Date to each of the Noteholders identified on such Equipment Notes, Equipment
Notes in the principal amounts and maturities and bearing interest at the Stated
Rate, in each case in registered form and substantially in the form set forth in
an exhibit to the applicable Series Supplement, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Master Indenture, and may have such letters, numbers or other
marks of identification and such legends or endorsements printed, lithographed,
typewritten or engraved thereon, as may be required to comply with the rules of
any securities exchange on which such Equipment Notes may be listed or to
conform to any usage in respect thereof, or as may, consistently herewith, be
prescribed by the Indenture Trustee executing such Equipment Notes, such
determination by said Indenture Trustee to be evidenced by its authentication of
such Equipment Notes. Definitive Notes of a Series shall be printed,
lithographed, typewritten or engraved or produced by any combination of these
methods or may be produced in any other manner permitted by the rules of any
securities exchange on which the Equipment Notes may be listed, all as
determined by the Indenture Trustee authenticating such Equipment Notes, as
evidenced by such authentication.


11

--------------------------------------------------------------------------------




(i)Each Series of Equipment Notes (or Class thereof) sold in reliance on
Rule 144A shall be represented by one or more permanent 144A Book-Entry Notes
which will be deposited with DTC or its custodian, the Indenture Trustee or an
agent of the Indenture Trustee and registered in the name of Cede as nominee of
DTC. The 144A Book-Entry Note shall only be transferred to a successor
organization subject to the same terms and any other transfers of such 144A
Book-Entry Note shall otherwise be limited as necessary in order for the 144A
Book-Entry Note to constitute an immobilized obligation for purposes of Internal
Revenue Service Notice 2012-20 (or such other guidance as may be adopted under
the Code and Treasury Regulations).
(ii)Each Series of Equipment Notes (or Class thereof) offered and sold outside
of the United States in reliance on Regulation S shall be represented by a
Regulation S Temporary Book-Entry Note, which will be deposited with the
Indenture Trustee or an agent of the Indenture Trustee as custodian for and
registered in the name of Cede, as nominee of DTC. The Regulation S Temporary
Book-Entry Note shall only be transferred to a successor organization subject to
the same terms and any other transfers of such Regulation S Temporary Book-Entry
Note shall otherwise be limited as necessary in order for the Regulation S
Temporary Book-Entry Note to constitute an immobilized obligation for purposes
of Internal Revenue Service Notice 2012-20 (or such other guidance as may be
adopted under the Code and Treasury Regulations). Beneficial interests in each
Regulation S Temporary Book-Entry Note may be held only through Euroclear or
Clearstream; provided, however, that such interests may be exchanged for
interests in a 144A Book-Entry Note or a Definitive Note in accordance with the
certification requirements described in Section 2.07 hereof.
(iii)A beneficial owner of an interest in a Regulation S Temporary Book-Entry
Note may receive payments in respect of such Regulation S Temporary Book-Entry
Notes only after delivery to Euroclear or Clearstream, as the case may be, of a
written certification substantially in the form set forth in Exhibit A-1 to this
Master Indenture, and upon delivery by Euroclear or Clearstream, as the case may
be, to the Indenture Trustee and Note Registrar of a certification or
certifications substantially in the form set forth in Exhibit A-2 to this Master
Indenture. The delivery by a beneficial owner of the certification referred to
above shall constitute its irrevocable instruction to Euroclear or Clearstream,
as the case may be, to arrange for the exchange of the beneficial owner’s
interest in the Regulation S Temporary Book-Entry Note for a beneficial interest
in the Unrestricted Book-Entry Note after the Exchange Date in accordance with
the paragraph below.
(iv)Not earlier than the Exchange Date, interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in the related permanent
global note (an “Unrestricted Book-Entry Note”). Each Unrestricted Book-Entry
Note will be deposited with the Indenture Trustee and registered in the name of
Cede as nominee of DTC. After (1) the Exchange Date and (2) receipt by the
Indenture Trustee and Note Registrar of written instructions from Euroclear or
Clearstream, as the case may be, directing the Indenture Trustee and Note
Registrar to credit or cause to be credited to either Euroclear’s or
Clearstream’s, as the case may be, depositary account a beneficial interest in
the Unrestricted Book-Entry Note in a principal amount not greater than that of


12

--------------------------------------------------------------------------------




the beneficial interest in the Regulation S Temporary Book-Entry Note, the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the principal
amount of the Regulation S Temporary Book-Entry Note and increase the principal
amount of the Unrestricted Book-Entry Note, in each case by the principal amount
of the beneficial interest in the Regulation S Temporary Book-Entry Note to be
so transferred, and to credit or cause to be credited to the account of a Direct
Participant a beneficial interest in the Unrestricted Book-Entry Note having a
principal amount equal to the reduction in the principal amount of such
Regulation S Temporary Book-Entry Note.
(v)Upon the exchange of the entire principal amount of the Regulation S
Temporary Book-Entry Note for beneficial interests in the Unrestricted
Book-Entry Note, the Indenture Trustee shall cancel the Regulation S Temporary
Book-Entry Note in accordance with the Indenture Trustee’s policies in effect
from time to time.
(vi)No interest in the Regulation S Book-Entry Notes may be held by or
transferred to a United States Person except for exchanges for a beneficial
interest in a 144A Book-Entry Note or a Definitive Note as described below.
(d)    The Equipment Notes shall be executed on behalf of the Issuer by the
manual or facsimile signature of an Authorized Representative of the Issuer.
(e)    Each Equipment Note bearing the manual or facsimile signatures of any
individual who was at the time such Equipment Note was executed an Authorized
Representative of the Issuer shall bind the Issuer, notwithstanding that any
such individual has ceased to hold such office prior to the authentication and
delivery of such Equipment Notes or any payment thereon.
(f)    No Equipment Note shall be entitled to any benefit under this Master
Indenture or the related Series Supplement or be valid or obligatory for any
purpose, unless it shall have been executed on behalf of the Issuer as provided
in clause (b) and (e) above and authenticated by or on behalf of the Indenture
Trustee as provided in clause (b) above. Such signatures shall be conclusive
evidence that such Equipment Note has been duly executed and authenticated under
this Master Indenture and the related Series Supplement. Each Equipment Note
shall be dated the date of its authentication.
Section 2.02    Restrictive Legends. Each 144A Book-Entry Note, each
Regulation S Temporary Book-Entry Note, each Unrestricted Book-Entry Note and
each Definitive Note (and all Equipment Notes issued in exchange therefor or
upon registration of transfer or substitution thereof) shall bear a legend on
the face thereof substantially in the form set forth below (unless counsel to
the Issuer advises that a different legend or additional legend is required for
any reason):
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE HOLDER
HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF TRINITY RAIL LEASING
2019 LLC (THE “ISSUER”) THAT THIS NOTE IS BEING ACQUIRED FOR ITS OWN ACCOUNT AND
NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED


13

--------------------------------------------------------------------------------




OR OTHERWISE TRANSFERRED ONLY (1) TO THE ISSUER (UPON REDEMPTION THEREOF OR
OTHERWISE), (2) TO A PERSON WHOM THE TRANSFEROR REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) OUTSIDE THE UNITED
STATES TO A PERSON WHO IS NOT A U.S. PERSON (AS SUCH TERM IS DEFINED IN
REGULATION S OF THE SECURITIES ACT) IN A TRANSACTION IN COMPLIANCE WITH
REGULATION S OF THE SECURITIES ACT OR (4) IN A TRANSACTION COMPLYING WITH OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (SUBJECT IN THE
CASE OF THIS CLAUSE (4) TO RECEIPT OF AN OPINION OF COUNSEL AND SUCH
CERTIFICATES AND OTHER DOCUMENTS AS ARE REQUIRED UNDER THE INDENTURE REFERRED TO
BELOW), IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE RESALE
RESTRICTIONS SET FORTH ABOVE.
BY ITS ACQUISITION OF ANY NOTE, EACH PURCHASER AND TRANSFEREE (AND ITS
FIDUCIARY, IF APPLICABLE) WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED
EITHER THAT (A) IT IS NOT AND IS NOT USING THE ASSETS OF AN EMPLOYEE BENEFIT
PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974 (“ERISA”) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I OF ERISA, A PLAN
DEFINED BY AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE "CODE"), AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY
REASON OF AN EMPLOYEE BENEFIT PLAN'S OR OTHER PLAN'S INVESTMENT IN SUCH ENTITY,
OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO ANY FEDERAL, STATE, LOCAL
OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE ("SIMILAR LAW"), OR (B) THE PURCHASE AND HOLDING OF SUCH NOTE
WILL NOT RESULT IN A NON‑EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR A VIOLATION OF SIMILAR LAW.
[In the case of Book-Entry Notes:
THIS NOTE IS A GLOBAL BOOK-ENTRY NOTE WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE
REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED,
IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF,
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE REFERRED TO
BELOW.


14

--------------------------------------------------------------------------------




UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF THE DEPOSITORY TRUST COMPANY OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE, AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO BELOW.]
Section 2.03    Note Registrar and Paying Agent.
(a)With respect to each Series of Equipment Notes, there shall at all times be
maintained an office or agency in the location set forth in Section 13.04 hereof
where Equipment Notes of such Series may be presented or surrendered for
registration of transfer or for exchange (each, a “Note Registrar”), and for
payment thereof (each, a “Paying Agent”) and where notices to or demands upon
the Issuer in respect of such Equipment Notes may be served. For so long as any
Series of Equipment Notes is listed on any stock exchange, the Issuer shall
appoint and maintain a Paying Agent and a Note Registrar acting for this purpose
as an agent of the Issuer in the jurisdiction in which such stock exchange is
located. The Issuer shall cause each Note Registrar to keep a register of the
Equipment Notes for which it is acting as Note Registrar and of their transfer
and exchange (the “Register”), which shall include the name and address of, and
the Outstanding Principal Balance owing to, each Noteholder. Written notice of
the location of each such other office or agency and of any change of location
thereof shall be given by the Indenture Trustee to the Issuer and the
Noteholders of the Equipment Notes of such Series so long as the Indenture
Trustee is acting as Note Registrar and Paying Agent. In the event that no such
office or agency shall be maintained or no such notice of location or of change
of location shall be given, presentations and demands may be made and notices
may be served at the Corporate Trust Office of the Indenture Trustee.
Notwithstanding anything to the contrary in this Master Indenture, the entries
in the Register shall be conclusive, in the absence of manifest error, and the
Issuer, the Indenture Trustee, and the Noteholders shall treat each Person in
whose name an Equipment Note is registered as the beneficial owner thereof
(including with respect to all payments of principal and stated interest
thereon) for all purposes of this Master Indenture. No transfer of an Equipment
Note shall be effective unless such transfer has been recorded in the Register
as provided in this Section. The Indenture Trustee shall initially be a Paying
Agent and Note Registrar hereunder with respect to the Equipment Notes.
(b)Each Authorized Agent in the location set forth in Section 13.04 shall be a
bank or trust company, or a corporation organized and doing business under the
laws of the


15

--------------------------------------------------------------------------------




United States or any state or territory thereof or of the District of Columbia,
with a combined capital and surplus of at least $75,000,000 (or having a
combined capital and surplus in excess of $5,000,000 and the obligations of
which, whether now in existence or hereafter incurred, are fully and
unconditionally guaranteed by a corporation organized and doing business under
the laws of the United States, any state or territory thereof or of the District
of Columbia and having a combined capital and surplus of at least $75,000,000)
and shall be authorized under the laws of the United States or any state or
territory thereof to exercise corporate trust powers, subject to supervision by
Federal or state authorities (such requirements, the “Eligibility
Requirements”). Each Note Registrar other than the Indenture Trustee shall
furnish to the Indenture Trustee, at stated intervals of not more than six
months, and at such other times as the Indenture Trustee may request in writing,
a copy of the Register maintained by such Note Registrar.
(c)Any Person into which any Authorized Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
consolidation or conversion to which any Authorized Agent shall be a party, or
any Person succeeding to the corporate trust business of any Authorized Agent,
shall be the successor of such Authorized Agent hereunder, if such successor
Person is otherwise eligible under this Section, without the execution or filing
of any paper or any further act on the part of the parties hereto or such
Authorized Agent or such successor Person.
(d)Any Authorized Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Issuer. The Issuer may, and at the
request of the Indenture Trustee shall, at any time terminate the agency of any
Authorized Agent by giving written notice of termination to such Authorized
Agent and to the Indenture Trustee. Upon the resignation or termination of an
Authorized Agent or if at any time any such Authorized Agent shall cease to be
eligible under this Section (when, in either case, no other Authorized Agent
performing the functions of such Authorized Agent shall have been appointed by
the Indenture Trustee), the Issuer shall promptly appoint one or more qualified
successor Authorized Agents to perform the functions of the Authorized Agent
that has resigned or whose agency has been terminated or who shall have ceased
to be eligible under this Section. The Issuer shall give written notice of any
such appointment made by it to the Indenture Trustee; and in each case the
Indenture Trustee shall mail notice of such appointment to all Noteholders of
the Equipment Notes of the related Series as their names and addresses appear on
the Register for the Equipment Notes of such Series.
(e)The Issuer agrees to pay, or cause to be paid, from time to time reasonable
compensation to each Authorized Agent for its services and to reimburse it for
its reasonable expenses to be agreed to pursuant to separate agreements with
each such Authorized Agent.
Section 2.04    Paying Agent to Hold Money in Trust. The Indenture Trustee shall
require each Paying Agent other than the Indenture Trustee to agree in writing
that all moneys deposited with any Paying Agent for the purpose of any payment
on the Equipment Notes shall be deposited and held in trust for the benefit of
the Noteholders entitled to such payment, subject to the provisions of this
Section. Moneys so deposited and held in trust shall constitute a separate trust
fund for the benefit of the Noteholders with respect to which such money was
deposited. No Paying Agent shall hold monies payable by the Issuer to Hedge
Providers.


16

--------------------------------------------------------------------------------




The Indenture Trustee may at any time, for the purpose of obtaining the
satisfaction and discharge of this Master Indenture or for any other purpose,
direct any Paying Agent to pay to the Indenture Trustee all sums held in trust
by such Paying Agent; and, upon such payment by any Paying Agent to the
Indenture Trustee, such Paying Agent shall be released from all further
liability with respect to such moneys.
Section 2.05    Method of Payment.
(a)On each Payment Date, the Indenture Trustee shall, or shall instruct a Paying
Agent to, pay to the Noteholders of each Series all interest, principal and
premium, if any, on the Equipment Notes of such Series required to be paid on
such Payment Date, in each case to the extent of the Available Collections
Amount and pursuant to the Flow of Funds; provided, that in the event and to the
extent receipt of any payment is not confirmed by the Indenture Trustee or such
Paying Agent by noon (New York City time) on such Payment Date or any Business
Day thereafter, distribution thereof shall be made on the Business Day following
the Business Day such payment is received; and provided further, that payment on
a Regulation S Temporary Book-Entry Note shall be made to the Noteholder thereof
only in conformity with Section 2.05(c) hereof. Each such payment on any Payment
Date other than the final payment with respect to any Series of Equipment Notes
shall be made by the Indenture Trustee or Paying Agent to the Noteholders as of
the Record Date for such Payment Date. The final payment with respect to any
Equipment Note, however, shall be made only upon presentation and surrender of
such Equipment Note by the Noteholder or its agent at the Corporate Trust Office
or agency of the Indenture Trustee or Paying Agent specified in the notice given
by the Indenture Trustee or Paying Agent with respect to such final payment.
(b)At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, payments on a Payment Date shall be made by wire
transfer to an account designated by each Noteholder in writing at least five
(5) Business Days prior to such Payment Date, provided that if a Noteholder has
not provided such information on a timely basis such payment shall be made by
check mailed to each Noteholder of a Definitive Note on the applicable Record
Date at its address appearing on the Register maintained with respect to such
Series; provided that the final payment for each Series of Equipment Notes shall
be made only upon presentation and surrender of the Definitive Notes of such
Series by the Noteholder or its agent at the Corporate Trust Office or agency of
the Indenture Trustee or Paying Agent specified in the notice of such final
payment given by the Indenture Trustee or Paying Agent. The Indenture Trustee or
Paying Agent shall mail such notice of the final payment of such Series to each
of the Noteholders of such Series, specifying the date and amount of such final
payment.
(c)The beneficial owner of a Regulation S Temporary Book-Entry Note of any
Series may arrange to receive interest, principal and premium payments through
Euroclear or Clearstream on such Regulation S Temporary Book-Entry Note only
after delivery by such beneficial owner to Euroclear or Clearstream, as the case
may be, of a written certification substantially in the form of Exhibit A-3
hereto, and upon delivery of Euroclear or Clearstream, as the case may be, to
the Paying Agent of a certification or certifications substantially in the form
of Exhibit A-4 hereto. No interest, principal or premium shall be paid to any
beneficial owner, and no interest, principal or premium shall be paid to
Euroclear or Clearstream on such beneficial owner’s interest in a Regulation S
Temporary Book-Entry Note unless Euroclear or


17

--------------------------------------------------------------------------------




Clearstream, as the case may be, has provided such a certification to the Paying
Agent with respect to such interest, principal and/or premium.
Section 2.06    Minimum Denomination. Unless otherwise specified in the Series
Supplement for a Series, each Equipment Note shall be issued in minimum
denominations of $100,000 and integral multiples of $1,000 in excess thereof;
provided that, notwithstanding anything to the contrary herein, one Equipment
Note of each Class of a Series may be issued with such excess in integral
multiples of $1.
Section 2.07    Exchange Option. If the holder (other than an Initial Purchaser)
of a beneficial interest in an Unrestricted Book-Entry Note deposited with DTC
wishes at any time to exchange its interest in the Unrestricted Book-Entry Note,
or to transfer its interest in the Unrestricted Book-Entry Note to a Person who
wishes to take delivery thereof in the form of an interest in the 144A
Book-Entry Note, the holder may, subject to the rules and procedures of
Euroclear or Clearstream and DTC, as the case may be, give directions for the
Indenture Trustee and Note Registrar to exchange or cause the exchange or
transfer or cause the transfer of the interest for an equivalent beneficial
interest in the 144A Book-Entry Note. Upon receipt by the Indenture Trustee and
Note Registrar of (a) instructions from Euroclear or Clearstream (based on
instructions from depositaries for Euroclear and Clearstream) or from a DTC
Participant, as applicable, or DTC, as the case may be, directing the Indenture
Trustee and Note Registrar to credit or cause to be credited a beneficial
interest in the 144A Book-Entry Note equal to the beneficial interest in the
Unrestricted Book-Entry Note to be exchanged or transferred (such instructions
to contain information regarding the DTC Participant account to be credited with
the increase, and, with respect to an exchange or transfer of an interest in the
Unrestricted Book-Entry Note, information regarding the DTC Participant account
to be debited with the decrease), and (b) a certificate in the form of Exhibit
A-8, given by the Noteholder (and the proposed transferee, if applicable), the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the
Unrestricted Book-Entry Note by the aggregate principal amount of the beneficial
interest in the Unrestricted Book-Entry Note to be exchanged or transferred, and
the Indenture Trustee shall instruct DTC, concurrently with the reduction, to
increase the principal amount of the 144A Book-Entry Note by the aggregate
principal amount of the beneficial interest in the Unrestricted Book-Entry Note
to be so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in the instructions a beneficial interest in the
144A Book-Entry Note equal to the reduction in the principal amount of the
Unrestricted Book-Entry Note.
If a holder (other than an Initial Purchaser) of a beneficial interest in the
144A Book-Entry Note wishes at any time to exchange its interest in the 144A
Book-Entry Note for an interest in a Regulation S Book-Entry Note, or to
transfer its interest in the 144A Book-Entry Note to a Person who wishes to take
delivery thereof in the form of an interest in the Regulation S Book-Entry Note,
the holder may, subject to the rules and procedures of DTC, give directions for
the Indenture Trustee and Note Registrar to exchange or cause the exchange or
transfer or cause the transfer of the interest for an equivalent beneficial
interest in the Regulation S Book-Entry Note. Upon receipt by the Indenture
Trustee and Note Registrar of (a) instructions given in accordance with DTC’s
procedures from a DTC Participant directing the Indenture Trustee and Note
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Book-Entry Note in an amount equal to the beneficial interest in
the 144A Book-Entry Note to be exchanged or transferred, (b) a written order
given in accordance with DTC’s procedures


18

--------------------------------------------------------------------------------




containing information regarding the account of the depositaries for Euroclear
or Clearstream or another Clearing Agency Participant, as the case may be, to be
credited with the increase and the name of the account and (c) certificates in
the forms of Exhibits A-5 and A-7 hereto, respectively, given by the Noteholder
and the proposed transferee of the interest, the Indenture Trustee and Note
Registrar shall instruct DTC to reduce the 144A Book-Entry Note by the aggregate
principal amount of the beneficial interest in the 144A Book-Entry Note to be so
exchanged or transferred, and the Indenture Trustee and Note Registrar shall
instruct DTC, concurrently with the reduction, to increase the principal amount
of the Regulation S Book-Entry Note by the aggregate principal amount of the
beneficial interest in the 144A Book-Entry Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the Person
specified in the instructions a beneficial interest in the Regulation S
Book-Entry Note equal to the reduction in the principal amount of the 144A
Book-Entry Note.
Notwithstanding anything to the contrary herein, an Initial Purchaser may
exchange beneficial interests in the Regulation S Temporary Book-Entry Note held
by it for interests in the 144A Book-Entry Note only after delivery by the
Initial Purchaser of instructions to DTC for the exchange, substantially in the
form of Exhibit A-6 hereto. Upon receipt of the instructions provided in the
preceding sentence, the Indenture Trustee and Note Registrar shall instruct DTC
to reduce the principal amount of the Regulation S Temporary Book-Entry Note to
be so transferred and shall instruct DTC to increase the principal amount of the
144A Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.
If a Book-Entry Note is exchanged for a Definitive Note, such Equipment Notes
may be exchanged or transferred for one another only in accordance with such
procedures as are substantially consistent with the provisions of the three
immediately preceding paragraphs (including the certification requirements
intended to ensure that the exchanges or transfers comply with Rule 144 or
Regulation S, as the case may be) and as may be from time to time adopted by the
Indenture Trustee.
Section 2.08    Mutilated, Destroyed, Lost or Stolen Equipment Notes. If any
Equipment Note shall become mutilated, destroyed, lost or stolen, the Issuer
shall issue, upon the written request of the Noteholder thereof and presentation
of the Equipment Note or satisfactory evidence of destruction, loss or theft
thereof to the Indenture Trustee or Note Registrar, and the Indenture Trustee
shall authenticate and the Indenture Trustee or Note Registrar shall deliver in
exchange therefor or in replacement thereof, a new Equipment Note of the same
Series and Class (if applicable), payable to such Noteholder in the same
principal amount, of the same maturity, with the same payment schedule, bearing
the same interest rate and dated the date of its authentication. If the
Equipment Note being replaced has become mutilated, such Equipment Note shall be
surrendered to the Indenture Trustee or a Note Registrar and forwarded to the
Issuer by the Indenture Trustee or such Note Registrar. If the Equipment Note
being replaced has been destroyed, lost or stolen, the Noteholder thereof shall
furnish to the Issuer, the Indenture Trustee or a Note Registrar (i) such
security or indemnity as may be required by them to save the Issuer, the
Indenture Trustee and such Note Registrar harmless and (ii) evidence
satisfactory to the Issuer, the Indenture Trustee and such Note Registrar of the
destruction, loss or theft of such


19

--------------------------------------------------------------------------------




Equipment Note and of the ownership thereof. The Noteholder will be required to
pay any tax or other governmental charge imposed in connection with such
exchange or replacement and any other expenses (including the fees and expenses
of the Indenture Trustee and any Note Registrar) connected therewith.
Section 2.09    Payments of Transfer Taxes. Upon the transfer of any Equipment
Note or Equipment Notes pursuant to Section 2.07 hereof, the Issuer or the
Indenture Trustee may require from the party requesting such new Equipment Note
or Equipment Notes payment of a sum to reimburse the Issuer or the Indenture
Trustee for, or to provide funds for the payment of, any transfer tax or similar
governmental charge payable in connection therewith.
Section 2.10    Book-Entry Registration.
(a)Upon the issuance of any Book-Entry Notes, DTC or its custodian will credit,
on its book-entry registration and transfer system, the respective principal
amounts of the individual beneficial interests represented by such Book-Entry
Notes to the accounts of a Direct Participant. Ownership of beneficial interests
in a Book-Entry Note will be limited to DTC Participants or Persons who hold
interests through DTC Participants. Ownership of beneficial interests in the
Book-Entry Notes will be shown on, and the transfer of that ownership will be
effected only through, records maintained by DTC (with respect to interests of
DTC Participants) and the records of DTC Participants (with respect to interests
of Persons other than DTC Participants).
(b)So long as DTC, or its nominee, is the registered owner or holder of a
Book-Entry Note, DTC or such nominee, as the case may be, will be considered the
sole owner or Noteholder represented by such Book-Entry Note for all purposes
under this Master Indenture, the Series Supplements and the Book-Entry Notes.
Unless (a) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for a Book-Entry Note with respect to a Series, (b) the Issuer elects
to terminate the book-entry system for the Book-Entry Notes with respect to a
Series, or (c) an Event of Default has occurred and the Indenture Trustee acting
at the Direction of the Control Party for the applicable Series certifies that
continuation of a book-entry system through DTC (or a successor) for the
Equipment Notes of such Series is no longer in the best interests of the
Noteholders of such Series, owners of beneficial interests in a Book-Entry Note
of such Series will not be entitled to have any portion of such Book-Entry Note
registered in their names, will not receive or be entitled to receive physical
delivery of Equipment Notes in definitive form and will not be considered to be
the owners or Noteholders under this Master Indenture, the applicable Series
Supplement or the Book-Entry Notes. In addition, no beneficial owner of an
interest in a Book-Entry Note will be able to transfer that interest except in
accordance with DTC’s applicable procedures (in addition to those under the
related Series Supplement, if applicable, and, if applicable, those of
Clearstream and Euroclear).
(c)Investors may hold their interest in a Regulation S Book-Entry Note through
Clearstream or Euroclear, if they are participants in such systems, or
indirectly through organizations that are participants in such systems. After
the Exchange Date, investors also may hold such interests through organizations
other than Clearstream and Euroclear that are DTC Participants. Clearstream and
Euroclear will hold interests in a Regulation S Book-Entry Note on behalf of
their participants through customers’ securities accounts in their respective
names on the books of their respective depositaries, which in turn will hold
such interests in a Regulation S


20

--------------------------------------------------------------------------------




Book-Entry Note in customers’ accounts in the depositaries’ names on the books
of DTC. Investors may hold their interests in a 144A Book-Entry Note directly
through DTC, if they are DTC Participants, or indirectly through organizations
that are DTC Participants.
(d)All payments of principal and interest will be made by the Paying Agent on
behalf of the Issuer in immediately available funds or the equivalent, so long
as DTC continues to make its Same-Day Funds Settlement System available to the
Issuer.
None of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions. Upon the issuance of Definitive Notes, the Indenture
Trustee shall recognize the Persons in whose name the Definitive Notes are
registered in the Register as Noteholders hereunder. Neither the Issuer nor the
Indenture Trustee shall be liable if the Indenture Trustee or the Issuer is
unable to locate a qualified successor Noteholder.
Definitive Notes of a Series will be transferable and exchangeable for
Definitive Notes of the same Series at the office of the Indenture Trustee or
the office of a Note Registrar upon compliance with the requirements set forth
herein. In the case of a transfer of only part of a holding of Definitive Notes,
a new Definitive Note shall be issued to the transferee in respect of the part
transferred and a new Definitive Note in respect of the balance of the holding
not transferred shall be issued to the transferor and may be obtained at the
office of the applicable Note Registrar.
(e)    Any beneficial interest in one of the Book-Entry Notes of any Series that
is transferred to a Person who takes delivery in the form of an interest in
another Book-Entry Note of the same Series will, upon transfer, cease to be an
interest in such Book-Entry Note and become an interest in such other Book-Entry
Note and, accordingly, will thereafter be subject to all transfer restrictions,
if any, and other procedures applicable to beneficial interests in such other
Book-Entry Note for as long as it remains such an interest.
(f)    Any Definitive Note delivered in exchange for an interest in a 144A
Book-Entry Note pursuant to Section 2.07 shall bear the Private Placement Legend
applicable to a 144A Book-Entry Note set forth in Section 2.02 hereof.
(g)    Any Definitive Note delivered in exchange for an interest in an
Unrestricted Book-Entry Note pursuant to Section 2.07 shall bear the Private
Placement Legend applicable to a Unrestricted Book-Entry Note set forth in
Section 2.02 hereof.
Section 2.11    Special Transfer Provisions.
(a)Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of an Equipment Note (other than a Regulation S Temporary Book-Entry Note) or
any interest therein to any Institutional Accredited Investor which is not a QIB
(excluding Non-U.S. Persons):
i.The Note Registrar shall register the transfer of any Equipment Note, whether
or not such Equipment Note bears the Private Placement Legend, if the proposed
transferee has delivered to the Note Registrar (A) a certificate substantially
in


21

--------------------------------------------------------------------------------




the form of Exhibit B hereto and (B) an Opinion of Counsel acceptable to the
Issuer that such transfer is in compliance with the Securities Act.
ii.If the proposed transferor is a Direct Participant holding a beneficial
interest in the 144A Book-Entry Note, upon receipt by the Note Registrar of
(x) the documents, if any, required by paragraph (i) and (y) instructions given
in accordance with the DTC’s and the Note Registrar’s procedures, the Note
Registrar shall reflect on its books and records the date and a decrease in the
principal amount of the 144A Book-Entry Note in an amount equal to the principal
amount of the beneficial interest in the 144A Book-Entry Note to be transferred,
and the Issuer shall execute, and the Indenture Trustee shall authenticate and
deliver, one or more Definitive Notes of like tenor and amount.
(b)Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of an interest in a 144A Book-Entry Note
or a Definitive Note issued in exchange for an interest in such 144A Book-Entry
Note in accordance with this Section 2.11(b) to a QIB (excluding Non-U.S.
Persons):
i.If the Equipment Note to be transferred consists of (x) Definitive Notes, the
Note Registrar shall register the transfer if such transfer is being made by a
proposed transferor who delivers a certificate in the form of Exhibit A-8 hereto
to the Issuer and the Note Registrar, or has otherwise advised the Issuer and
the Note Registrar in writing, that the sale has been made in compliance with
the provisions of Rule 144A to a transferee who has advised the Issuer and the
Note Registrar in writing, that it is purchasing the Equipment Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account are QIBs within the meaning of Rule
144A, are aware that the sale to it is being made in reliance on Rule 144A and
acknowledge that they have received such information regarding the Issuer as
they have requested pursuant to Rule 144A or have determined not to request such
information and that they are aware that the transferor is relying upon their
foregoing representations in order to claim the exemption from registration
provided by Rule 144A or (y) an interest in a 144A Book-Entry Note, the transfer
of such interest may be effected only through the book-entry system maintained
by the DTC.
ii.If the proposed transferee is a Direct Participant, and the Equipment Note to
be transferred is a Definitive Note, upon receipt by the Note Registrar of the
documents referred to in clause (i) and instructions given in accordance with
the DTC’s and the Note Registrar’s procedures, the Note Registrar shall reflect
on its books and records the date and an increase in the principal amount at
maturity of the 144A Book-Entry Note in an amount equal to the principal amount
at maturity of the Definitive Note to be transferred, and the Indenture Trustee
shall cancel the Definitive Note so transferred.
(c)Transfers of Interests in a Regulation S Temporary Book-Entry Note. The
following provisions shall apply with respect to registration of any proposed
transfer of interests in a Regulation S Temporary Book-Entry Note:
i.The Note Registrar shall register the transfer of any interest in a Regulation
S Temporary Book-Entry Note (x) if the proposed transferee is a Non-U.S.


22

--------------------------------------------------------------------------------




Person and the proposed transferor has delivered to the Note Registrar a
certificate substantially in the form of Exhibit A-7 hereto or (y) if the
proposed transferee is a QIB and the proposed transferor has checked the box
provided for on the form of such Equipment Note stating, or has otherwise
advised the Issuer and the Note Registrar in writing, that the sale has been
made in compliance with the provisions of Rule 144A to a transferee who has
advised the Issuer and the Note Registrar in writing, that it is purchasing such
Equipment Note for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account are QIBs
within the meaning of Rule 144A, are aware that the sale to them is being made
in reliance on Rule 144A and acknowledge that they have received such
information regarding the Issuer as they have requested pursuant to Rule 144A or
have determined not to request such information and that they are aware that the
transferor is relying upon their foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
ii.If the proposed transferee is a Direct Participant that provides the
documents referred to in clause (i)(y) above, upon receipt by the Note Registrar
of such documents and instructions given in accordance with DTC’s and the Note
Registrar’s procedures, the Note Registrar shall reflect on its books and
records the date and an increase in the principal amount of the 144A Book-Entry
Note of the relevant Series, in an amount equal to the principal amount of the
Regulation S Temporary Book-Entry Note of such Series to be transferred, and the
Indenture Trustee shall decrease the amount of the Regulation S Temporary
Book-Entry Note of such Series.
(d)Transfers of Interests in an Unrestricted Book-Entry Note. The Note Registrar
shall register any transfer of interests in an Unrestricted Book-Entry Note, or
a Definitive Note issued in exchange for an interest in a Regulation S Temporary
Book-Entry Note or Unrestricted Book-Entry Note in accordance with
Section 2.11(b) hereof, to U.S. Persons in accordance with Section 2.07, or to
Non-U.S. Persons in accordance with the applicable procedures of Euroclear or
Clearstream and their respective participants.
(e)Transfers to Non-U.S. Persons at any Time. With respect to any transfer of an
Equipment Note to a Non-U.S. Person prior to the applicable Exchange Date, the
Note Registrar shall register any proposed transfer of a Regulation S Temporary
Book-Entry Note to a Non-U.S. Person upon receipt of a certificate substantially
in the form of Exhibit A-7 hereto from the proposed transferor.
(f)ERISA Transfer Restrictions. Each purchaser and subsequent transferee of any
Equipment Note will be deemed to have represented and warranted either that
(i) it is not and is not using the assets of an employee benefit plan (as
defined in Section 3(3) of ERISA) that is subject to the provisions of Title I
of ERISA, a plan defined by and subject to Section 4975 of the Code, an entity,
whose underlying assets include “plan assets” by reason of an employee benefit
plans or other plan’s investment in such entity, or a governmental, non-U.S. or
church plan subject to any federal, state, local or other law that is
substantially similar to Section 406 of ERISA or 4975 of the Code (“Similar
Law”), or (ii) the purchase and holding of the Equipment Note will not result in
a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975
of the Code or a violation of Similar Law.


23

--------------------------------------------------------------------------------




(g)General. By its acceptance of any Equipment Note bearing the Private
Placement Legend, each Noteholder of such Equipment Note acknowledges the
restrictions on transfer of such Equipment Note set forth in this Master
Indenture and in the Private Placement Legend and agrees that it will transfer
such Equipment Note only as provided in this Master Indenture. The Note
Registrar shall not register a transfer of any Equipment Note unless such
transfer complies with the restrictions on transfer of such Equipment Note set
forth in this Master Indenture. In connection with any transfer of Equipment
Notes, each Noteholder agrees by its acceptance of its Equipment Notes to
furnish the Indenture Trustee the certifications and legal opinions described
herein to confirm that such transfer is being made pursuant to an exemption
from, or a transaction not subject to, the registration requirements of the
Securities Act; provided that the Indenture Trustee shall not be required to
determine (but may rely on a determination made by the Issuer with respect to)
the sufficiency of any such legal opinions.
Section 2.12    Temporary Definitive Notes. Pending the preparation of
Definitive Notes of a Series, the Issuer may execute and the Indenture Trustee
may authenticate and deliver temporary Definitive Notes of such Series which are
printed, lithographed, typewritten or otherwise produced, in any denomination,
containing substantially the same terms and provisions as are set forth in the
applicable exhibit to the related Series Supplement, except for such appropriate
insertions, omissions, substitutions and other variations relating to their
temporary nature as the Authorized Representative of the Issuer executing such
temporary Definitive Notes may determine, as evidenced by his execution of such
temporary Definitive Notes.
If temporary Definitive Notes of a Series are issued, the Issuer will cause
Definitive Notes of such Series to be prepared without unreasonable delay. After
the preparation of Definitive Notes of such Series, the temporary Definitive
Notes shall be exchangeable for Definitive Notes upon surrender of such
temporary Definitive Notes at the Corporate Trust Office of the Indenture
Trustee, without charge to the Noteholder thereof. Upon surrender for
cancellation of any one or more temporary Definitive Notes, the Issuer shall
execute and the Indenture Trustee shall authenticate and deliver in exchange
therefor Definitive Notes of the same Series, in authorized denominations and in
the same aggregate principal amounts. Until so exchanged, such temporary
Definitive Notes shall in all respects be entitled to the same benefits under
this Master Indenture as Definitive Notes.
Section 2.13    Statements to Noteholders.
(a)With respect to each Collection Period, the Issuer shall, not later than the
last Business Day before the Payment Date immediately following the last day of
such Collection Period, cause the Administrator to deliver to the Indenture
Trustee, and the Indenture Trustee shall (or shall instruct any Paying Agent to)
promptly thereafter (but not later than such Payment Date) make available on the
Indenture Trustee’s internet website, initially located at
https://pivot.usbank.com, to each Rating Agency, each Hedge Provider and each
Liquidity Facility Provider, and to each Noteholder of record with respect to
such Payment Date, a report, substantially in the form attached as Exhibit C-1
hereto prepared by the Administrator or Servicer and setting forth the
information described therein (each, a “Monthly Report”). Beginning in 2020, the
Issuer shall cause the Administrator or Servicer to deliver to the Indenture
Trustee with the Monthly Report for each June, and the Indenture Trustee shall
(or shall instruct any Paying Agent to) make available at its internet website
with the Monthly Report for each June to the Persons described in the first
sentence in this Section 2.13(a), a report, substantially


24

--------------------------------------------------------------------------------




in the form attached as Exhibit C-2 hereto prepared by the Administrator or
Servicer and setting forth the information described therein (each, an “Annual
Report”). The Indenture Trustee shall make available at its internet website,
promptly upon written request, a copy of each Monthly Report and Annual Report
to any Noteholder or other Secured Party and, at the written request of any
Noteholder, to any prospective purchaser of any Equipment Notes from such
Noteholder. If any Series of Equipment Notes is then listed on any stock
exchange, the Indenture Trustee also shall make available at its internet
website a copy of each Monthly Report and each Annual Report to the applicable
listing agent on behalf of such stock exchange. The Indenture Trustee may change
its website from time to time as shall be specified by the Indenture Trustee
from time to time in writing to the Issuer, the Noteholders and each Rating
Agency. In connection with providing access to the Indenture Trustee’s internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Indenture.
(b)After the end of each calendar year but not later than the latest date
permitted by law, the Administrator or Servicer shall deliver to the Indenture
Trustee, and the Indenture Trustee shall (or shall instruct any Paying Agent to)
furnish to each Person who at any time during such calendar year was a
Noteholder of record of any Equipment Notes, a statement (for example, a Form
1099 or any other means required by law) prepared by the Administrator or
Servicer containing such information as is required to be provided to such
Person for U.S. federal income tax purposes with respect to each Series of
Equipment Notes for such calendar year or, in the event such Person was a
Noteholder of record of any Series during only a portion of such calendar year,
for the applicable portion of such calendar year, and such other items as are
readily available to the Administrator or Servicer and which a Noteholder shall
reasonably request as necessary for the purpose of such Noteholder’s preparation
of its U.S. federal income or other tax returns. So long as any of the Equipment
Notes are registered in the name of DTC or its nominee, such report and such
other items will be prepared on the basis of such information supplied to the
Administrator by DTC and the Direct Participants, and will be delivered by the
Indenture Trustee, when received from the Administrator or Servicer, to DTC for
transfer to the applicable beneficial owners in the manner described above. In
the event that any such information has been provided by any Paying Agent
directly to such Person through other tax-related reports or otherwise, the
Indenture Trustee in its capacity as Paying Agent shall not be obligated to
comply with such request for information.
(c)At such time, if any, as the Equipment Notes of any Series are issued in the
form of Definitive Notes, the Indenture Trustee shall prepare and deliver the
information described in Section 2.13(b) to each Noteholder of record of a
Definitive Note of such Series for the period of its ownership of such
Definitive Note as the same appears on the records of the Indenture Trustee.
(d)Whenever a notice or other communication is required under this Master
Indenture to be given to Noteholders of a Series, then the Indenture Trustee
shall give notices and communications to the Noteholders at the address as
specified in the Register.
Section 2.14    CUSIP, CINS and ISIN Numbers. The Issuer in issuing the
Equipment Notes may use “CUSIP”, “CINS”, “ISIN” or other identification numbers
(if then generally in use), and if so, the Indenture Trustee shall use CUSIP
numbers, CINS numbers, ISIN numbers or other identification numbers, as the case
may be, in notices of redemption or exchange as a


25

--------------------------------------------------------------------------------




convenience to Noteholders; provided that any such notice shall state that no
representation is made as to the correctness of such numbers either as printed
on the Equipment Notes or as contained in any notice of redemption or exchange
and that reliance may be placed only on the other identification numbers printed
on the Equipment Notes; provided further, that failure to use “CUSIP”, “CINS”,
“ISIN” or other identification numbers in any notice of redemption or exchange
shall not affect the validity or sufficiency of such notice.
Section 2.15    Debt Treatment of Equipment Notes. The parties hereto agree, and
the holders (other than any Person with respect to which the Issuer is a
disregarded entity for U.S. federal income tax purposes) of the Equipment Notes
and interests therein, by their purchase thereof shall be deemed to have agreed,
to treat the Equipment Notes as debt for U.S. federal income tax purposes.
Section 2.16    Compliance with Withholding Requirements. Notwithstanding any
other provision of this Master Indenture, the Issuer and Indenture Trustee shall
comply with all United States federal income tax withholding requirements
(without any corresponding gross-up) with respect to payments to Noteholders of
interest, original issue discount, or other amounts that are required to be
withheld under the Code, Treasury regulations thereunder, published rulings and
judicial decisions. The consent of the Noteholders shall not be required for any
such withholding.
Section 2.17    Limitation on Transfers. Notwithstanding any other provision of
this Master Indenture, any Equipment Note for which an Opinion of Counsel has
not been rendered to the Issuer to the effect that such Equipment Note will
constitute debt for United States federal income tax purposes (a “Subject Note”)
shall be subject to the limitations of this Section 2.17. No Subject Notes may
be transferred, and no transfer (or purported transfer) of all or any part of a
Subject Note (or any direct or indirect economic or beneficial interest therein)
(a “Transferred Note”) whether to another Noteholder or to a Person that is not
a Noteholder (a “Transferee”) shall be effective, and to the greatest extent
permitted under Applicable Law any such transfer (or purported transfer) shall
be void ab initio, and no Person shall otherwise become a Noteholder of a
Subject Note, unless: (i) the Transferee provides the Note Registrar with its
representations and warranties made for the benefit of the Issuer to the effect
that: (A) either (I) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (each such
entity, a “flow-through entity”) or (II) if it is or becomes a flow-through
entity, then (x) none of the direct or indirect beneficial owners of any of the
interests in the Transferee have or ever will have all or substantially all the
value of its interest in the Transferee attributable to the interest of the
Transferee in any Transferred Note, any other Equipment Notes, other interest
(direct or indirect) in the Issuer, or any interest created under this Master
Indenture and (y) it is not and will not be a principal purpose of the
arrangement involving the investment of the Transferee in any Transferred Note
to permit any partnership to satisfy the one hundred (100) partner limitation of
Section 1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such
partnership not to be classified as a publicly traded partnership under the
Code, (B) the Transferee will not sell, assign, transfer or otherwise convey any
participating interest in any Equipment Note or any financial instrument or
contract the value of which is determined by reference in whole or in part to
any Equipment Note, (C) it is not acquiring the Transferred Note, and will not
sell, transfer, assign, participate, pledge or otherwise dispose of any
Transferred Note(s) (or interest therein) or cause any Transferred Note(s) (or
interest therein) to be marketed, on or through an “established securities
market” within the


26

--------------------------------------------------------------------------------




meaning of Section 7704(b) of the Code, including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations, and (D) that it is a “U.S. Person” within the meaning of Section
7701(a)(30) of the Code, and (ii) after such transfer there would be no more
than ninety (90) members of the limited liability company that is the Issuer
(including as members, solely for purposes of this Section 2.17, Noteholders of
any Subject Notes (and holders of any beneficial interest therein) and holders
of any other instruments subject to the transfer restrictions of this
Section 2.17). Any subsequent transfer of a Transferred Note by a Transferee
shall be subject to the limitations of this Section 2.17 and shall be void ab
initio, and no Person shall otherwise become a Noteholder of such Transferred
Note, unless this Section 2.17 is satisfied. The Issuer shall not register any
transfer of a Subject Note unless the Issuer has confirmed that after such
transfer, the requirements of this Section 2.17 shall have been satisfied. The
Issuer shall not recognize any prohibited transfer described in this
Section 2.17, including without limitation by (i) redeeming the transferor’s
interest, or (ii) registering the Transferee as a Noteholder or otherwise
recognizing any right of the Transferee (including, without limitation, any
right of the Transferee to receive payments or other distributions from the
Issuer, directly or indirectly). The Series Supplement relating to each Series
of Subject Notes shall set forth such transfer restrictions (including minimum
principal denominations), certification requirements, covenants and other
matters applicable to such Subject Notes that the Issuer deems advisable to
effectuate the requirements of this Section 2.17.
Section 2.18    Noteholder Tax Identification Information. Each Noteholder and
holder of an interest in an Equipment Note, by acceptance of such Equipment Note
or such interest therein, will be deemed to have agreed to provide the Issuer,
the Indenture Trustee and each Paying Agent with such Noteholder Tax
Identification Information as requested from time to time by the Issuer, the
Indenture Trustee, or such Paying Agent. Each Noteholder and holder of an
interest in an Equipment Note will be deemed to understand and agree that each
of the Issuer, the Indenture Trustee and each Paying Agent has the right to (i)
withhold tax (including without limitation taxes required to be withheld under
FATCA) on interest and other applicable amounts under the Code (without any
corresponding gross-up) payable with respect to each Noteholder and holder of an
interest in an Equipment Note that fails to comply with the foregoing
requirements or as otherwise required under the Code or other Applicable Law
(including, for the avoidance of doubt, FATCA) and (ii) provide such information
and documentation and any other information concerning its interest in the
applicable Equipment Note to the Internal Revenue Service and any other relevant
U.S. or foreign tax authority.
ARTICLE III
INDENTURE ACCOUNTS; PRIORITY OF PAYMENTS
Section 3.01    Establishment of Indenture Accounts; Investments.
(a)Indenture Accounts. The Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee on or before the Initial
Closing Date and maintain all of the following accounts: (i) a collections
account (the “Collections Account”), (ii) a railcar replacement account (the
“Mandatory Replacement Account”), (iii) an optional reinvestment account (the
“Optional Reinvestment Account”), (iv) an expense account (the “Expense
Account”), (v) a liquidity reserve account (the “Liquidity Reserve Account”) and
(vi) a liquidity facility collateral account (the “Liquidity Facility Collateral
Account”). From


27

--------------------------------------------------------------------------------




time to time thereafter, the Administrator, on behalf and at the written
direction of the Issuer, will establish with the Indenture Trustee such other
Indenture Accounts as may be authorized or required by this Master Indenture and
the other Operative Agreements. The Administrator, on behalf of and at the
written direction of the Issuer, will establish with the Indenture Trustee, on
or before the Closing Date for each Series, and maintain, an account for such
Series (each, a “Series Account”) and may so establish and maintain one or more
sub-accounts of such Series Account for each Class of such Series (each, a
“Class Account”). The Series Account and any Class Account for a Series will be
identified in the Series Supplement for such Account.
(b)The Collections Account, the Mandatory Replacement Account, the Optional
Reinvestment Account, the Expense Account, and the Liquidity Reserve Account
shall bear the account numbers set forth on Schedule 1 hereto. All amounts from
time to time held in each Indenture Account (other than a Series Account) shall
be held (a) in the name of the Indenture Trustee, for the benefit of the Secured
Parties, and (b) in the custody and under the “Control” (as such term is defined
in the UCC) of the Indenture Trustee, for the purposes and on the terms set
forth in this Master Indenture, and all such amounts shall constitute a part of
the Collateral and shall not constitute payment of any Secured Obligation or any
other obligation of the Issuer until applied as hereinafter provided. All
amounts from time to time held in each Series Account shall be held (a) in the
name of the Indenture Trustee, for the benefit of the Noteholders of the related
Series, and (b) in the custody and under the “Control” (as such term is defined
in the UCC) of the Indenture Trustee, for the purposes and on the terms set
forth in this Master Indenture and the related Series Supplement, and all such
amounts shall be collateral only for such Series and shall not constitute
payment of such Series or any other obligation of the Issuer until applied as
provided in this Master Indenture and the related Series Supplement.
(c)Withdrawals and Transfers. The Indenture Trustee shall have sole dominion and
control over the Indenture Accounts (including, inter alia, the sole power to
direct withdrawals from or transfers among the Indenture Accounts), and the
Issuer shall have no right to withdraw, or to cause the withdrawal of, funds or
other investments held in the Indenture Accounts or to direct the investment of
such funds or the liquidation of any Permitted Investments, in each case other
than as expressly provided herein or, with respect to a Series Account, in a
Series Supplement.
(d)Investments. For so long as any Equipment Notes remain Outstanding, the
Indenture Trustee, at the written direction of the Administrator, shall invest
and reinvest the funds on deposit in the Indenture Accounts (other than the
Series Accounts, which shall not be invested) in Permitted Investments;
provided, however, that if an Event of Default has occurred and is continuing,
the Administrator shall have no right to direct such reinvestment and the
Indenture Trustee shall invest such amount in Indenture Investments from the
time of receipt thereof until such time as such amounts are required to be
distributed pursuant to the terms of this Master Indenture. In the absence of
written direction delivered to the Indenture Trustee from the Administrator, the
Indenture Trustee shall invest any funds in a U.S. Bank money market deposit
account. The Indenture Trustee shall make such investments and reinvestments in
accordance with the terms of the following provisions:
i.the Permitted Investments shall have maturities and other terms such that
sufficient funds shall be available to make required payments pursuant to this


28

--------------------------------------------------------------------------------




Master Indenture on the Business Day immediately preceding the first Payment
Date after which such investment is made; and
ii.if any funds to be invested are not received in the Indenture Accounts by
noon, New York City time, on any Business Day, such funds shall, if possible, be
invested in a U.S. Bank money market deposit account.
(e)Earnings. Earnings on investments of funds in the Indenture Accounts shall be
deposited in the Collections Account when received and credited as Collections
for the Collection Period when so received, it being understood that funds in
the Series Accounts shall not be invested.
(f)U.S. Bank as Securities Intermediary; Control.
i.U.S. Bank shall act as the “securities intermediary” (within the meaning of
the UCC) in respect of all securities and other property credited to the
Indenture Accounts.
ii.U.S. Bank as securities intermediary agrees with the parties hereto that each
Indenture Account shall be an account to which financial assets (within the
meaning of the UCC) may be credited and undertakes to treat the Indenture
Trustee as entitled to exercise rights that comprise such financial assets. U.S.
Bank as securities intermediary agrees with the parties hereto that each item of
property credited to each Indenture Account shall be treated as such a financial
asset. U.S. Bank as securities intermediary acknowledges that the “securities
intermediary’s jurisdiction” as defined in the UCC with respect to the
Collateral, shall be the State of New York. U.S. Bank as securities intermediary
represents and covenants that it is not and will not be (as long as it is acting
as securities intermediary hereunder) a party to any agreement in respect of the
Collateral that is inconsistent with the provisions of this Master Indenture.
U.S. Bank as securities intermediary agrees that any item of property credited
to any Indenture Account shall not be subject to any security interest, lien, or
right of setoff in favor of the securities intermediary or anyone claiming
through the securities intermediary (other than the Indenture Trustee).
iii.It is the intent of the Indenture Trustee and the Issuer that each Indenture
Account shall be a securities account of the Indenture Trustee and not an
account of the Issuer. Nonetheless, U.S. Bank as securities intermediary agrees
that it will comply with entitlement orders originated by the Indenture Trustee
without further consent by the Issuer. U.S. Bank as securities intermediary
hereby further covenants that it will not agree with any person or entity (other
than the Indenture Trustee) that it will comply with entitlement orders
originated by such person or entity.
iv.Nothing herein shall imply or impose upon U.S. Bank as securities
intermediary any duty or obligations other than those expressly set forth herein
(and U.S. Bank as securities intermediary hereunder shall be entitled to all of
the protections available to a securities intermediary under the UCC). Without
limiting the foregoing, nothing herein shall imply or impose upon U.S. Bank as
securities intermediary any duties of a fiduciary nature (but not in limitation
of any such duties of the Indenture Trustee hereunder).


29

--------------------------------------------------------------------------------




v.U.S. Bank as securities intermediary hereby represents and warrants and agrees
with the Issuer and for the benefit of the Indenture Trustee as follows:
(A)With respect to Permitted Investments and Indenture Investments that are book
entry securities, such Permitted Investments and Indenture Investments have been
credited to the Indenture Trustee’s securities account by accurate book entry.
(B)The securities intermediary shall not accept entitlement orders from any
other person except as authorized by the Indenture Trustee.
(C)To the extent determined by the actions of U.S. Bank as securities
intermediary, the Indenture Trustee shall at all times have “control” (as
defined in Section 8-106 of the UCC) over the securities account and the
Permitted Investments and Indenture Investments that are book entry securities.
(D)U.S. Bank as securities intermediary has received no notice of, and has no
knowledge of any “adverse claim” (as such term is defined in the UCC) as to the
Collateral.
(E)U.S. Bank as securities intermediary waives any lien, claim or encumbrance in
favor of the securities intermediary in the Collateral.
(F)U.S. Bank as securities intermediary is a “securities intermediary” as such
term is defined in Section 8-102(a)(14) of the UCC and in the ordinary course of
its business maintains “securities accounts” for others, as such terms are used
in Section 8-501 of the UCC and as securities intermediary will be acting in
such capacity hereunder.
(G)U.S. Bank as securities intermediary is not a “clearing corporation,” as such
term is defined in Section 8-102(a)(5) of the UCC.
vi.    Each of the Issuer and the Indenture Trustee hereby agrees and
acknowledges that U.S. Bank as securities intermediary, for the benefit of the
Indenture Trustee and the Secured Parties, shall have “control” over each
Indenture Account under and for purposes of Section 9-104(a)(1) of the UCC.
(g)    Investment Disclosure. The Issuer and the Noteholders, by their
acceptance of the Equipment Notes or their interests therein, acknowledge that
shares or investments in Permitted Investments or Indenture Investments are not
obligations of U.S. Bank, or any parent or affiliate of U.S. Bank, are not
deposits and are not insured by the FDIC. The Indenture Trustee or its affiliate
may be compensated by mutual funds or other investments comprising Permitted
Investments or Indenture Investments for services rendered in its capacity as
investment advisor, or other service provider, and such compensation is both
described in detail in the prospectuses for such funds or investments, and is in
addition to the compensation, if any, paid to U.S. Bank National Association in
its capacity as Indenture Trustee hereunder. The Issuer and Noteholders agree
that the Indenture Trustee shall not be responsible for any losses or diminution
in the value of the Indenture Accounts occurring as a result of the investment
of funds in the Indenture Accounts in accordance with the terms hereof.


30

--------------------------------------------------------------------------------




(h)    Brokerage Confirmations. The Issuer acknowledges that to the extent the
regulations of the Comptroller of the Currency or other applicable regulatory
agency grant the Issuer the right to receive brokerage confirmations of
securities transactions, the Issuer waives receipt of such confirmations. The
Issuer shall retain the authority to institute, participate and join in any plan
of reorganization, readjustment, merger or consolidation with respect to the
issuer of any Permitted Investments held hereunder, and, in general, to exercise
each and every other power or right with respect to such Permitted Investments
as individuals generally have and enjoy with respect to their own assets and
investments, including power to vote upon any matter relating to holders of such
Permitted Investments.
Section 3.02    Collections Account.
(a)Pursuant to and in accordance with the terms of the Account Administration
Agreement, the Account Collateral Agent is to, upon receipt thereof, deposit in
the Customer Payment Account the Collections received by it. Pursuant to and
subject to the terms of the Account Administration Agreement, on each Business
Day all amounts constituting Collections on deposit in the Customer Payment
Account are to be transferred by the Account Collateral Agent to the Collections
Account.
(b)The Indenture Trustee shall, upon receipt thereof, deposit in the Collections
Account all Collections and all other payments received by it (and that are
identified as such when received) in connection with the Portfolio.
(c)Additional funds may be deposited into the Collections Account from the
Liquidity Reserve Account in accordance with Section 3.04, the Optional
Reinvestment Account in accordance with Section 3.05 and the Mandatory
Replacement Account in accordance with Section 3.09 or by the Member through
Capital Contributions in accordance with Section 3.17.
(d)All or any portion of any Net Disposition Proceeds from an Involuntary
Railcar Disposition received in the Collections Account may be transferred to
the Optional Reinvestment Account, to the extent that the Issuer elects to
reinvest all or a portion of such Net Disposition Proceeds in a Replacement
Exchange in accordance with Section 3.09 hereof. All of the transfers of funds
described in this Section 3.02 will be made prior to the distribution of the
Available Collections Amount pursuant to Section 3.11.
(e)On each Closing Date, at the written direction of the Issuer, a portion of
cash proceeds from the issuance of the Equipment Notes of the applicable Series,
together with the amount of any necessary Capital Contribution made by the
Member to the Issuer, will be deposited in the Collections Account in order to
assure sufficient funds are available for payments on the first Payment Date for
such Series pursuant to Section 3.11(a).
Section 3.03    Withdrawal upon an Event of Default. After the occurrence of and
during the continuance of an Event of Default, at the Direction of the Requisite
Majority, the Indenture Trustee shall withdraw any or all funds then on deposit
in any of the Indenture Accounts (other than the Series Accounts) and transfer
such funds to the Collections Account for application on the next upcoming
Payment Date in accordance with the Flow of Funds.


31

--------------------------------------------------------------------------------




Section 3.04    Liquidity Reserve Account; Liquidity Facilities.
(a)On the Initial Closing Date, the Issuer shall enter into the Initial
Liquidity Facility and deliver a copy thereof to the Indenture Trustee. On or
after the Initial Closing Date, the Issuer: (i) may deliver to the Indenture
Trustee one or more additional Liquidity Facilities issued in accordance with
Section 3.15 in an amount up to the Liquidity Reserve Target Amount; or
(ii) shall, if the Issuer does not deliver a Liquidity Facility, or delivers a
Liquidity Facility or Liquidity Facilities in an amount that is less than the
Liquidity Reserve Target Amount, deposit (or cause to be deposited) in the
Liquidity Reserve Account, cash in an amount necessary to cause the amount on
deposit in the Liquidity Reserve Account (plus the amount of the Liquidity
Facilities) to equal the Liquidity Reserve Target Amount as of such date, out of
the Net Proceeds of a new Series of Additional Notes and/or from funds
contributed by the Member to the Issuer as equity on or prior to such date, as
applicable.
(b)On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, if (i) the sum of (A) the Liquidity
Facility Available Amounts for all Liquidity Facilities plus (B) the Balance in
the Liquidity Reserve Account is less than (ii) the Liquidity Reserve Target
Amount as of such Payment Date, the Indenture Trustee shall, in accordance with
the Payment Date Schedule delivered pursuant to Section 3.10(e) hereof, deposit
funds into the Liquidity Reserve Account in order to restore the Balance therein
to the Liquidity Reserve Target Amount as of such Payment Date, to the extent of
the Available Collections Amount as provided in the Flow of Funds.
(c)If the Available Collections Amount on any Payment Date is insufficient to
pay (A) the interest then due on the Outstanding Equipment Notes (excluding
Additional Interest), (B) the net payments owed by the Issuer under any Hedge
Agreements (other than for the payment of any Hedge Termination Value or Hedge
Partial Termination Value) and (C) all amounts senior to interest in the Flow of
Funds, the Indenture Trustee shall, in accordance with the Payment Date Schedule
delivered pursuant to Section 3.10(e) hereof, effect a draw on the Liquidity
Reserve Account and, if necessary, a draw on one or more Liquidity Facilities
(including but not limited to amounts on deposit in any Liquidity Facility
Collateral Account or such similar account in any Additional Liquidity
Facility), and make a deposit in the Collections Account for allocation as part
of Available Collections Amount on the related Payment Date, in an amount equal
to the lesser of (i) the aggregate amount of the shortfalls in clauses (A), (B)
and (C) and (ii) the Balance in the Liquidity Reserve Account and/or the
Liquidity Facility Available Amounts for the Liquidity Facilities, as
applicable, as of the related Determination Date as set forth in such Payment
Date Schedule. If the Balance in the Liquidity Reserve Account and/or the
Liquidity Facility Available Amounts for the Liquidity Facilities, as
applicable, as of such Determination Date is less than the aggregate amount of
such shortfalls for the related Payment Date, then any such balance remaining
(after transfer to the Collections Account and allocation and application to
amounts senior to interest on the Equipment Notes in the Flow of Funds) will be
allocated on such Payment Date pro rata (x) to pay interest then due on the
Outstanding Equipment Notes (other than Additional Interest) and (y) to pay such
net payments owed by the Issuer under any Hedge Agreements (other than for the
payment of any Hedge Termination Value or Hedge Partial Termination Value).
After giving effect to such allocation and payment with respect to the interest
then due on the Outstanding Equipment Notes (excluding Additional Interest), (a)
any shortfall in the amount available to pay such interest on such Payment Date
shall be allocated pro rata among the Outstanding Series, (b) the amount of such
shortfall


32

--------------------------------------------------------------------------------




allocated to each Series shall be the “Net Stated Interest Shortfall” for such
Series, and (c) the Net Stated Interest Shortfall for each Series shall be added
to the Stated Interest Amount of such Series for the next succeeding Payment
Date.
(d)On each Payment Date on which the Available Collections Amount is to be
distributed pursuant to the Flow of Funds, before making any distributions
pursuant thereto, the Indenture Trustee, in accordance with the Payment Date
Schedule delivered pursuant to Section 3.10(e) hereof, shall withdraw from the
Liquidity Reserve Account and deposit in the Collections Account the excess, if
any, of (A) the sum of the Liquidity Facility Available Amounts for all
Liquidity Facilities plus the Balance in the Liquidity Reserve Account (after
giving effect to any withdrawals therefrom to be made on such Payment Date
pursuant to Section 3.04(c)) over (B) the Liquidity Reserve Target Amount
(determined after giving effect to any payments of principal on Equipment Notes
to be made on such Payment Date).
(e)Upon repayment in full of all Outstanding Equipment Notes, the Balance in the
Liquidity Reserve Account (after giving effect to any withdrawals therefrom on
such date pursuant to Section 3.04(c)), shall be deposited into the Collections
Account for allocation pursuant to the Flow of Funds.
(f)The Issuer may attempt to procure a reduction in the amount of the Liquidity
Reserve Target Amount from time to time, subject to obtaining a Rating Agency
Confirmation and receiving the prior written consent of the Indenture Trustee
(to be given only at the Direction of the Requisite Majority), following which
the Liquidity Reserve Target Amount shall be the amount as so reduced.
Section 3.05    Optional Reinvestment Account.
(a)The Issuer may elect, by notice to the Indenture Trustee in writing, not
later than the last Business Day preceding the later of the date of any
Involuntary Railcar Disposition or Purchase Option Disposition and the date on
which the Net Disposition Proceeds therefrom are received, to deposit all or a
portion of the Net Disposition Proceeds realized from such Involuntary Railcar
Disposition or Purchase Option Disposition (as specified in such notice),
whether or not initially deposited in the Collections Account, into the Optional
Reinvestment Account. The Indenture Trustee shall deposit in the Collections
Account all or any portion of the Net Disposition Proceeds realized from any
Involuntary Railcar Disposition or Purchase Option Disposition as to which the
direction described in the preceding sentence is not received (and for which
such amounts have been identified to the Indenture Trustee in writing to be Net
Disposition Proceeds) by the end of the last Business Day preceding the later of
the date of any such Involuntary Railcar Disposition or Purchase Option
Disposition and the date on which such Net Disposition Proceeds are received.
(b)The Issuer may elect to apply the Net Disposition Proceeds from an
Involuntary Railcar Disposition or Purchase Option Disposition deposited in the
Optional Reinvestment Account pursuant to Section 3.05(a) in a Permitted Railcar
Acquisition any time during the related Replacement Period. On each Delivery
Date during the Replacement Period on which the Issuer acquires an Additional
Railcar from a Seller in a Permitted Railcar Acquisition, the Indenture Trustee,
at the written direction of the Servicer accompanied by a written statement of
the Servicer that all of the conditions for payment of the Purchase Price for
such Additional Railcar specified in the applicable Asset Transfer Agreement
have been satisfied,


33

--------------------------------------------------------------------------------




and that the requirements of Section 5.03(b) or 5.03(c), as applicable, have
been satisfied, will transfer funds in an amount equal to the Purchase Price for
such Additional Railcar from the Optional Reinvestment Account to the applicable
Seller.
(c)At any time in its discretion within one hundred eighty (180) days of
deposit, the Issuer may elect to transfer amounts in the Optional Reinvestment
Account not otherwise reinvested to the Collections Account for redemption of
Equipment Notes and payment of any applicable Hedge Partial Termination Value in
accordance with Section 3.14. The Indenture Trustee, at the written direction of
the Issuer, Servicer or the Administrator, shall transfer any amounts in the
Optional Reinvestment Account at the end of the Replacement Period applicable to
the Involuntary Railcar Disposition or Purchase Option Disposition to the
Collections Account on the next Business Day after the end of such Replacement
Period (or, if notified by the Servicer in writing prior to such date that the
Issuer no longer intends to effect a related Permitted Railcar Acquisition with
such funds or only intends to apply a portion of such funds for such purpose,
then the Indenture Trustee shall, as directed in such written notice, transfer
the amount of such funds not intended to be so used to the Collections Account
as promptly as practicable following receipt of such written notice). All
amounts so transferred to the Collections Account may not be withdrawn therefrom
except for distribution in accordance with Section 3.14.
Section 3.06    Expense Account.
(a)On each Closing Date, the Administrator shall direct the Indenture Trustee in
writing to (i) pay to such Persons as shall be specified by the Administrator
such Issuance Expenses as shall be due and payable in connection with the
issuance and sale of the Equipment Notes on such Closing Date, and (ii) transfer
to the Expense Account the Required Expense Deposit, in each case out of the Net
Proceeds of the Equipment Notes issued on such Closing Date or the proceeds of a
Capital Contribution by the Member to the Issuer or from any combination
thereof.
(b)On each Payment Date, the Administrator will, in accordance with the priority
of payments set forth in the Flow of Funds, direct the Indenture Trustee, in
writing, to pay or reimburse any Operating Expenses that have been actually
incurred or that are due and payable on such Payment Date and to transfer to the
Expense Account funds in an amount equal to the Required Expense Deposit.
(c)On any Business Day between Payment Dates, the Administrator may direct the
Indenture Trustee, in writing, to withdraw funds from the Expense Account in
order to pay or reimburse any Operating Expenses that the Administrator
certifies in such writing are Operating Expenses that have been actually
incurred or that are then due and payable.
(d)On the last Final Maturity Date for all Series of Equipment Notes, after
payment of all Operating Expenses due on such Final Maturity Date, the Indenture
Trustee shall transfer the Balance in the Expense Account to the Collections
Account for distribution in accordance with the Flow of Funds.


34

--------------------------------------------------------------------------------




Section 3.07    Series Accounts.
(a)Upon the issuance of a Series of Equipment Notes, the Administrator shall
cause to be established and maintained a Series Account for such Series of
Equipment Notes.
(b)On each Payment Date, amounts will be deposited into each applicable Series
Account in accordance with Section 3.08 and Section 3.11 hereof.
(c)All amounts transferred to a Series Account for any Series of Equipment Notes
in accordance with Section 3.08 and Section 3.11 hereof shall be used by the
Indenture Trustee for the payment of such Series of Equipment Notes (or Class
thereof) in accordance with the terms of this Master Indenture and the related
Series Supplement.
Section 3.08    Redemption/Defeasance Account.
(a)Upon the sending of a Redemption Notice in respect of any Series of the
Equipment Notes or any Class thereof, or an election by the Issuer to effect a
legal defeasance or covenant defeasance of any Series of the Equipment Notes or
any Class thereof pursuant to Article XII hereof, the Indenture Trustee will
establish a Redemption/Defeasance Account to retain the proceeds to be used in
order to redeem or defease such Series or Class.
(b)Amounts shall be deposited into any Redemption/Defeasance Account in
accordance with Section 3.13 hereof.
(c)On each Redemption Date, the Administrator shall direct the Indenture Trustee
in writing to transfer a portion of the proceeds of any Optional Redemption
equal to the Redemption Price of such Series of Equipment Notes from the
Redemption/Defeasance Account, established in respect of such Optional
Redemption in accordance with Section 3.13 hereof, to the Series Account for
such Series (except that an amount equal to the Hedge Termination Value that is
owed by the Issuer, if any, included in the Redemption Price concurrently will
be directed to be withdrawn from the Redemption/Defeasance Account and paid to
the applicable Hedge Provider).
(d)On each Payment Date, in respect of any Series of Equipment Notes that is the
subject of a legal defeasance or covenant defeasance, the Administrator shall
direct the Indenture Trustee in writing to transfer from the
Redemption/Defeasance Account to the Series Account for such Series, and from
such Series Account to the Noteholders of such Equipment Notes the payments of
principal and interest due on such Equipment Notes.
Section 3.09    Mandatory Replacement Account.
(a)The Issuer will direct the Servicer or Administrator to cause the deposit of
all Net Disposition Proceeds realized from a Permitted Discretionary Sale into
the Mandatory Replacement Account.
(b)The Issuer shall use all commercially reasonable efforts to use the funds
deposited in the Mandatory Replacement Account to purchase Additional Railcars
in Permitted Railcar Acquisitions during the applicable Replacement Periods with
respect to the Net Disposition Proceeds constituting such funds. The Indenture
Trustee, at the written direction of the Servicer or Administrator accompanied
by a written statement of the Servicer or Administrator on behalf of the Issuer
that the applicable requirements of Section 5.03 have been


35

--------------------------------------------------------------------------------




satisfied, will transfer funds in an amount equal to the Purchase Price for such
Additional Railcar to the applicable Seller.
(c)The Indenture Trustee, at the written direction from the Servicer or the
Administrator, shall transfer any amounts in the Mandatory Replacement Account
at the end of the Replacement Period applicable to the Permitted Discretionary
Sale to the Collections Account on the next Business Day after the end of such
Replacement Period. All amounts so transferred to the Collections Account may
not be withdrawn therefrom except for distribution as contemplated by Section
3.14.
Section 3.10    Calculations.
(a)As soon as reasonably practicable after each Determination Date, but in no
event later than 12:00 noon (New York City time) on the third Business Day prior
to the immediately succeeding Payment Date, the Issuer shall cause the
Administrator, based on information known to it or Relevant Information provided
to it, to determine the amount of Collections received during the Collection
Period ending immediately prior to such Determination Date (including the amount
of any investment earnings on the Balances in the Collections Account, if any,
as of such Determination Date) and shall calculate the following amounts:
i.(A) the Balances in each of the Indenture Accounts on such Determination Date,
and (B) the amount of investment earnings (net of losses and investment
expenses), if any, on investments of funds on deposit therein during such
Collection Period;
ii.(A) the Required Expense Amount for such Payment Date and (B) the excess, if
any, of the Required Expense Reserve for such Payment Date over the Balance in
the Expense Account after payment of all Operating Expenses on such Payment Date
(the amount described in this clause (B), the “Required Expense Deposit”);
iii.the Available Collections Amount for such Payment Date, net of the amounts
described in Section 4.02(c)(i) if an Event of Default has occurred and is
continuing on such Payment Date;
iv.the Stated Interest Shortfall, if any, for each Series, the amounts, if any,
required to be transferred from the Liquidity Reserve Account to the Collections
Account in respect thereof pursuant to Section 3.04, and the Net Stated Interest
Shortfall, if any, for each Series;
v.all other amounts required to be reported in the Monthly Report and not
included on the Payment Date Schedule to be provided pursuant to
Section 3.10(e); and
vi.any other information, determinations and calculations reasonably required in
order to give effect to the terms of this Master Indenture and the Operative
Agreements, including the preparation of the Monthly Report and Annual Report;


36

--------------------------------------------------------------------------------




provided that, if the Administrator has not received all of the Relevant
Information for such Payment Date, the Administrator shall make reasonable
assumptions for purposes of the calculations contemplated by this Section 3.10.
(b)Calculation of Interest Amounts, etc. Not later than 12:00 noon (New York
City time) on the third Business Day prior to each Payment Date, the Issuer
shall cause the Administrator or the Servicer to make the following calculations
or determinations with respect to interest amounts due for each Series or Class
on such Payment Date:
i.the Stated Interest Amount for the Equipment Notes, separated by Series and
Class; and
ii.the Additional Interest Amount, if any, separated by Series and Class.
(c)Calculation of Principal Payments and Distributions to the Issuer. Not later
than 12:00 noon (New York City time) on the third Business Day prior to each
Payment Date, the Issuer shall cause the Administrator or the Servicer to
calculate or determine the following with respect to principal payments on the
Equipment Notes due on such Payment Date and the amounts distributable to the
Issuer on such Payment Date:
i.the Outstanding Principal Balance of each Series of Equipment Notes (and
Classes within such Series) on such Payment Date immediately prior to any
principal payment on such date;
ii.the amounts of the principal payments, if any, to be made in respect of each
Series of Equipment Notes (and Classes within such Series) on such Payment Date,
including the Scheduled Principal Payment Amounts for each Series (and Classes
within such Series) and any unpaid Scheduled Principal Payment Amounts for each
Series (and Classes within such Series) for prior Payment Dates; and
iii.the amounts, if any, distributable to the Issuer on such Payment Date.
(d)Calculation of Payment Date Shortfalls. Not later than 12:00 noon (New York
City time) on the third Business Day prior to each Payment Date, the Issuer
shall cause the Administrator or the Servicer to perform the calculations
necessary to determine the following:
i.the amount, if any, by which the Stated Interest Amounts due in respect of all
Series on such Payment Date exceed the Available Collections Amount for such
Payment Date remaining after payment in full of all amounts senior thereto in
the Flow of Funds, but prior to giving effect to any transfer of funds to the
Collections Account from the Liquidity Reserve Account or from the Liquidity
Facilities pursuant to Section 3.04 (the “Stated Interest Shortfall”);
ii.the Net Stated Interest Shortfall in respect of each Series;
iii.the amount, if any, of payments to the Liquidity Facility Providers and the
Hedge Providers that are contemplated to be paid pursuant to the Flow of Funds


37

--------------------------------------------------------------------------------




but will not be paid on such Payment Date out of the Available Collections
Amount for such Payment Date;
iv.the amount, if any, of the Scheduled Principal Payment Amount payable on each
Series (separated by Class) that will not be paid on such Payment Date out of
the Available Collections Amount for such Payment Date; and
v.if such Payment Date is the Final Maturity Date for any Series of Equipment
Notes or Class thereof, the amount, if any, by which the Outstanding Principal
Balance of such Series of Equipment Notes or Class thereof exceeds the Available
Collections Amount after payment in full of amounts senior thereto or pari passu
therewith in the Flow of Funds (such remainder, a “Final Principal Payment
Shortfall”).
(e)Application of the Available Collections Amount. Not later than 1:00 p.m.,
New York City time, three Business Days prior to each Payment Date, the Issuer
will cause the Administrator (after consultation with the Servicer), to prepare
and deliver to the Indenture Trustee the Payment Date Schedule setting forth the
payments, transfers, deposits and distributions to be made in respect of the
Liquidity Reserve Account pursuant to Section 3.04 or in respect of Net
Disposition Proceeds pursuant to Section 3.14(a), and in respect of the
Available Collections Amount (after giving effect to such payments, transfers,
deposits and distributions, if any) pursuant to the Flow of Funds, and setting
forth separately, in the case of payments in respect of each Series of Equipment
Notes, the amount to be applied on such Payment Date to pay all interest,
principal and premium, if any, on such Series of Equipment Notes (and each Class
thereof), all in accordance with Section 3.11. On each Payment Date, the
Indenture Trustee, based solely on the Payment Date Schedule provided by the
Administrator for such Payment Date, will make payments, transfers, deposits and
distributions in an aggregate amount equal to the Available Collections Amount
in accordance with the order of priority set forth in the Flow of Funds. If the
Indenture Trustee shall not have received such Payment Date Schedule by the last
Business Day preceding any Payment Date, such Payment Date shall be deferred
until the next Business Day after such Payment Date Schedule is received by the
Indenture Trustee.
(f)Relevant Information. The Issuer shall cause each Service Provider having
Relevant Information in its possession to make such Relevant Information
available to the Administrator and the Servicer not later than 1:00 p.m., New
York City time, at least five Business Days prior to each Payment Date.
Section 3.11    Payment Date Distributions from the Collections Account.
(a)Regular Distributions. On each Payment Date, so long as no Event of Default
has occurred and is continuing, after the withdrawals and transfers provided for
in Section 3.02 have been made, the Available Collections Amount (excluding any
Net Disposition Proceeds on deposit in the Collections Account as of the
Determination Date, which amounts shall be applied pursuant to clause (c) below
after giving effect to the application of all amounts pursuant to this
clause (a)) will be applied in the following order of priority:
(1)pro rata, to the payment or reimbursement of the portion of the Required
Expense Amount described in clause (i) of the


38

--------------------------------------------------------------------------------




definition thereof to the applicable payees, and to the Expense Account in an
amount equal to the Required Expense Deposit;
(2)to the payment to the Service Providers of the Service Provider Fees, plus
applicable Taxes (to the extent such Taxes are payable by the Issuer to the
Service Providers under the Service Provider Agreements) pro rata based on the
amount due;
(3)to the repayment of any outstanding Servicer Advances (together with interest
thereon as provided in the Servicing Agreement);
(4)pro rata, based on the amount due, (i) to the applicable Series Accounts for
the Class A Equipment Notes on a pro rata basis, all current and past due
interest on the Outstanding Class A Equipment Notes of each Series, other than
current or past due Additional Interest, (ii) to the Liquidity Facility
Providers, all interest owed to the Liquidity Facility Providers in connection
with draws under the related Liquidity Facilities for such Liquidity Facility
Providers, (iii) to each Hedge Provider, all Senior Hedge Payments, and (iv) to
the Liquidity Facility Providers, all indemnification obligations payable to the
Liquidity Facility Providers in connection with the related Liquidity
Facilities; provided that any amounts drawn from the Liquidity Reserve Account
or any Liquidity Facility will be applied only to the items described in clauses
(i) and (iii) hereof (other than payments of any Hedge Termination Value or
Hedge Partial Termination Value);
(5)to first, reimburse or repay pro rata each related Liquidity Facility
Provider the principal amounts drawn under any Liquidity Facility and not
previously reimbursed, and second, deposit in the Liquidity Reserve Account an
amount equal to the positive difference (if any) between (x) the Liquidity
Reserve Target Amount (after giving effect to the payments in clause first) and
(y) the balance in the Liquidity Reserve Account;
(6)to the applicable Series Accounts for the Class A Equipment Notes, the
Scheduled Principal Payment Amounts on all Series of Outstanding Class A
Equipment Notes entitled thereto, first to the Outstanding Class A Equipment
Notes of the earliest issued Series and then to subsequent Series in
chronological order of issuance, and second, within each Series, to each Class
thereof sequentially in ascending numerical designation of each such Class but
pro rata among any alphabetical sub-classes of the same numerical Class;
(7)to pay or reimburse the Servicer for costs of Optional Modifications made or
incurred on behalf of the Issuer (as determined by the Administrator and
delivered in writing to the


39

--------------------------------------------------------------------------------




Indenture Trustee) to the extent not paid as Ordinary Course Expenses or from
any other available source of revenues of the Issuer (the “Servicer Optional
Modification Expense”), up to an aggregate amount with respect to all such
payments not to exceed two percent (2.00%) of the Initial Appraised Value of all
Portfolio Railcars (such amount, the “Servicer Optional Modification Cap”);
(8)to the applicable Series Accounts for the Class A Equipment Notes, for the
payment of the Outstanding Principal Balance of all Rapid Amortization Notes
that are Class A Equipment Notes, first, sequentially among each Rapid
Amortization Series in chronological order of their issuance date, and, second,
within each Rapid Amortization Series, to each Rapid Amortization Class thereof
sequentially in ascending numerical designation of each such Class but pro rata
among any alphabetical sub-classes of the same numerical Class; provided,
however, that if an Early Amortization Event exists, no payments will be made on
any Rapid Amortization Series pursuant to this clause (8);
(9)if an Early Amortization Event has occurred and is then continuing, to the
applicable Series Accounts for the Class A Equipment Notes, for the payment of
an amount equal to the Outstanding Principal Balance of the Class A Equipment
Notes (after the payments in clause (6) above), pro rata according to the
Outstanding Principal Balance of all Class A Equipment Notes;
(10)pro rata based on the amount due, to the applicable Series Accounts for the
Class B Equipment Notes on a pro rata basis, all current and past due interest
on the Outstanding Class B Equipment Notes of each Series, other than current or
past due Additional Interest;
(11)to the applicable Series Accounts for the Class B Equipment Notes, the
Scheduled Principal Payment Amounts on all Series of Outstanding Class B
Equipment Notes entitled thereto, first to the Outstanding Class B Equipment
Notes of the earliest issued Series and then to subsequent Series in
chronological order of issuance, and second, within each Series, to each Class
thereof sequentially in ascending numerical designation of each such Class but
pro rata among any alphabetical sub-classes of the same numerical Class;
(12)to the applicable Series Accounts for the Class B Equipment Notes, for the
payment of the Outstanding Principal Balance of all Rapid Amortization Notes
that are Class B Equipment Notes, first, sequentially among each Rapid
Amortization Series in chronological order of their issuance date, and, second,
within each Rapid Amortization Series, to each Rapid Amortization Class thereof
sequentially in ascending numerical designation of each such Class but


40

--------------------------------------------------------------------------------




pro rata among any alphabetical sub-classes of the same numerical Class;
provided, however, that if an Early Amortization Event exists, no payments will
be made on any Rapid Amortization Series pursuant to this clause (12);
(13)if an Early Amortization Event has occurred and is then continuing, to the
applicable Series Accounts for the Class B Equipment Notes, for the payment of
an amount equal to the Outstanding Principal Balance of the Class B Equipment
Notes (after the payments in clause (11) above), pro rata according to the
Outstanding Principal Balance of all Class B Equipment Notes;
(14)to the applicable Series Accounts for the Class A Equipment Notes, the
payment of all current and past due Additional Interest due on the Class A
Equipment Notes, pro rata based on the amount due;
(15)to the applicable Series Accounts for the Class B Equipment Notes, the
payment of all current and past due Additional Interest due on the Class B
Equipment Notes, pro rata based on the amount due;
(16)to the applicable Series Accounts for the Class A Equipment Notes, the
payment of any Redemption Premium owing to the Noteholders of the Class A
Equipment Notes, pro rata based on the amount due;
(17)to the applicable Series Accounts for the Class B Equipment Notes, the
payment of any Redemption Premium owing to the Noteholders of the Class B
Equipment Notes, pro rata based on the amount due;
(18)to the Hedge Providers for the payment of Subordinated Hedge Payments, pro
rata based on the amount due;
(19)to the Initial Purchasers, for the payment of any indemnities of the Issuer
payable to the Initial Purchasers, pro rata based on the amount due;
(20)to pay or reimburse the Issuer (or the Servicer on its behalf) for costs of
Optional Modifications to the extent not paid pursuant to clause (7) above or
from any other available source of revenues of the Issuer; and
(21)to the Issuer, all remaining amounts, which may be distributed to the
Member.
(b)Event of Default Distributions. On each Payment Date, if an Event of Default
has occurred and is then continuing, the Available Collections Amount will be
applied in the following order of priority, after payment of the amounts
described in Section 4.02(c)(i):


41

--------------------------------------------------------------------------------




(1)pro rata, to the payment or reimbursement of the portion of the Required
Expense Amount described in clause (i) of the definition thereof to the
applicable payees, and to the Expense Account in an amount equal to the Required
Expense Deposit;
(2)to the payment to the Service Providers of the Service Provider Fees, plus
applicable Taxes (to the extent such Taxes are payable by the Issuer to the
Service Providers under the Service Provider Agreements), pro rata based on the
amount due;
(3)to the repayment of any outstanding Servicer Advances (together with interest
thereon as provided in the Servicing Agreement);
(4)pro rata based on the amount due, (i) to the applicable Series Accounts for
the Class A Equipment Notes on a pro rata basis, all current and past due
interest on the Outstanding Class A Equipment Notes of each Series, other than
current or past due Additional Interest, (ii) to the Liquidity Facility
Providers, all interest owed to Liquidity Facility Providers in connection with
draws under the related Liquidity Facilities for the Liquidity Facility
Providers, together with all principal amounts drawn under any Liquidity
Facility and not previously reimbursed, (iii) to the Hedge Providers, all unpaid
Senior Hedge Payments, and (iv) to the Liquidity Facility Providers, all
indemnification obligations payable to the Liquidity Facility Providers in
connection with the related Liquidity Facilities; provided that any amounts
drawn from the Liquidity Reserve Account or any Liquidity Facility will be
applied only to the items described in clauses (i) and (iii) hereof (other than
payments of any Hedge Termination Value or Hedge Partial Termination Value);
(5)pro rata based on the Outstanding Principal Balances of the Outstanding Class
A Equipment Notes of each Series, to the applicable Series Accounts for the
Class A Equipment Notes, the Outstanding Principal Balances of the Class A
Equipment Notes;
(6)to pay or reimburse the Servicer for outstanding Servicer Optional
Modification Expenses up to an aggregate amount with respect to all such
payments not to exceed the Servicer Optional Modification Cap;
(7)pro rata based on the amount due, to the applicable Series Accounts all
current and past due interest on the Outstanding Class B Equipment Notes of each
Series, other than current or past due Additional Interest;
(8)pro rata based on the Outstanding Principal Balances of the Outstanding Class
B Equipment Notes for each Series,


42

--------------------------------------------------------------------------------




to the applicable Series Accounts, the Outstanding Principal Balances of the
Class B Equipment Notes;
(9)to the applicable Series Accounts for the Class A Equipment Notes, all
current and past due Additional Interest on the Outstanding Class A Equipment
Notes, pro rata based on the amount due;
(10)to the applicable Series Accounts for the Class B Equipment Notes, all
current and past due Additional Interest on the Outstanding Class B Equipment
Notes, pro rata based on the amount due;
(11)pro rata based on the amount due, to the applicable Series Accounts, the
payment of any Redemption Premium owing to the Noteholders of the Class A
Equipment Notes of the applicable Series;
(12)pro rata based on the amount due, to the applicable Series Accounts, the
payment of any Redemption Premium owing to the Noteholders of the Class B
Equipment Notes of the applicable Series;
(13)to the Hedge Providers, the amount of any Subordinated Hedge Payments, pro
rata based on the amount due;
(14)to the Initial Purchasers, any indemnities of the Issuer payable to the
Initial Purchasers, pro rata based on the amount due;
(15)to pay or reimburse the Issuer (or the Servicer on its behalf) for costs of
Optional Modifications to the extent not paid pursuant to clause (6) above or
from any other available source of revenues of the Issuer; and
(16)to the Issuer, all remaining amounts, which may be distributed to the
Member.
(c)Railcar Disposition Distributions. On each Payment Date, so long as no Event
of Default has occurred and is continuing, to the extent that Net Disposition
Proceeds have been transferred to the Collections Account during the related
Collection Period and without limiting in any way the application of the second
to last sentence of Section 3.12 hereof, the balance in the Collections Account
allocable to such Railcar Dispositions will be applied in the following order of
priority:
(1)pro rata based on the amount due to the payment or reimbursement of the
portion of the Required Expense Amount described in clause (i) of the definition
thereof to the applicable payees, and to the Expense Account in an amount equal
to the Required Expense Deposit;


43

--------------------------------------------------------------------------------




(2)pro rata (A) to deposit in the Liquidity Reserve Account an amount equal to
the positive difference (if any) between (x) the Liquidity Reserve Target Amount
and (y) the sum of (i) the balance in the Liquidity Reserve Account and (ii) the
then aggregate Liquidity Facility Available Amounts; and (B) to the Liquidity
Facility Providers, to reimburse or repay pro rata the Liquidity Facility
Providers in an amount equal to all principal and other amounts due to the
Liquidity Facility Providers;
(3)pro rata based on the amount due to (i) the applicable Series Accounts for
the Class A Equipment Notes and Class B Equipment Notes, an amount equal to the
Allocable Note Balances of the Portfolio Railcars relating to the Railcar
Disposition from which the Net Disposition Proceeds were obtained (provided that
such amounts shall not exceed the Outstanding Principal Balance of such Class A
Equipment Notes and Class B Equipment Notes), applied sequentially first, to the
Class A Equipment Notes of the earliest issued Series and then to subsequent
Series of Class A Equipment Notes in chronological order of issuance, and within
each Series by ascending numeric order among any numerical sub-classes of the
Class A Equipment Notes in the same Series, but pro rata among any alphabetical
sub-classes of the same Class until paid in full, and second, to the Class B
Equipment Notes of the earliest issued Series and then to subsequent Series of
Class B Equipment Notes in chronological order of issuance, and within each
Series by ascending numeric order among any numerical sub-classes of the Class B
Equipment Notes in the same Series but pro rata among any alphabetical
sub-classes of the same numerical Class until paid in full, and (ii) each Hedge
Provider, all Senior Hedge Payments due in respect of Hedge Agreements,
including any Hedge Partial Termination Value payable by the Issuer in
connection with the partial redemption described in subsection (i) above;
(4)to pay or reimburse the Servicer for Servicer Optional Modification Expenses,
up to an aggregate amount with respect to all such payments not to exceed the
Servicer Optional Modification Cap;
(5)to the applicable Series Accounts for the Class A Equipment Notes, the
payment of any Redemption Premium relating to the Railcar Disposition owing to
the Noteholders of the Class A Equipment Notes, pro rata based on the amount
due;
(6)to the applicable Series Accounts for the Class A Equipment Notes for the
payment of the Outstanding Principal Balance of all Rapid Amortization Notes
that are Class A Equipment Notes (after the payments in first clause (3) above),
first, sequentially among each Rapid Amortization Series in chronological order
of their


44

--------------------------------------------------------------------------------




issuance date, and second, within each Rapid Amortization Series, to each Rapid
Amortization Class sequentially in ascending numerical designation of each such
Class but pro rata among any alphabetical sub-classes of the same numerical
Class; provided, however, that if an Early Amortization Event exists, no
payments will be made on any Rapid Amortization Series pursuant to this
clause (6);
(7)if an Early Amortization Event has occurred and is then continuing, to the
applicable Series Accounts for the Class A Equipment Notes for the payment of an
amount equal to the then Outstanding Principal Balance of the Class A Equipment
Notes (after giving effect to the payments in clauses (3) and (6) above), pro
rata according to the Outstanding Principal Balance of all Class A Equipment
Notes;
(8)to the applicable Series Accounts for the Class B Equipment Notes, for
payment of any Redemption Premium relating to the Railcar Disposition owing to
the Noteholders of the Class B Equipment Notes, pro rata based on the amount
due;
(9)to the applicable Series Accounts for the Class B Equipment Notes for the
payment of the Outstanding Principal Balance of all Rapid Amortization Notes
that are Class B Equipment Notes (after the payments in first clause (3) above),
first, sequentially among each Rapid Amortization Series in chronological order
of their issuance date, and second, within each Rapid Amortization Series, to
each Rapid Amortization Class sequentially in ascending numerical designation of
each such Class but pro rata among any alphabetical sub-classes of the same
numerical Class; provided, however, that if an Early Amortization Event exists,
no payments will be made on any Rapid Amortization Series pursuant to this
clause (9);
(10)if an Early Amortization Event has occurred and is then continuing, to the
applicable Series Accounts for the Class B Equipment Notes for the payment of an
amount equal to the then Outstanding Principal Balance of the Class B Equipment
Notes (after giving effect to the payments in clauses (3) and (9) above), pro
rata according to the Outstanding Principal Balance of all Class B Equipment
Notes;
(11)to the Hedge Providers, the amount of any Subordinated Hedge Payments, pro
rata based on the amount due;
(12)to the Initial Purchasers, for the payment of any indemnities of the Issuer
payable to the Initial Purchasers, pro rata based on the amount due;
(13)to pay or reimburse the Issuer (or the Servicer on its behalf) for costs of
Optional Modifications to the extent not paid


45

--------------------------------------------------------------------------------




pursuant to clause (4) above or from any other available source of revenues of
the Issuer; and
(14)to the Issuer, all remaining amounts, which may be distributed to the
Member.
For the avoidance of doubt, if an Event of Default has occurred and is
continuing, the Net Disposition Proceeds will be included in the Available
Collections Amount and paid pursuant to Section 3.11(b).
(d)Redemption. On any Payment Date on which any Series of Equipment Notes or
Class thereof is to be the subject of an Optional Redemption, the Administrator
shall direct the Indenture Trustee in writing to distribute the amounts in the
applicable Redemption/Defeasance Account to (i) the Noteholders of such Series
or Class, as applicable, as provided in the relevant Redemption Notice and (ii)
to the extent the Redemption Price includes amounts owed to Hedge Providers, to
such Hedge Providers.
(e)Payments by Wire Transfer. All payments to be made pursuant to this
Section 3.11 to Persons other than Noteholders shall be made through a wire
transfer of funds to the applicable Person. All payments to Noteholders shall be
governed by Section 2.05.
Section 3.12    Voluntary Redemptions. If permitted under the related Series
Supplement and if no Event of Default then exists, the Issuer will have the
option to prepay the Outstanding Principal Balance of any Class of the
applicable Series of Equipment Notes in an Optional Redemption; provided that,
if an Early Amortization Event has occurred and is continuing (i) any Optional
Redemption in whole of the Class B Equipment Notes within a Series shall be
subject to an Optional Redemption in whole of the Class A Equipment Notes within
such Series (ii), (A) an Optional Redemption in part of the Class B Equipment
Notes within a Series shall be subject to an Optional Redemption in part of the
Class A Equipment Notes within such Series in the same proportion as the
Optional Redemption in part of the Class B Equipment Notes, in each case, based
on the ratio of (x) the Outstanding Principal Balance of the Equipment Notes in
such Class within such Series subject to such Optional Redemption to (y) the
Outstanding Principal Balance of the Equipment Notes in such Class within such
Series, (B) the Issuer (x) shall not be permitted to prepay any Class B
Equipment Notes until the Outstanding Principal Balance of all Class A Equipment
Notes shall have been paid in full and (y) shall not be permitted to prepay any
Class A Equipment Notes of any Series until the Outstanding Principal Balance of
all Class A Equipment Notes having an earlier Closing Date than such Class A
Equipment Notes shall have been paid in full. If an Event of Default then
exists, the Issuer will have the option to prepay, in whole or in part, the
Outstanding Principal Balance of all (but not less than all) Series of Equipment
Notes then Outstanding. It is understood that Optional Redemptions do not effect
a release of Collateral from the Security Interest of this Master Indenture,
unless resulting in the repayment in full of all Secured Obligations relating to
the Series being redeemed. Any Optional Redemption in part, if permitted in
accordance with the applicable Series Supplement, will be achieved by a pro rata
prepayment of the Outstanding Principal Balance of the applicable Equipment
Notes.


46

--------------------------------------------------------------------------------




Section 3.13    Procedure for Redemptions.
(a)Method of Redemption. In the case of any Optional Redemption, the Issuer will
deposit, or will cause to be deposited, in the Redemption/Defeasance Account an
amount equal to the Redemption Price of the Equipment Notes or portion thereof
to be redeemed. Once a Redemption Notice in respect of an Optional Redemption is
published, the applicable outstanding principal amount of each Series of
Equipment Notes (or Class thereof) to which such Redemption Notice applies will
become due and payable on the Redemption Date stated in such Redemption Notice
at its Redemption Price. In the case of a redemption in whole of a Series, all
Equipment Notes of such Series that are redeemed will be surrendered to the
Indenture Trustee for cancellation and will be cancelled by the Indenture
Trustee, and accordingly may not be reissued or resold.
(b)Deposit of Redemption Amount. At least one (1) Business Day prior to any
Redemption Date in respect of an Optional Redemption under Section 3.12, the
Issuer shall, to the extent an amount equal to the Redemption Price of the
Equipment Notes to be redeemed and any transaction expenses as of the Redemption
Date is not then held on deposit in the Redemption/Defeasance Account, deposit
or cause to be deposited such amount in the Redemption/Defeasance Account.
(c)Equipment Notes Payable on Redemption Date. After notice has been given under
Section 3.13(d) hereof as to the Redemption Date in respect of any Optional
Redemption, the Outstanding Principal Balance of the Equipment Notes to be
redeemed on such Redemption Date in the amount identified in such notice shall
become due and payable on the Redemption Date at the Redemption Price (net of
any portion thereof payable to the applicable Hedge Provider) at the Corporate
Trust Office of the Indenture Trustee, and from and after such Redemption Date
(unless there shall be a default in the payment of the applicable amount to be
redeemed) such principal amount shall cease to bear interest. Upon surrender of
any Equipment Note for redemption in accordance with such notice, the Redemption
Price of such Equipment Note shall be paid as provided for in Section 3.11(d).
If any Equipment Note to be redeemed shall not be so paid, or shall only be paid
in part in accordance with the terms of such notice, the remaining Outstanding
Principal Balance thereof shall continue to bear interest from the Redemption
Date until paid at the interest rate applicable to such Equipment Note.
(d)Redemption Notice. In respect of any Optional Redemption of any Series or
Class of Equipment Notes to be made out of amounts available for such purposes,
the Indenture Trustee will give a Redemption Notice to each Noteholder of the
Equipment Notes to be redeemed and to each Hedge Provider, provided that the
Indenture Trustee shall have notified in writing by the Issuer or the
Administrator in advance of giving any such Redemption Notice that funds are or
will, on the applicable Redemption Date, be available therefor. Such Redemption
Notice must be given at least twenty (20) days but not more than sixty (60) days
before such Redemption Date. Each Redemption Notice must state (i) the
applicable Redemption Date, (ii) the Equipment Notes being redeemed (which may
be some or all of a Series or Class, as permitted by the applicable Series
Supplement) and, if applicable, the portion of the Outstanding Principal Balance
of such Equipment Notes that is to be redeemed (and in respect thereof, the
Redemption Price (less an amount equal to any portion thereof payable to the
applicable Hedge Provider) will be distributed to the


47

--------------------------------------------------------------------------------




Noteholders of the applicable Equipment Notes pro rata in the same manner as
partial repayments of principal on the Equipment Notes made pursuant to the Flow
of Funds and the Indenture Trustee’s notice shall contain information to that
effect), (iii) the Indenture Trustee’s arrangements for making payments due on
the Redemption Date, (iv) the Redemption Price of the Equipment Notes to be
redeemed, including a description of the portion thereof, if applicable, that is
payable to the applicable Hedge Provider, (v) for an Optional Redemption of an
entire Class or Series of Equipment Notes or of all Outstanding Equipment Notes,
that the Equipment Notes to be redeemed must be surrendered (which action may be
taken by any Noteholder of the Equipment Notes or its authorized agent) to the
Indenture Trustee to collect the Redemption Price on such Equipment Notes (less
an amount equal to any portion thereof payable to the applicable Hedge
Provider), and (vi) that, unless the Issuer defaults in the payment of the
Redemption Price, if any, interest on the portion of the Outstanding Principal
Balance of the Equipment Notes called for redemption will cease to accrue on and
after the Redemption Date.     
Section 3.14    Adjustments in Targeted Principal Balances.
(a)Railcar Dispositions. If Net Disposition Proceeds have been transferred to
the Collections Account, then (a) on the next following Payment Date, such Net
Disposition Proceeds shall be applied in accordance with Section 3.11(c), unless
an Event of Default has occurred is continuing, in which case, such Net
Disposition Proceeds shall be applied in accordance with Section 3.11(b) and (b)
on such Payment Date, the Scheduled Targeted Principal Balance of the Equipment
Notes being partially redeemed on such Payment Date will be reduced for all
subsequent Payment Dates by an amount equal to the product of (ii) the
Redemption Fraction for such Equipment Notes as of each such Payment Date and
(ii) the Scheduled Targeted Principal Balance of such Equipment Notes for each
such Payment Date. If proceeds of a Permitted Discretionary Sale are applied to
early repayment of Equipment Notes pursuant to this paragraph, then the Issuer
shall also be required to pay, in connection with and on the date of the
resulting prepayment, Redemption Premium on such prepaid principal amount if at
such time an Optional Redemption of the applicable Equipment Notes would also
require the payment of Redemption Premium (assuming for such purpose that an
Optional Redemption is permitted on such date with such Redemption Premium, if
owing, to be determined in the same manner); provided, however, that
notwithstanding anything herein to the contrary, no Redemption Premium will be
due as a result of any Involuntary Railcar Dispositions or Purchase Option
Dispositions or, with respect to Permitted Discretionary Sales or Redemption
Dispositions, to the extent provided for in the related Series Supplement.
(b)Optional Redemption. In connection with any Optional Redemption in part, the
Scheduled Targeted Principal Balance for the remaining Equipment Notes of such
Series or Class shall be reduced on the Redemption Date and each subsequent
Payment Date by the product of (i) the Redemption Fraction and (ii) the
Scheduled Targeted Principal Balance that existed for the Redemption Date or
such subsequent Payment Date, as the case may be, immediately prior to such
Optional Redemption. No Optional Redemption in part shall occur with respect to
a Series or Class unless the Series Supplement for such Series or Class provides
for an Optional Redemption in part with respect to such Series or Class, as
applicable.


48

--------------------------------------------------------------------------------




(c)Redemption Fraction. “Redemption Fraction” means, for any Equipment Notes
subject to a partial redemption, a fraction, the numerator of which is the
principal amount of such Equipment Notes that is being redeemed, and the
denominator of which is the Outstanding Principal Balance of such Equipment
Notes immediately prior to such partial redemption.
(d)Notice to Hedge Providers and Rating Agencies. If so provided in a Series
Supplement, the Issuer shall give each applicable Hedge Provider and each
applicable Rating Agency prior written notice of a redemption of all or a
portion of the Equipment Notes pursuant to this Section 3.14.
Section 3.15    Liquidity Facilities. On the Initial Closing Date, the Issuer
shall establish the Initial Liquidity Facility and thereafter, the Issuer may
enter, from time to time, into one or more additional Liquidity Facility
Agreements (each, an “Additional Liquidity Facility”) by entering into
transaction documentation (the “Liquidity Facility Documents”) with one or more
Additional Liquidity Facility Providers. The following conditions must be
satisfied before the Issuer may establish an Additional Liquidity Facility:
(a)the Issuer having obtained Rating Agency Confirmation with respect to all
Outstanding Series;
(b)no Servicer Termination Event, Event of Default or Early Amortization Event
shall have occurred and be continuing at the time of the establishment of the
Liquidity Facility, and no Servicer Termination Event, Event of Default or Early
Amortization Event would occur as a result of the transactions associated with
the establishment of the Additional Liquidity Facility;
(c)the Liquidity Facility Documents related to such Additional Liquidity
Facility shall contain provisions (i) addressing the limited recourse nature of
the Issuer’s obligation to make payments to the Additional Liquidity Facility
Provider, (ii) consistent with the bankruptcy remoteness of the Issuer, (iii)
restricting the ability of the Additional Liquidity Facility Provider to assign,
transfer or delegate its obligations under such Additional Liquidity Facility,
(iv) ensuring that draws on such Additional Liquidity Facility are payable on
demand and without the need for a default or event of default to have occurred,
(v) setting forth timetables consistent with the Issuer having funds to make
timely payments on the Equipment Notes, and (vi) allowing a reasonable period of
time for the Issuer to renew or to replace such Additional Liquidity Facility as
it nears its stated maturity, and to effect draws under such Additional
Liquidity Facility in the event such Additional Liquidity Facility is not timely
renewed or replaced, or the Additional Liquidity Facility Provider is downgraded
or defaults in its obligations after any applicable grace period; and
(d)the Issuer shall have delivered to the Indenture Trustee, on or prior to the
establishment of such Additional Liquidity Facility:
i.an original copy of the Liquidity Facility Documents for such Additional
Liquidity Facility, duly executed by the Issuer and the Additional Liquidity
Facility Provider, as applicable;


49

--------------------------------------------------------------------------------




ii.an officer’s certificate, duly executed by a Responsible Officer of the
Issuer, meeting the requirements of Section 1.03 hereof and stating that (A) the
establishment of such Additional Liquidity Facility and the Liquidity Facility
Documents are authorized and permitted by this Master Indenture and (B) all
conditions precedent in this Master Indenture to (x) the establishment of such
Additional Liquidity Facility and (y) the execution, delivery and performance of
the Liquidity Facility Documents have been duly satisfied in accordance with the
terms of this Master Indenture; and
iii.one or more Opinions of Counsel, duly executed by counsel to the Issuer,
meeting the requirements of Section 1.03 hereof and containing a statement to
the effect that (A) the establishment of such Additional Liquidity Facility and
the Liquidity Facility Documents are authorized and permitted by this Master
Indenture and (B) that all conditions precedent in this Master Indenture to (x)
the establishment of such Liquidity Facility and (y) the execution, delivery and
performance of such Additional Liquidity Facility Documents have been duly
satisfied in accordance with the terms of this Master Indenture.
Unless otherwise provided in a Series Supplement, each Liquidity Facility will
be secured by the lien of this Master Indenture.
Section 3.16    Hedge Agreements.
(a)On each Closing Date on which the Issuer is issuing Floating Rate Equipment
Notes, the Issuer must enter into one or more Hedge Agreements with one or more
Eligible Hedge Providers. Each Hedge Agreement will be secured by the lien of
this Master Indenture.
(b)For so long as any Series or Class of Floating Rate Equipment Notes remains
Outstanding, the Issuer must maintain one or more Hedge Agreements with an
aggregate notional balance (x) equal to or exceeding the minimum amount (if any)
established in connection with the issuance of such Series or Class (the amount
described in this clause (x), the “Minimum Hedging Amount”) and (y) less than or
equal to the maximum amount (if any) established in connection with the issuance
of such Series or Class (the amount described in this clause (y), the “Maximum
Hedging Amount” and, collectively with the Minimum Hedging Amount, the “Hedging
Requirement”). Notwithstanding any other term or provision of this Master
Indenture, but subject to Section 10.05 hereof, without the consent of
Noteholders, the Issuer and the Indenture Trustee may amend this Master
Indenture from time to time, with the prior written consent of all Hedge
Providers and subject to receipt of Rating Agency Confirmation, to stipulate
different percentages for the Minimum Hedging Amount or the Maximum Hedging
Amount for such Class or Series, as applicable.
(c)If the Issuer is not able to meet the Minimum Hedging Amount, with respect to
any Series or Class of Floating Rate Equipment Notes, it must, within
ninety-five (95) days, use reasonable commercial efforts to enter into one or
more Hedge Agreements, or, if the reason for such non-compliance is that a Hedge
Agreement has terminated in its entirety, but Floating Rate Equipment Notes
remain outstanding, enter into one or more replacement Hedge Agreements at least
sufficient to meet the Minimum Hedging Amount. If, at the expiration of such
ninety-five (95) day period the Issuer has been unable to enter


50

--------------------------------------------------------------------------------




into additional or replacement Hedge Agreements in order to meet the Minimum
Hedging Amount, the Requisite Majority (in its sole discretion) may direct the
Indenture Trustee in writing on behalf of the Issuer to enter into, maintain or
terminate (in whole or in part), one or more Hedge Agreements selected by the
Requisite Majority (in its sole discretion) such that, after giving effect to
such action, the Issuer will be in compliance with the Hedging Requirement. In
the event the Requisite Majority determines to direct the Indenture Trustee to
enter into, maintain or terminate (in whole or in part) a Hedge Agreement on the
Issuer’s behalf, the Requisite Majority shall promptly send a copy of any such
agreement to the Issuer.
(d)If contemplated by a Hedge Agreement, the Issuer may enter into off-setting
interest rate transactions in order to comply with the Hedging Requirement.
(e)Except as otherwise provided in this Master Indenture or the applicable
Series Supplement, payments by the Issuer to Hedge Providers shall be made to
such Hedge Providers on each Payment Date in accordance with the Flow of Funds
and payments by Hedge Providers to the Issuer shall be made to the Collections
Account.
(f)If a Hedge Provider is the “defaulting party” or “affected party” under a
Hedge Agreement (a “Designated Hedge Agreement”) and, as a result, the Issuer is
entitled to terminate such Designated Hedge Agreement, then, promptly after the
Issuer becomes aware thereof, the Issuer (i) shall notify the Indenture Trustee
and each Rating Agency and (ii) shall use commercially reasonable efforts to
arrange for another Eligible Hedge Provider (a “Replacement Hedge Provider”) to
enter into a replacement Hedge Agreement (a “Replacement Hedge Agreement”) with
the Issuer to the extent that the Issuer would be required to enter into a Hedge
Agreement under Section 3.16(c) hereof if the Designated Hedge Agreement were
not in effect (and subject to the timing, and the rights of the Requisite
Majority, specified in Section 3.16(c) hereof); provided that, subject to the
terms of the Designated Hedge Agreement, the Issuer shall terminate such
Designated Hedge Agreement at or prior to the time the Issuer enters into such
Replacement Hedge Agreement. In connection with any termination in whole of a
Hedge Agreement if the Issuer is entering, or will enter, into a Replacement
Hedge Agreement, the Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee a securities and cash account
(a “Replacement and Termination Receipts Account”). The Issuer will deposit (or
cause to be deposited) in the Replacement and Termination Receipts Account (x)
any Hedge Termination Value paid by the Hedge Provider under the terminating
Hedge Agreement to the Issuer, which Hedge Termination Value may be used by the
Issuer to make payments required to a Replacement Hedge Provider in connection
with a Replacement Hedge Agreement; and (y) any initial payment from a
Replacement Hedge Provider that will be used to satisfy any obligation to pay a
Hedge Termination Value to the Hedge Provider under the terminating Hedge
Agreement. A Replacement and Termination Receipts Account will not be considered
to be an Indenture Account for purposes of this Master Indenture and funds
standing to its credit will not be considered to be Collateral for purposes of
this Master Indenture. All amounts from time to time held in each Replacement
and Termination Receipts Account shall be held (a) in the name of the Indenture
Trustee, for the benefit of the Issuer, and (b) in the custody and under the
“Control” (as such term is defined in the UCC) of the Indenture Trustee, for the
purposes and on the terms set forth in this Master Indenture.


51

--------------------------------------------------------------------------------




(g)If a Hedge Provider is required to post collateral under a Hedge Agreement
(“Hedge Collateral”), the Administrator, on behalf and at the direction of the
Issuer, will establish with the Indenture Trustee a securities and cash account
(a “Hedge Collateral Account”). The Hedge Collateral will be deposited in the
Hedge Collateral Account; provided that the Hedge Collateral will not be
considered to be Collateral for purposes of this Master Indenture and the Hedge
Collateral Account will not be considered to be an Indenture Account for
purposes of this Master Indenture. All amounts from time to time held in each
Hedge Collateral Account shall be held (a) in the name of the Indenture Trustee,
for the benefit of the Issuer, and (b) in the custody and under the “Control”
(as such term is defined in the UCC) of the Indenture Trustee, for the purposes
and on the terms set forth in this Master Indenture. If a Hedge Agreement is
terminated and a Hedge Collateral Account has been established with respect to
the related Hedge Provider, then either: (x) if a Hedge Termination Value is
determined to be payable by the Issuer to such Hedge Provider, then the Issuer
shall direct the Indenture Trustee in writing to transfer to such Hedge Provider
such Hedge Termination Value and, outside of the Flow of Funds, the relevant
Hedge Collateral; or (y) if a Hedge Termination Value is determined to be
payable by such Hedge Provider to the Issuer, and (A) if such Hedge Provider
pays such Hedge Termination Value to the Issuer when due and payable, then the
Issuer shall direct the Indenture Trustee in writing to immediately return the
relevant Hedge Collateral to such Hedge Provider outside of the Flow of Funds,
and (B) if such Hedge Provider does not pay such Hedge Termination Value to the
Issuer when due and payable, then the Issuer shall direct the Indenture Trustee
in writing to the extent necessary to liquidate such Hedge Collateral and to
transfer such Hedge Collateral or the proceeds thereof to the Collections
Account in an amount equal to the lesser of (I) such Hedge Termination Value and
(II) the amounts standing to the credit of such Hedge Collateral Account (and
such Hedge Provider’s obligation to pay such Hedge Termination Value shall be
deemed to have been satisfied to the extent, but only to the extent, that such
amounts are so transferred to the Collections Account), and the Issuer shall
direct the Indenture Trustee in writing to pay any proceeds of such Hedge
Collateral in excess of such Hedge Termination Value to such Hedge Provider
outside of the Flow of Funds.
Section 3.17    Capital Contributions to Indenture Accounts and/or Portfolio.
Nothing contained herein shall restrict the Member at any time from making
capital contributions to the Issuer from time to time in the form of funds,
Portfolio Railcars or other assets (each such contribution, a “Capital
Contribution”). The Member may make such a Capital Contribution by depositing
funds into the Indenture Accounts on behalf of the Issuer. For the avoidance of
doubt, all Capital Contributions made by the Member after the Initial Closing
Date shall be made on a voluntary basis and under no circumstances shall the
Member be obligated to, or shall any Issuer or Noteholder compel the Member to,
make any Capital Contribution to the Issuer.
ARTICLE IV
DEFAULT AND REMEDIES
Section 4.01    Events of Default. Each of the following events shall constitute
an “Event of Default” hereunder, and each such Event of Default shall be deemed
to exist and continue so long as, but only so long as, it shall not have been
remedied:


52

--------------------------------------------------------------------------------




(a)failure to pay interest on any Class A Equipment Notes then Outstanding
(other than Additional Interest, if any), in each case when such amount becomes
due and payable, and such default continues for a period of five (5) or more
Business Days;
(b)failure to make payment in full in cash of (i) the Outstanding Principal
Balance of the Equipment Notes of any Series or Class or (ii) accrued and unpaid
interest on any Class B Equipment Notes, in each case, on the respective Final
Maturity Date of such Series or Class;
(c)failure to pay any amount (other than a payment default for which provision
is made in clause (a) or (b) of this Section 4.01) when due and payable in
connection with any Series of Equipment Notes or Class thereof, to the extent
that on any Payment Date there are amounts available in the Collections Account
or the Liquidity Reserve Account therefor, or, with respect to any amounts
deposited in the Optional Reinvestment Account or the Mandatory Replacement
Account, the failure to apply such amounts or to transfer such amounts to the
Collections Account, as the case may be, in accordance with Section 3.05 and
3.09, and in any such case such default continues for a period of five (5) or
more Business Days after such Payment Date;
(d)failure by the Issuer, TRLWT or TILC (in the case of TRLWT and TILC, in
respect of Operative Agreements to which either is a party other than any
Operative Agreement that is described in clause (k), (m) or (n) below) to comply
with any of the other covenants, obligations, conditions or provisions binding
on it under this Master Indenture and any Series Supplement, any of the
Equipment Notes or any other Operative Agreement to which it is a party (other
than a payment default for which provision is made in clause (a), (b) or (c) of
this Section 4.01, or a default addressed in clause (m) or (n) below), if any
such failure continues for a period of thirty (30) days or more after written
notice thereof has been given to the Issuer (provided that if such failure is
capable of remedy and the Administrator has promptly provided the Indenture
Trustee with a certificate stating that the Issuer, TRLWT or TILC, as
applicable, has commenced, or will promptly commence, and diligently pursue all
reasonable efforts to remedy such failure or breach, then such period of time
shall be extended so long as the Issuer, TRLWT or TILC, as applicable, is
diligently pursuing such remedy but in any event no longer than sixty (60) days
after the date such written notice was given to the Issuer);
(e)any representation or warranty made by the Issuer under this Master Indenture
and any Series Supplement or any other Operative Agreement to which it is a
party or certificate delivered by it shall prove to be untrue or incorrect in
any material respect when made, and such untruth or incorrectness, if curable,
shall continue unremedied for a period of thirty (30) days or more after written
notice thereof has been given to the Issuer (provided that if such untruth or
incorrectness is capable of remedy and the Administrator has promptly provided
the Indenture Trustee with a certificate stating that the Issuer has commenced,
or will promptly commence, and diligently pursue all reasonable efforts to
remedy such untruth or incorrectness, then such period of time shall be extended
so long as the Issuer is diligently pursuing such remedy but in any event no
longer than sixty (60) days after the date such written notice was given to the
Issuer);


53

--------------------------------------------------------------------------------




(f)a court having jurisdiction in respect of the Issuer enters a decree or order
for (i) relief in respect of the Issuer under any Applicable Law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect;
(ii) appointment of a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer; or (iii) the winding up
or liquidation of the affairs of the Issuer and, in each case, such decree or
order shall remain unstayed or such writ or other process shall not have been
stayed or dismissed within sixty (60) days from entry thereof;
(g)the Issuer (i) commences a voluntary case under any Applicable Law relating
to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in any
involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or for all or
substantially all of the property and assets of the Issuer; or (iii) effects any
general assignment for the benefit of creditors, admits in writing its inability
to pay its debts generally as they come due, voluntarily suspends payment of its
obligations or becomes insolvent;
(h)a judgment or order for the payment of money in excess of $1,000,000 shall be
rendered against the Issuer and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 4.01(h) if and for so long as (x) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer (subject to customary deductible or
co-payment) covering payment thereof and (y) such insurer, which shall be rated
at least “A-” by A.M. Best Company or any similar successor entity (or a
comparable rating by a nationally or internationally recognized rating group of
comparable stature), has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment or order;
(i)the Issuer is required to register as an investment company under the
Investment Company Act of 1940, as amended;
(j)the Issuer shall have asserted that this Master Indenture or any of the other
Operative Agreements to which it is a party is not valid and binding on the
parties thereto or any court, governmental authority or agency having
jurisdiction over any of the parties to the Master Indenture or such other
Operative Agreement shall find or rule that any material provision of any of
such agreements is not valid or binding on the parties thereto;
(k)the Indenture Trustee, acting at the Direction of a Requisite Majority, shall
have elected to remove the Servicer as a result of a Servicer Termination Event
(or to remove the Administrator in accordance with the provisions of the
Administrative Services Agreement providing for such rights of removal), and a
replacement Servicer (or Administrator, as the case may be) shall not have
assumed the duties of the Servicer (or


54

--------------------------------------------------------------------------------




Administrator, as the case may be) within one hundred eighty (180) days after
the date of such election;
(l)written notice is provided by the Indenture Trustee, acting at the direction
of a Requisite Majority, that as of any Payment Date, the Outstanding Principal
Balance of the Equipment Notes exceeds the Aggregate Adjusted Borrowing Value as
of such date (and giving effect to repayments of principal to occur on such date
plus amounts on deposit in the Optional Reinvestment Account and the Mandatory
Replacement Account (and any prefunding account established pursuant to a Series
Supplement) as of such Payment Date);
(m)TILC (or any successor thereto in its capacity as Servicer) shall have
defaulted in any material respect in the performance of any of its obligations
under the Marks Servicing Agreement or a default giving rise to a right to take
remedial action shall occur under Section 6(a) of the Account Administration
Agreement, and, in each case, the Issuer shall have failed to exercise its
rights thereunder in respect of such default for a period of thirty (30) days
after receipt by the Issuer of written notice from the Indenture Trustee,
demanding that such action be taken;
(n)an Insurance Manager Default shall have occurred and be continuing under the
Insurance Agreement, and the Issuer shall have failed to exercise its rights
under the Insurance Agreement in respect of such Insurance Manager Default for a
period of thirty (30) days after receipt by the Issuer of written notice from
the Indenture Trustee, demanding that such action be taken; and
(o)the Issuer shall have defaulted in any material respect in the performance of
any of its covenants and agreements contained in Section 5.03(a) and such
default shall continue unremedied for a period of thirty (30) days.
Section 4.02    Remedies Upon Event of Default.
(a)Upon the occurrence of an Event of Default of the type described in
Section 4.01(f) or 4.01(g), the Outstanding Principal Balance of, and accrued
interest on, all Series of Equipment Notes, together with all other amounts then
due and owing to the Noteholders, shall become immediately due and payable
without further action by any Person. If any other Event of Default occurs and
is continuing, then the Indenture Trustee, acting at the Direction of the
Requisite Majority, shall declare the principal of and accrued interest on all
Equipment Notes then Outstanding to be due and payable immediately, by written
notice to the Issuer, the Servicer, the Hedge Providers, the Liquidity Facility
Providers and the Administrator (a “Default Notice”), and upon any such
declaration such principal and accrued interest shall become immediately due and
payable. At any time after the Indenture Trustee has declared the Outstanding
Principal Balance of the Equipment Notes to be due and payable and prior to the
exercise of any other remedies pursuant to this Master Indenture, the Indenture
Trustee (at the Direction of the Requisite Majority), by written notice to the
Issuer, the Servicer and the Administrator shall, except in the case of (i) a
default in the deposit or distribution of any payment required to be made on the
Equipment Notes, (ii) a payment default on the Equipment Notes or (iii) a
default in respect of any covenant or provision of this Master Indenture that
cannot by the terms hereof be modified or amended without the consent of each
Noteholder affected thereby, rescind and annul such declaration and thereby
annul its consequences, if (1) there has been paid to or deposited with


55

--------------------------------------------------------------------------------




the Indenture Trustee an amount sufficient to pay all overdue installments of
interest on the Equipment Notes, and the principal of and premium, if any, on
the Equipment Notes that would have become due otherwise than by such
declaration of acceleration, (2) the rescission would not conflict with any
judgment or decree, and (3) all other defaults and Events of Default, other than
nonpayment of interest and principal on the Equipment Notes that have become due
solely because of such acceleration, have been cured or waived.
(b)If an Event of Default shall occur and be continuing, the Indenture Trustee
may, and shall, if given a Direction in writing by the Requisite Majority, do
any or all of the following, provided that the Indenture Trustee shall dispose
of the Portfolio Railcars only if it has received a Collateral Liquidation
Notice:
i.Institute any Proceedings, in its own name and as trustee of an express trust,
for the collection of all amounts then due and payable on the Equipment Notes or
under this Master Indenture or the related Series Supplement with respect
thereto, whether by declaration or otherwise, enforce any judgment obtained, and
collect from the Collateral and any other assets of the Issuer any moneys
adjudged due;
ii.Subject to the quiet enjoyment rights of any Lessee of a Portfolio Railcar,
conduct proceedings to sell, hold or lease the Collateral or any portion thereof
or rights or interest therein, at one or more public or private transactions
conducted in any manner permitted by law; provided that, the Indenture Trustee
shall incur no liability as a result of the sale of the Collateral or any part
thereof at any sale pursuant to this Section 4.02 conducted in a commercially
reasonable manner, and the Issuer hereby waives any claims against the Indenture
Trustee arising by reason of the fact that the price at which the Collateral may
have been sold at such sale was less than the price that might have been
obtained, even if the Indenture Trustee accepts the first offer received and
does not offer the Collateral to more than one offeree;
iii.Institute any Proceedings from time to time for the complete or partial
foreclosure of the Encumbrance created by this Master Indenture with respect to
the Collateral;
iv.Institute such other appropriate Proceedings to protect and enforce any other
rights, whether for the specific enforcement of any covenant or agreement in
this Master Indenture or in aid of the exercise of any power granted herein, or
to enforce any other proper remedy;
v.Exercise any remedies of a secured party under the UCC or any Applicable Law
and take any other appropriate action to protect and enforce the rights and
remedies of the Indenture Trustee or the Noteholders under this Master Indenture
and any Series Supplement;
vi.Appoint a receiver or a manager over the Issuer or its assets; and
vii.Exercise its rights under Section 3.03 hereof.
(c)If the Equipment Notes have been declared due and payable following an Event
of Default, any money collected by the Indenture Trustee pursuant to this Master


56

--------------------------------------------------------------------------------




Indenture or otherwise, and any moneys that may then be held or thereafter
received by the Indenture Trustee, shall be applied to the extent permitted by
law in the following order, at the date or dates fixed by the Indenture Trustee;
i.First, to the payment of all costs and expenses of collection incurred by the
Indenture Trustee (including the reasonable fees and expenses of any counsel to
the Indenture Trustee), and all other amounts due the Indenture Trustee under
this Master Indenture and any Series Supplement; and
ii.Second, as set forth in the applicable provision of the Flow of Funds.
(d)The Indenture Trustee shall provide each Rating Agency with a copy of any
Default Notice it receives or delivers pursuant to this Master Indenture. Within
thirty (30) days after the occurrence of an Event of Default in respect of any
Series of Equipment Notes, the Indenture Trustee shall give notice to the
Noteholders of such Series of Equipment Notes, transmitted by mail, of all
uncured or unwaived Defaults actually known to a Responsible Officer of the
Indenture Trustee on such date; provided that the Indenture Trustee may withhold
such notice with respect to a Default (other than a payment default with respect
to interest, principal or premium, if any) if it determines in good faith that
withholding such notice is in the interest of the affected Noteholders.
(e)The Issuer hereby agrees that if an Event of Default shall have occurred and
is continuing, the Indenture Trustee and any permitted delegee thereof are
hereby irrevocably authorized and empowered to act as the attorney-in-fact for
the Issuer with respect to the giving of any instructions or notices under this
Master Indenture.
(f)If an Event of Default shall have occurred and is continuing, upon the
written Direction of the Requisite Majority, the Indenture Trustee shall render
an accounting of the current balance of each Indenture Account, and shall direct
the Account Collateral Agent to render an accounting of the current balance of
the Customer Payment Account.
(g)If an Event of Default shall have occurred and is continuing, and only in
such event, upon the written Direction of the Requisite Majority, the Indenture
Trustee shall be authorized to take any and all actions and to exercise any and
all rights, remedies and options which it may have under this Master Indenture
(which rights and remedies shall include the right to direct the withdrawal and
disposition of amounts on deposit in the Indenture Accounts and the deposit
thereof in the Collections Account, other than amounts on deposit in Series
Accounts) and which the Requisite Majority directs it to take in writing under
this Master Indenture, including realization and foreclosure on the Collateral.
(h)The Indenture Trustee may after the occurrence of and during the continuance
of an Event of Default exercise any and all rights and remedies of the Issuer
under or in connection with the Assigned Agreements (including, without
limitation, the Servicing Agreement and any successor agreement therefor) and
otherwise in respect of the Collateral, including, without limitation, any and
all rights of the Issuer to demand or otherwise require payment of any amount
under, or performance of any provision of, any Assigned Agreement. In addition,
after the occurrence of and during the continuance of an Event of Default, upon
the Direction of the Requisite Majority, the Indenture Trustee may


57

--------------------------------------------------------------------------------




exercise all rights of the “lessor” under Leases related to Portfolio Railcars,
including, without limitation, the right to direct the applicable Lessees to
make rental payments to such account as the Indenture Trustee shall specify, for
application to the Collections Account and upon a Servicer Default, or a
Servicer Replacement Event (as defined in the Servicing Agreement) in respect of
which the Servicer has been replaced, and in each case upon the Direction of the
Requisite Majority, the Indenture Trustee may exercise the right of the “lessor”
to direct the applicable Lessees to make rental payments to such account as the
Indenture Trustee shall specify, for application to the Collections Account.
(i)If at any time within such period, the Issuer shall commence a voluntary
winding-up or other voluntary case or other proceeding under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction seeking liquidation, reorganization or other relief
with respect to the Issuer or the Issuer’s debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official of the Issuer or any substantial part of its
property or if the Issuer shall consent to any such relief or to the appointment
of or taking possession by any such official in an involuntary case or other
proceeding commenced against the Issuer, or making a general assignment for the
benefit of any creditor of the Issuer under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction, the Indenture Trustee shall continue to retain such Security
Interest until otherwise directed by the Requisite Majority and such Security
Interest shall be deemed to have continued to have been held as security for the
payment and discharge to the Indenture Trustee of all Secured Obligations.
Section 4.03    Limitation on Suits. No Noteholder shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Master
Indenture or the Equipment Notes, or for the appointment of a receiver or
trustee, or for any other remedy hereunder, unless:
(a)such Noteholder holds Equipment Notes of the Senior Class and has previously
given written notice to the Indenture Trustee of a continuing Event of Default;
(b)the Noteholders of at least 25% of the aggregate Outstanding Principal
Balance of the Equipment Notes of the Senior Class give a written Direction to
the Indenture Trustee to pursue a remedy hereunder;
(c)such Noteholder or Noteholders offer to the Indenture Trustee an indemnity
satisfactory to the Indenture Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;
(d)the Indenture Trustee does not comply with such request within sixty (60)
days after receipt of the request and the offer of indemnity; and
(e)during such sixty (60) day period, a Requisite Majority does not give the
Indenture Trustee a Direction inconsistent with such request.
No one or more Noteholders may use this Master Indenture to affect, disturb or
prejudice the rights of another Noteholder or to obtain or seek to obtain any
preference or priority not otherwise created by this Master Indenture and the
terms of the Equipment Notes over any other


58

--------------------------------------------------------------------------------




Noteholder or to enforce any right under this Master Indenture and a related
Series Supplement, except in the manner herein provided.
Section 4.04    Waiver of Existing Defaults.
(a)The Indenture Trustee acting at the Direction of the Requisite Majority shall
waive any existing Default or Event of Default hereunder and its consequences,
except any waiver in respect of a covenant or provision hereof which, pursuant
to Section 9.02(a), cannot be modified or amended without the consent of such
Persons as are required to amend such covenant or provision in addition to the
consent of the Requisite Majority.
(b)Upon any waiver made in accordance with Section 4.04(a), such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Master Indenture, but no such waiver
shall extend to any subsequent or other Default or impair any right consequent
thereon. Each such notice of waiver shall also be notified to each Rating
Agency.
(c)Any written waiver of a Default or an Event of Default given by Noteholders
of the Equipment Notes to the Indenture Trustee and the Issuer in accordance
with the terms of this Master Indenture shall be binding upon the Indenture
Trustee and the other parties hereto. Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Default or Event of Default so waived and not
to any other similar event or occurrence which occurs subsequent to the date of
such waiver.
Section 4.05    Restoration of Rights and Remedies. If the Indenture Trustee,
any Noteholder of Equipment Notes, any Hedge Provider or any Liquidity Facility
Provider has instituted any proceeding to enforce any right or remedy that it
has, if applicable, under this Master Indenture and any Series Supplement, and
such proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee, such Noteholder, such Hedge
Provider or such Liquidity Facility Provider, then in every such case the
Issuer, the Indenture Trustee, the Noteholders, such Hedge Provider or such
Liquidity Facility Provider shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Indenture Trustee, the
Noteholders, such Hedge Provider and such Liquidity Facility Provider shall
continue as though no such proceeding has been instituted.
Section 4.06    Remedies Cumulative. Each and every right, power and remedy
herein given to the Indenture Trustee (or the Control Parties or the Requisite
Majority), the Hedge Providers and the Liquidity Facility Providers, if
applicable, specifically or otherwise in this Master Indenture shall be
cumulative and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity or by
statute, and each and every right, power and remedy whether specifically herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Indenture Trustee (or the
Control Parties or the Requisite Majority), the Hedge Providers and the
Liquidity Facility Providers, if applicable, and the exercise or the beginning
of the exercise of any power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Indenture Trustee (or the Control Parties or
the Requisite Majority), a Hedge Provider or a


59

--------------------------------------------------------------------------------




Liquidity Facility Provider, if applicable, in the exercise of any such right,
remedy or power or in the pursuance of any such remedy shall impair any such
right, power or remedy or be construed to be a waiver of any Default on the part
of the Issuer or to be an acquiescence.
Section 4.07    Authority of Courts Not Required. The parties hereto agree that,
to the greatest extent permitted by law, the Indenture Trustee shall not be
obliged or required to seek or obtain the authority of, or any judgment or order
of, the courts of any jurisdiction in order to exercise any of its rights,
powers and remedies under this Master Indenture and any Series Supplement, and
the parties hereby waive any such requirement to the greatest extent permitted
by law.
Section 4.08    Rights of Noteholders to Receive Payment. Notwithstanding any
other provision of this Master Indenture, the right of any Noteholder to receive
payment of interest on, principal of, or premium, if any, on the Equipment Notes
on or after the respective due dates therefor, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Noteholder.
Section 4.09    Indenture Trustee May File Proofs of Claim. The Indenture
Trustee may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee and
of any Noteholder allowed in any judicial proceedings relating to the Issuer,
its creditors or its property.
Section 4.10    Undertaking for Costs. All parties to this Master Indenture
agree, and each Noteholder by its acceptance thereof shall be deemed to have
agreed, that in any suit for the enforcement of any right or remedy under this
Master Indenture and any Series Supplement or in any suit against the Indenture
Trustee for any action taken or omitted by it as Indenture Trustee, a court in
its discretion may require the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defense made by the party litigant. This Section 4.10 does not apply
to a suit instituted by the Indenture Trustee, a suit instituted by any
Noteholder for the enforcement of the payment of interest, principal, or
premium, if any, on the Equipment Notes on or after the respective due dates
expressed in such Equipment Note, or a suit by a Noteholder or Noteholders of
more than 10% of the Outstanding Principal Balance of any Series of Equipment
Notes (exclusive of Equipment Notes or interests therein held by any Issuer
Group Member).


60

--------------------------------------------------------------------------------




Section 4.11    Purchase Right of Class B Noteholders. Each Noteholder of a
Class B Equipment Note (other than any Class B Equipment Note held by an
Affiliate of the Issuer) will have the right (the “Class B Purchase Right”) on
any date occurring on or after the date of the occurrence of an Event of Default
that is continuing as of the date of purchase, upon at least twenty (20) days’
written notice to the Indenture Trustee (with a copy to the Issuer), to purchase
all, but not less than all, of the Class A Equipment Notes of all Outstanding
Series for a purchase price equal to the aggregate Outstanding Principal Balance
of all such Class A Equipment Notes, plus accrued and unpaid interest (at the
applicable rate of interest for the related sub-class of Class A Equipment
Notes) on such Outstanding Principal Balance together with any Additional
Interest due and payable to the Noteholders of the Class A Equipment Notes (any
such principal and interest in respect of any such sub-class of Class A
Equipment Notes and Additional Interest, the “Class B Purchase Right Outstanding
Priority Balance”); provided that (i) if prior to the end of such twenty (20)
day period any other Noteholder of a Class B Equipment Note (other than any
Class B Equipment Note held by an Affiliate of the Issuer) notifies such
purchasing Holder of a Class B Equipment Note that such other Noteholder of a
Class B Equipment Note wants to participate in such purchase, then such other
Noteholder of a Class B Equipment Note may join with the purchasing Noteholder
of a Class B Equipment Note (any such purchasing Noteholders of a Class B
Equipment Note shall be collectively referred to as the “Class B Purchasers”) in
exercising the Class B Purchase Right and (ii) if prior to the end of such
twenty (20) day period any other Noteholder of a Class B Equipment Note fails to
notify the Class B Purchasers of such other Noteholder of a Class B Equipment
Note’s desire to participate in such a purchase, then such other Noteholder of a
Class B Equipment Note designated shall lose its right to purchase the Class A
Equipment Notes of all Outstanding Series. As a condition precedent to such
purchase, all interest and principal amounts due and payable to the Liquidity
Facility Providers will have been paid in full by such Class B Purchasers and
all Liquidity Facilities shall have been terminated or cancelled in full. Upon
receipt of any such notice, the Administrator will calculate the then Class B
Purchase Right Outstanding Priority Balance. Payment of the Class B Purchase
Right Outstanding Priority Balance will in each case be made ratably by each
Class B Purchaser based on the ratio of the Outstanding Principal Balance of the
Class B Equipment Notes held by such Class B Purchaser to the Outstanding
Principal Balance of the Class B Equipment Notes held by all Class B Purchasers.
Following all Class B Purchaser’s payment of their portion of the Class B
Purchase Right Outstanding Priority Balance, each applicable Class B Purchaser
shall be the Noteholder of the applicable Class A Equipment Notes and shall be
entitled to all rights and interests to which a Noteholder of the Class A
Equipment Notes would be entitled.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 5.01    Representations and Warranties. The Issuer represents and
warrants to the Indenture Trustee as of each Closing Date, and each Delivery
Date, as follows:
(a)Due Organization.


61

--------------------------------------------------------------------------------




i.The Issuer is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Delaware, is duly licensed
or qualified and in good standing in each jurisdiction in which the failure to
so qualify would have a material adverse effect on its ability to carry on its
business as now conducted or to enter into and perform its obligations under the
Issuer Documents and the Operative Agreements to which the Issuer is a party,
has the organizational power and authority to carry on its business as now
conducted, has the requisite organizational power and authority to execute,
deliver and perform its obligations under the Issuer Documents and the Operative
Agreements to which the Issuer is a party.
ii.Each of the LLC Agreement and each other organizational document of the
Issuer has been duly executed and delivered by each party thereto and
constitutes a legal, valid and binding obligation of each such party enforceable
against such party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity.
iii.Since the date of formation of the Issuer, the Issuer has not conducted
business under any other name and does not have any trade names, or “doing
business under” or “doing business as” names. The Issuer has not reorganized in
any jurisdiction (whether the United States, any state therein, the District of
Columbia, Puerto Rico, Guam or any possession or territory of the United States,
or any foreign country or state) other than the State of Delaware.
(b)Special Purpose Status. The Issuer has not engaged in any activities since
its organization (other than those incidental to its organization and other
appropriate limited liability company steps and arrangements for the payment of
fees to, and director’s and officer’s insurance for, its member, special member
and manager), the execution of the Issuer Documents and the Operative Agreements
to which it is a party and the activities referred to in or contemplated by such
agreements.
(c)Non-Contravention. The Issuer’s acquisition of Railcars pursuant to an Asset
Transfer Agreement, the other transactions contemplated by each Asset Transfer
Agreement, the creation of the Equipment Notes and the issuance, execution and
delivery of, and the compliance by the Issuer with the terms of each of the
Operative Agreements and the Equipment Notes:
i.do not conflict with, or result in a breach of any of the terms or provisions
of, or constitute a default under, the constitutional documents of the Issuer or
with any existing law, rule or regulation applying to or affecting the Issuer or
any judgment, order or decree of any government, governmental body or court
having jurisdiction over Issuer;
ii.do not infringe the terms of, or constitute a default under, any deed,
indenture, agreement or other instrument or obligation to which the Issuer is a
party or by it or its assets, property or revenues are bound; and


62

--------------------------------------------------------------------------------




iii.do not constitute a default by the Issuer under, or result in the creation
of any Encumbrance (except for Permitted Encumbrances of the type described in
clause (i), (ii) or (v) of the definition thereof) upon the property of the
Issuer under its organizational documents or any indenture, mortgage, contract
or other agreement or instrument to which the Issuer is a party or by which the
Issuer or any of its properties may be bound or affected.
(d)Due Authorization. The Issuer’s acquisition of Railcars pursuant to an Asset
Transfer Agreement, the other transactions contemplated by each Asset Transfer
Agreement, the creation, execution and issuance of the Equipment Notes, the
execution and issue or delivery by the Issuer of the Operative Agreements
executed by it and the performance by it of its obligations hereunder and
thereunder and the arrangements contemplated hereby and thereby to be performed
by it have been duly authorized by all necessary limited liability company
action of the Issuer.
(e)Validity and Enforceability. This Master Indenture constitutes, and the
Operative Agreements, when executed and delivered and, in the case of the
Equipment Notes, when issued and authenticated, will constitute valid, legally
binding and (subject to general equitable principles, insolvency, liquidation,
reorganization and other laws of general application relating to creditors’
rights or claims or to laws of prescription or the concepts of materiality,
reasonableness, good faith and fair dealing) enforceable obligations of the
Issuer.
(f)No Event of Default or Early Amortization Event. No Event of Default or Early
Amortization Event has occurred and is continuing and no event has occurred that
with the passage of time or notice or both would become an Event of Default or
Early Amortization Event.
(g)No Encumbrances. Subject to the Security Interests created in favor of the
Indenture Trustee and the Flow of Funds, and except for Permitted Encumbrances,
there exists no Encumbrance over the assets of the Issuer that ranks prior to or
pari passu with the obligation to make payments on the Equipment Notes.
(h)No Consents. No consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any trustee or
any holder of indebtedness of the Issuer or any governmental authority on the
part of the Issuer is required in the United States, Canada or Mexico (subject
to the proviso set forth below) in connection with the execution and delivery by
the Issuer of the Operative Agreements to which the Issuer is a party or in
order for the Issuer to perform its obligations thereunder in accordance with
the terms thereof, other than: (i) notices required to be filed with the STB and
the Registrar General of Canada, which notices shall have been filed on the
applicable Closing Date, (ii) as may be required under existing laws,
ordinances, governmental rules and regulations to be obtained, given,
accomplished or renewed at any time after the applicable Closing Date in
connection with the operation and maintenance of the Portfolio Railcars and in
accordance with the Operative Agreements that are routine in nature and are not
normally applied for prior to the time they are required, and which the Issuer
has no reason to believe will not be timely obtained, (iii) as may be required
under the Operative Agreements in consequence of any transfer of ownership of
the Portfolio Railcars and (iv) filing and recording to perfect the Security
Interests under this Master Indenture and any Series


63

--------------------------------------------------------------------------------




Supplement as required hereunder; provided, that the parties hereto agree that
the Issuer shall not be required to make any such filings or recordings in
Mexico or under any Provincial Personal Property Security Act or other
non-federal legislation in Canada.
(i)No Litigation. There is no claim, action, suit, investigation or proceeding
pending against, or to the knowledge of the Issuer, threatened against or
affecting the Issuer, before any court or arbitrator or any governmental body,
agency or official which in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Master Indenture
(including the Exhibits and Schedules attached hereto) and/or the Operative
Agreements.
(j)Employees, Subsidiaries. The Issuer has no employees. The Issuer has no
Subsidiaries.
(k)Ownership. The Issuer is the owner of the Collateral free from all
Encumbrances and claims whatsoever other than Permitted Encumbrances.
(l)No Filings. Under the laws of Delaware, Texas and New York (and including
U.S. federal law) in force at the date hereof, it is not necessary or desirable
that this Master Indenture or any Operative Agreement to which the Issuer is a
party be filed, recorded or enrolled with any court or other authority in any
such jurisdictions or that any material stamp, registration or similar tax be
paid on or in relation to this Master Indenture or any of the other Operative
Agreements (other than filings of UCC financing statements and with the STB and
in Canada in respect of the Security Interests in the Portfolio Railcars).
(m)Other Representations. The representations and warranties made by the Issuer
in any of the other Operative Agreements are true and accurate as of the date
made.
(n)Other Regulations. The Issuer is not an “investment company,” or an
“affiliated person” of, or a “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
(o)Insurance. The Portfolio Railcars described on each Delivery
Schedule delivered from time to time under an Asset Transfer Agreement are, at
the time of the related Conveyance to the Issuer, covered by the insurance
required by Section 5.04(f) hereof, and all premiums due prior to the applicable
Delivery Date in respect of such insurance shall have been paid in full and such
insurance as of the applicable Delivery Date is in full force and effect.
(p)No Event of Default or Total Loss. At the time of each Conveyance of Railcars
under an Asset Transfer Agreement, (i) no Event of Default has occurred and is
continuing, (ii) no Servicer Default (in the case of Conveyances other than on a
Closing Date) or Servicer Termination Event (in the case of Conveyances on a
Closing Date) has occurred and is continuing, (iii) to the knowledge of the
Issuer, no Total Loss or event that, with the giving of notice, the passage of
time or both, would constitute a Total Loss with respect to any of the Railcars
so Conveyed, has occurred, and (iv) to the knowledge of the Issuer, no Railcar
being Conveyed under an Asset Transfer Agreement on such date has suffered
damage or contamination which, in the Issuer’s reasonable judgment, makes repair
uneconomic or renders such Railcar unfit for commercial use.


64

--------------------------------------------------------------------------------




(q)Beneficial Title. On each Delivery Date upon which a Conveyance occurs under
an Asset Transfer Agreement, (i) the applicable Seller has, and shall pursuant
to its related Bill of Sale have, conveyed all legal and beneficial title of the
Issuer to such Railcars being so Conveyed free and clear of all Encumbrances
(other than Permitted Encumbrances) and such Conveyance will not be void or
voidable under any applicable law and (ii) the applicable Seller has assigned,
and the Assignment and Assumption to be delivered on the related Delivery Date
shall upon acceptance thereof by the Issuer assign, to the Issuer, all legal and
beneficial title of such Seller to the related Leases, free and clear of all
Encumbrances (other than Permitted Encumbrances), and the Assignment and
Assumption will not be void or voidable under any applicable law.
(r)Nature of Business. The Issuer is not engaged in the business of extending
credit for the purposes of purchasing or carrying margin stock, and no proceeds
of the Equipment Notes will be used by the Issuer for a purpose which violates,
or would be inconsistent with, Section 7 of the Securities Exchange Act of 1934,
as amended, or Regulations T, U and X of the Federal Reserve System (terms for
which meanings are provided in Regulations T, U and X of the Federal Reserve
System or any regulations substituted therefor, as from time to time in effect,
being used in this Section 5.01(r) with such meanings).
(s)No Default under Organizational Documents. The Issuer is not in violation of
any term of any of its organizational documents or in violation or breach of or
in default under any other agreement, contract or instrument to which it is a
party or by which it or any of its property may be bound.
(t)Issuer Compliance. The Issuer is in compliance in all material respects with
all laws, ordinances, governmental rules, regulations, orders, judgments,
decrees, determinations and awards to which it is subject, and the Issuer has
obtained all required licenses, permits, franchises and other governmental
authorizations material to the conduct of its business.
(u)Railcar Compliance; Autoracks. Each Railcar Conveyed on a Delivery Date,
taken as a whole, and each major component thereof complies in all material
respects with all applicable laws and regulations, all requirements of the
manufacturer for maintaining in full force and effect any applicable warranties
and the requirements, if any, of any applicable insurance policies, conforms
with the specifications for such Railcar contained in the related Appraisal (to
the extent a copy of such Appraisal or a relevant excerpt therefrom has been
delivered to the Issuer) and is substantially complete such that it is ready and
available to operate in commercial service and otherwise perform the function
for which it was designed; and the railcar identification marks shown on the
related Bill of Sale are the marks then used on the Portfolio Railcars set forth
on such Bill of Sale. Each Portfolio Railcar that is an autorack qualifies for
the National Reload Pool.
(v)Taxes. On each Delivery Date upon which a Conveyance occurs under an Asset
Transfer Agreement, all sales, use or transfer taxes, if any, due and payable
upon the purchase of the Portfolio Railcars by the Issuer from the applicable
Seller will have been paid or such transactions will then be exempt from any
such taxes, and the Issuer will cause any


65

--------------------------------------------------------------------------------




required forms or reports in connection with such taxes to be filed in
accordance with applicable laws and regulations.
(w)Lease Terms. Except where a Railcar is being conveyed on a Closing Date and
the related Series Supplement references this Section 5.01(w) and permits an
exception hereto, each Railcar Conveyed on the relevant Delivery Date is subject
to a Permitted Lease, which Lease (together with the other Leases that are or
have been the subject of such Conveyances) contains rental and other terms which
are no different, taken as a whole, from those for similar railcars in the
Servicer’s Fleet.
(x)Eligibility. Each Railcar described on its relevant Delivery Schedule
constitutes an Eligible Railcar as of the date of its Conveyance to the Issuer.
(y)Assignment of Leases. (i) Each Lease conveyed on the relevant Delivery Date
is freely assignable from the applicable Seller to the Issuer and from the
Issuer to any other Person (including, without limitation, any transferee in
connection with the Indenture Trustee’s exercise of rights or remedies under
this Master Indenture and any Series Supplement) or, if any such Lease is not
freely assignable, then consents to such assignments determined by the Servicer
in good faith to be sufficient for their intended purposes have been obtained
prior to the relevant Delivery Date, (ii) no assignment described in this
Section 5.01(y) is void or voidable or will result in a claim for damages or
reduction in rental or other payments, in each case pursuant to the terms and
conditions of any such Lease and (iii) no consent, approval or filing is
required under such Lease in connection with the execution and delivery of the
Operative Agreements.
(z)Purchase Options. With respect to any Portfolio Railcars that are subject to
a purchase option granted to the Lessee under the relevant Lease, such purchase
option is exercisable by the applicable Lessee for a purchase price not less
than (at the time of such purchase) the greater of (1) an appraiser’s estimate
at Lease inception of fair market value at the time of potential exercise under
the option provision, and (2) (A) one hundred five percent (105%) of the product
of the Railcar Advance Rate and the Adjusted Value of the Portfolio Railcars
subject to such purchase option, plus (B) any Hedge Partial Termination Value
that would be owed by the Issuer to Hedge Providers, if applicable, plus (C) an
amount equal to any Redemption Premium that would be payable on the Equipment
Notes if on the date such purchase option is exercised, an Optional Redemption
of the applicable Equipment Notes would require the payment of a Redemption
Premium (with such amount, if any, to be determined in the same manner as the
Redemption Premium related to an Optional Redemption). Any such purchase option
complying with each of the foregoing limitations referred to herein and in the
other Operative Agreements as a “Permitted Purchase Option.”
(aa)No Other Financing of Lease; Permitted Lease. After giving effect to the
transfers contemplated under the Operative Agreements, (i) the Leases being
Conveyed to the Issuer on any applicable Delivery Date (as evidenced by the
Riders or Schedules with respect thereto) are not subject to and do not cover
railcars financed in, any financing or securitization transaction other than to
the extent constituting a Permitted Encumbrance and other than the transactions
contemplated by the Operative Agreements and (ii) such Leases


66

--------------------------------------------------------------------------------




conform to the definition of Permitted Lease (provided that up to 5% of the
aggregate number of Portfolio Railcars may be subject to a Lease other than a
Permitted Lease).
(bb)    Concentration Limits. After giving effect to the Issuer’s acquisition of
Railcars in connection with issuing a Series of Equipment Notes on the
applicable Closing Date, the Portfolio complies with all Concentration Limits.
(cc)    Tax Status. As of the Initial Closing Date, the Issuer: (i) is
classified as a disregarded entity for United States federal income tax
purposes, and (ii) is not required to withhold on any distributions or
allocations to its equity holders, as determined for U.S. federal income tax
purposes, under Sections 1441, 1442, 1445 or 1446 of the Code.


67

--------------------------------------------------------------------------------




Section 5.02    General Covenants. The Issuer covenants with the Indenture
Trustee as follows:
(a)No Release of Obligations. The Issuer will not take any action which would
amend, terminate (other than any termination in connection with the replacement
of such agreement on terms substantially no less favorable to the Issuer than
the agreement being terminated) or discharge or prejudice the validity or
effectiveness of this Master Indenture (other than as permitted herein) or any
other Operative Agreement or permit any party to any such document to be
released from such obligations, except that, in each case, as permitted or
contemplated by the terms of such documents, and provided that, in any case,
(i) the Issuer will not take any action which would result in any amendment or
modification to any conflicts standard or duty of care in such agreements and
(ii) there must be at all times an Administrator and a Servicer with respect to
all Portfolio Railcars.
(b)Encumbrances. The Issuer will not create, incur, assume or suffer to exist
any Encumbrance on the Collateral other than: (i) any Permitted Encumbrance, and
(ii) any other Encumbrance the validity or applicability of which is being
contested in good faith in appropriate proceedings by any Issuer Group Member
(and the proceedings related to such Encumbrance or the continued existence of
such Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or loss of the asset affected by such Encumbrance) and for which the
Issuer maintains adequate cash reserves to pay such Encumbrance.
(c)Indebtedness. The Issuer will not incur, create, issue, assume, guarantee or
otherwise become liable for or with respect to, or become responsible for the
payment of, contingently or otherwise, whether present or future, Indebtedness,
other than Indebtedness in respect of the Equipment Notes and Indebtedness under
Liquidity Facilities and Hedge Agreements.
(d)Restricted Payments. The Issuer will not (i) declare or pay any dividend or
make any distribution on its Stock; provided that, so long as no Event of
Default shall have occurred and be continuing and to the extent there are
available funds therefor in the Collections Account on the applicable Payment
Date, the Issuer may make payments on its limited liability company membership
interests to the extent of the aggregate amount of distributions made to the
Issuer pursuant to the Flow of Funds; (ii) purchase, redeem, retire or otherwise
acquire for value any membership interest in the Issuer held by or on behalf of
Persons other than any Permitted Holder; (iii) make any interest, principal or
premium, if any, payment on the Equipment Notes or make any voluntary or
optional repurchase, defeasance or other acquisition or retirement for value of
Indebtedness of the Issuer other than in accordance with the Equipment Notes and
this Master Indenture or the Operative Agreements; provided that the Issuer may
repurchase, defease or otherwise acquire or retire any of the Equipment Notes
from a source other than from Collections (other than that portion of
Collections that would otherwise be distributable to the Issuer in accordance
with the Flow of Funds); or (iv) make any investments, other than Permitted
Investments and investments permitted under Section 5.02(f) hereof.


68

--------------------------------------------------------------------------------




The term “investment” for purposes of the above restriction shall mean any loan
or advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.
(e)Limitation on Dividends and Other Payments. The Issuer will not create or
otherwise suffer to exist any consensual limitation or restriction of any kind
on the ability of the Issuer to declare or pay dividends or make any other
distributions permitted by Applicable Law, other than pursuant to the Operative
Agreements.
(f)Business Activities. The Issuer will not engage in any business or activity
other than:
i.purchasing or otherwise acquiring (subject to the limitations on acquisitions
of Portfolio Railcars described below), owning, holding, converting,
maintaining, modifying, managing, operating, leasing, re-leasing and (subject to
the limitations on sales of Portfolio Railcars described below) selling or
otherwise disposing of its Portfolio Railcars and entering into all contracts
and engaging in all related activities incidental thereto, including from time
to time accepting, exchanging, holding promissory notes, contingent payment
obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business;
ii.financing or refinancing the business activities described in clause (i) of
this Section 5.02(f) through the offer, sale and issuance of one or more Series
of Equipment Notes, upon such terms and conditions as the Issuer sees fit,
subject to the limitations of this Master Indenture;
iii.purchasing, acquiring, surrendering and assigning policies of insurance and
assurances with any insurance company or companies which the Issuer or the
Insurance Manager determines to be necessary or appropriate to comply with this
Master Indenture or the Insurance Agreement and to pay the premiums or the
Issuer’s allocable portion thereon;
iv.entering into Liquidity Facilities;
v.engaging in currency and interest rate exchange transactions for the purposes
of avoiding, reducing, minimizing, hedging against or otherwise managing the
risk of any loss, cost, expense or liability arising, or which may arise,
directly or indirectly, from any change or changes in any interest rate or
currency exchange rate or in the price or value of the property or assets of the
Issuer, upon such terms and conditions as the Issuer sees fit and within any
limits and with any provisos specified in this Master Indenture or a Series
Supplement, including but not limited to dealings, whether involving purchases,
sales or otherwise, in foreign currency, spot and forward interest rate exchange
contracts, forward interest rate agreements, caps, floors and collars, futures,
options, swaps and any other currency, interest rate and other similar hedging
arrangements and such other instruments as are similar to, or derivatives of,
any of the foregoing, but in any event not for speculative purposes; and


69

--------------------------------------------------------------------------------




vi.taking any action that is incidental to, or necessary to effect, any of the
actions or activities set forth above.
(g)Limitation on Consolidation, Merger and Transfer of Assets. The Issuer will
not consolidate with, merge with or into, or sell, convey, transfer, lease or
otherwise dispose of its property and assets (as an entirety or substantially an
entirety in one transaction or in a series of related transactions) to, any
other Person, or permit any other Person to merge with or into the Issuer (any
such consolidation, merger, sale, conveyance, transfer, lease or other
disposition, a “Merger Transaction”), unless:
i.the resulting entity is a special purpose entity, the charter of which is
substantially similar to the LLC Agreement, and, after such Merger Transaction,
payments from such resulting entity to the Noteholders do not give rise to any
withholding tax payments less favorable to the Noteholders than the amount of
any withholding tax payments which would have been required had such Merger
Transaction not occurred and such entity is not subject to taxation as a
corporation or an association or a publicly traded partnership taxable as a
corporation;
ii.(A) such Merger Transaction has been unanimously approved by the board of
managers of the Issuer and (B) the surviving successor or transferee entity
shall expressly assume all of the obligations of the Issuer in and under this
Master Indenture and any Series Supplement, the Equipment Notes and each other
Operative Agreement to which the Issuer is then a party (with the result that,
in the case of a transfer only, the Issuer thereupon will be released);
iii.both before, and immediately after giving effect to such Merger Transaction,
no violation of a Concentration Limit, Event of Default or Early Amortization
Event shall have occurred and be continuing;
iv.each of (A) a Rating Agency Confirmation and (B) the consent of the Indenture
Trustee (acting at the Direction of a Requisite Majority) has been obtained with
respect to such Merger Transaction;
v.for U.S. Federal income tax purposes, such Merger Transaction does not result
in the recognition of gain or loss by any Noteholder; and
vi.the Issuer delivers to the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel, in each case stating that such Merger Transaction complies
with the above criteria and, if applicable, Section 5.03(a) hereof and that all
conditions precedent provided for herein relating to such transaction have been
complied with.
(h)Limitation on Transactions with Affiliates. The Issuer will not, directly or
indirectly, enter into, renew or extend any transaction (including, without
limitation, the purchase, sale, lease or exchange of property or assets, or the
rendering of any service) with any Affiliate of the Issuer, except upon fair and
reasonable terms no less favorable to the Issuer than could be obtained, at the
time of such transaction or at the time of the execution of the agreement
providing therefor, in a comparable arm’s-length transaction with a Person


70

--------------------------------------------------------------------------------




that is not such an Affiliate, provided, that the foregoing restriction does not
limit or apply to the following:
i.any transaction in connection with the establishment of the Issuer, its
initial capitalization and the acquisition of its initial Portfolio or pursuant
to the terms of the Operative Agreements;
ii.the payment of reasonable and customary regular fees to, and the provision of
reasonable and customary liability insurance in respect of, the managers/members
of the Issuer;
iii.any payments on or with respect to the Equipment Notes or otherwise in
accordance with the Flow of Funds;
iv.any acquisition of Additional Railcars or any Permitted Railcar Acquisition
or Permitted Railcar Disposition complying with Section 5.03 hereof;
v.any payments of the types referred to in clause (i) or (ii) of Section 5.02(d)
hereof and not prohibited thereunder; or
vi.the sale of Portfolio Railcars as part of a single transaction providing for
the redemption or defeasance of Equipment Notes in accordance with the terms of
this Master Indenture.
(i)Limitation on the Issuance, Delivery and Sale of Equity Interests. Except as
expressly permitted by its LLC Agreement, the Issuer will not (1) issue, deliver
or sell any Stock or (2) sell, directly or indirectly, or issue, deliver or
sell, any Stock, except for the following:
(A)issuances or sales of any additional membership interests to the Member (the
“Permitted Holder”); or
(B)contributions, including Capital Contributions, by the Permitted Holder of
funds to the Issuer (x) with which to effect a redemption or discharge of the
Equipment Notes upon any acceleration of the Equipment Notes or (y) as otherwise
contemplated by this Master Indenture, an Asset Transfer Agreement or the LLC
Agreement.
In accordance with the LLC Agreement, no issuance, delivery, sale, transfer or
other disposition of any equity interest in the Issuer will be effective, and
any such issuance, delivery, sale transfer or other disposition will be void ab
initio, if it would result in the Issuer being classified as an association (or
a publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes or if the Issuer would be required to withhold on any distributions
or allocations to its equity holders under Sections 871, 881, 1441, 1442, 1445
or 1446 of the Code. In addition, any such issuance, delivery, sale, transfer or
other disposition of any equity interest in the Issuer, other than to a
Permitted Holder, will require Rating Agency Confirmation.
(j)Bankruptcy and Insolvency.
i.The Issuer will promptly provide the Indenture Trustee and each Rating Agency
with written notice of the institution of any proceeding by or against


71

--------------------------------------------------------------------------------




the Issuer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for all or for any substantial part of its property. The Issuer will
not, without obtaining the prior written consent of the Requisite Majority (such
consent not to be unreasonably withheld) as well as Rating Agency Confirmation,
take any action to waive, repeal, amend, vary, supplement or otherwise modify
the provision of its LLC Agreement which requires action or consent of its
special member or limits actions of the Issuer with respect to voluntary
insolvency proceedings or involuntary insolvency proceedings of the Issuer.
ii.The Issuer shall cause each party to any Operative Agreement, and each party
to any other agreement to which the Issuer is a party that is incidental or
related to any Operative Agreement, that in either such case renders the Issuer
a debtor to such party, to covenant and agree that it shall not, prior to the
date which is one year and one day (or if longer, the applicable preference
period then in effect) after the payment in full of the Equipment Notes,
acquiesce, petition or otherwise, directly or indirectly, invoke or cause the
Issuer to invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against the Issuer under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Issuer or any substantial part of its property or ordering the winding up or
liquidation of the affairs of the Issuer. This provision shall survive the
termination of this Master Indenture.
(k)Payment of Principal, Premium, if any, and Interest. The Issuer will duly and
punctually pay the principal, premium, if any, and interest on the Equipment
Notes in accordance with the terms of this Master Indenture, the applicable
Series Supplements and the Equipment Notes.
(l)Limitation on Employees. The Issuer will not employ or maintain any employees
other than as required by any provisions of local law. Servicers, officers and
directors of the Issuer shall not be deemed to be employees for purposes of this
Section 5.02(l).
(m)Delivery of Rule 144A Information. To permit compliance with Rule 144A in
connection with offers and sales of Equipment Notes, the Issuer will promptly
furnish upon request of a Noteholder of an Equipment Note to such Noteholder and
a prospective purchaser designated by such Noteholder, the information required
to be delivered under Rule 144A(d)(4) if at the time of such request the Issuer
is not a reporting company under Section 13 or Section 15(d) of the Exchange
Act.
(n)Administrator. If at any time there is not a Person acting as Administrator,
the Issuer shall promptly appoint a qualified Person to perform any duties under
this Master Indenture and any Series Supplement that the Administrator is
obligated to perform until a replacement Administrator assumes the duties of the
Administrator.


72

--------------------------------------------------------------------------------




(o)Ratings of Equipment Notes. For so long as any Equipment Notes are
Outstanding, the Issuer shall pay all fees of the applicable Rating Agency and
shall respond to reasonable requests for information from the applicable Rating
Agency from time to time in order to permit the applicable Rating Agency to
maintain a rating with respect to the applicable Series of Equipment Notes or
Class thereof.
(p)Tax Covenants of the Issuer. The Issuer (i) shall not elect or agree to elect
to be classified as an association taxable as a corporation for United States
federal income tax or any State income or franchise tax purposes and (ii) shall
maintain classification as a disregarded entity or partnership (other than a
publicly traded partnership taxable as a corporation) whose sole member(s) are
U.S. persons within the meaning of Section 7701(a)(3) of the Code for such
purposes. In the event the Issuer is classified as a partnership for United
States federal income tax purposes, for any taxable years for which Section 6221
through 6241 of the Code apply to the Issuer, then the Issuer shall timely make,
to the extent legally eligible to do so, an election under Section 6221(b) or
Section 6226(a) of the Code (or any similar election available pursuant to
Treasury Regulations under Section 6221 through 6241 of the Code at such time)
with respect to determinations of adjustments at the partnership level.
(q)Separate Entity Characteristics. The Issuer shall at all times:
i.not commingle its assets with those of any Person, including any Affiliate,
except with respect to the Marks and the Customer Payment Account and as may
occur from time to time due to misdirected payments;
ii.conduct its business separate from any direct or ultimate parent of the
Issuer;
iii.maintain financial statements susceptible to audit, separate from those of
any other Person showing its assets and liabilities separate and apart from
those of any other Person (it being acknowledged however that nothing herein
restricts TILC, Trinity or any of their Affiliates from consolidating the Issuer
into any consolidated financial statements they prepare; provided that the
Issuer is shown as a separate legal entity);
iv.pay its own expenses and liabilities and pay the salaries of its own
employees, if any, only from its own funds;
v.maintain an “arm’s-length relationship” with its Affiliates, except as
permitted by the Operative Agreements;
vi.except as contemplated by a Note Purchase Agreement, not guarantee or become
obligated for the debts of any other Person and not hold out its credit as being
available to satisfy the debts or any other obligations of any other Person;
vii.hold itself out as a separate and distinct entity from any other Person
(except as otherwise required by applicable tax law, to the extent the Issuer is
a disregarded entity for U.S. federal income tax purposes);


73

--------------------------------------------------------------------------------




viii.observe all limited liability company and other organizational formalities
required by the law of its jurisdiction of formation;
ix.not acquire obligations or securities of any Person, except Permitted
Investments and as otherwise contemplated in the Operative Agreements;
x.allocate fairly and reasonably any overhead expenses shared with any other
Person, if any;
xi.except for the Security Interests and Permitted Encumbrances, not pledge its
assets for the benefit of any other Person or make any loans or advances to any
Person except to the extent permitted by the Operative Agreements (but the
Issuer may extend or forbear obligations of any Lessees under the related Leases
in the ordinary course of business and in accordance with the provisions of the
Servicing Agreement);
xii.correct any known misunderstanding regarding its separate identity from
other Persons;
xiii.maintain adequate capital in light of its contemplated business operations;
xiv.maintain books and records (in accordance with generally accepted accounting
principles in the United States) separate from any other Person at its principal
office which show a true and accurate record in United States dollars of all
business transactions arising out of and in connection with the conduct of the
Issuer and the operation of its business in sufficient detail to allow
preparation of tax returns required to be prepared and the maintenance of the
Indenture Accounts;
xv.maintain bank and other accounts (other than the Indenture Accounts), if any,
separate from any other Person;
xvi.conduct its business in its own name; and
xvii.not take any actions that would be inconsistent with maintaining the
separate legal identity of the Issuer.
Section 5.03    Portfolio Covenants. The Issuer covenants with the Indenture
Trustee as follows:
(a)Railcar Dispositions. Except as described in the Granting Clause with respect
to the redemption in whole of a Series of Equipment Notes, the Issuer will not
sell, transfer or otherwise dispose of any Railcar or any interest therein,
except that the Issuer may sell, transfer or otherwise dispose of or part with
possession of (i) any Parts, or (ii) one or more Portfolio Railcars, as follows
(any such sale, transfer or disposition described in clause (i), (ii), (iii),
(iv) or (v) of this Section 5.03(a), a “Permitted Railcar Disposition”):
i.A Railcar Disposition pursuant to a Permitted Purchase Option (a “Purchase
Option Disposition”);


74

--------------------------------------------------------------------------------




ii.A Railcar Disposition pursuant to receipt of insurance or other third party
proceeds in connection with the Total Loss of a Portfolio Railcar (and any
consequent later sale of such affected Railcar for scrap or salvage value) (an
“Involuntary Railcar Disposition”); or
iii.A Railcar Disposition in the ordinary course of business (other than a
Railcar Disposition as a result of a Total Loss, a Scrap Value Disposition or a
Purchase Option Disposition) so long as the following conditions are complied
with (a “Permitted Discretionary Sale”):
(A)At the time of such Railcar Disposition, no Event of Default or Early
Amortization Event shall have occurred and then be continuing.
(B)The Issuer (or the Servicer on its behalf) prior to such Railcar Disposition,
as evidenced by an Officer’s Certificate to be delivered to the Indenture
Trustee, shall have identified replacement Railcars for the Issuer to purchase
meeting the criteria set forth in clauses “1” through “3” of clause (C) below
(Railcars meeting such criteria, “Qualifying Replacement Railcars”), with such
purchase expected to be made within 30 days of the date of the discretionary
sale.
(C)Such Railcars
(1)must be of comparable remaining economic useful life to the Portfolio
Railcars being sold,
(2)must have an Appraisal showing an Initial Appraised Value, and
(3)except as contemplated by clause (D)(4) below, must be under Lease with a
remaining Lease term at least equal to two-thirds of the remaining Lease term of
the Portfolio Railcars being sold.
(D)With respect to the Portfolio Railcars to be sold pursuant to a Permitted
Discretionary Sale (such Portfolio Railcars being referred to below as the “Sold
Railcars”), each of the following conditions shall have been satisfied and the
Indenture Trustee shall have received an Officer’s Certificate of the Issuer (or
the Servicer on its behalf) certifying as to the satisfaction of such
conditions:
(1)The Sold Railcars must be purchased from the Issuer by a third party or, if
the Sold Railcars are purchased by an Issuer Group Member the sum of (a) the
aggregate sum of the Initial Appraised Value of all Sold Railcars that any
Issuer Group Member has purchased from the Issuer and (b) the aggregate Initial
Appraisal Value of all Portfolio Railcars to be purchased by any Issuer Group
Member from the Issuer does not exceed ten percent (10%) of the


75

--------------------------------------------------------------------------------




highest aggregate Initial Appraisal Value of all Portfolio Railcars held by the
Issuer of any particular time up to the related date of sale.
(2)The Net Disposition Proceeds realized in such sale must be at least (a) one
hundred five percent (105%) of the product of the Railcar Advance Rate and the
Adjusted Value of such Sold Railcars, plus (b) the amount of any Hedge Partial
Termination Value that would be owed by the Issuer to a Hedge Provider, if
applicable, plus (c) an amount equal to any Redemption Premium that would be
payable on the applicable Equipment Notes if on the applicable Payment Date,
such Net Disposition Proceeds were applied, an Optional Redemption of the
applicable Equipment Notes would require payment of a Redemption Premium (with
such amount, if owing, to be determined in the same manner as the Redemption
Premium related to an Optional Redemption).
(3)Sold Railcars that were under Lease at the time of sale, if being replaced,
must be replaced by Qualifying Replacement Railcars under Lease that generate at
least the same amount of current monthly lease revenue and have a remaining
Lease term at least equal to two-thirds of the remaining Lease term of such Sold
Railcars.
(4)Sold Railcars that were not under Lease at the time of sale, if being
replaced, must be replaced by Qualifying Replacement Railcars as to which, if
not then under Lease, the Servicer has a reasonable, good faith expectation that
such Qualifying Replacement Railcars will generate at least the same amount of
monthly lease revenue (once placed under Lease) as the Servicer would have
expected for the Sold Railcars.
(E)The Net Disposition Proceeds must be deposited into the Mandatory Replacement
Account.
(F)Such Railcar Disposition, after giving effect to the expected reinvestment,
will not directly cause noncompliance with any Concentration Limit.
(G)The Initial Appraised Value of the Qualifying Replacement Railcars acquired
in connection with a Permitted Discretionary Sale must at least equal the
Adjusted Value of the Sold Railcars at their time of sale (except to a de
minimis extent).
iv.A Railcar Disposition, subject to compliance with the following conditions
and the receipt by the Indenture Trustee of an Officer’s Certificate of the
Issuer (or the Administrator on its behalf) certifying as to the satisfaction of
such conditions (each such sale, a “Redemption Disposition”):
(A)the Adjusted Values of the Portfolio Railcars that the Issuer sells in such
sales in the aggregate do not exceed 10% of the Adjusted Value


76

--------------------------------------------------------------------------------




of the Portfolio Railcars as of the later of (i) the Initial Closing Date or
(ii) the closing date for the most recent Additional Series, if any;
(B)at the time of such sale, no Event of Default shall have occurred and then be
continuing;
(C)the Net Disposition Proceeds realized in such sale must be deposited into the
Collections Account, to be applied to effect a partial redemption of the
Equipment Notes as set forth below; and
(D)either (1) a Rating Agency Confirmation shall have been obtained with respect
to such Redemption Disposition or (2) on a pro forma basis, immediately after
giving effect to such proposed Redemption Disposition:
(1)the weighted average age of the Portfolio Railcars (based on the number of
Portfolio Railcars) is not greater than the weighted average age of the
Portfolio Railcars (based on the number of Portfolio Railcars) immediately prior
to such proposed Redemption Disposition;
(2)the weighted average remaining term of the Issuer’s remaining portfolio of
Leases is not shorter than the weighted average remaining term of the Issuer’s
portfolio of Leases immediately prior to such proposed Redemption Disposition;
and
(3)the monthly average lease rates for the on lease Portfolio Railcars on a
weighted average basis (based on the number of Portfolio Railcars) per Portfolio
Railcar is at least equal to the weighted average monthly lease rate (based on
the number of Portfolio Railcars) per Portfolio Railcar immediately prior to
such proposed Redemption Disposition.
v.A Railcar Disposition at the end of the useful life (determined by the
Servicer or the Administrator) of a Portfolio Railcar or if the Servicer or the
Administrator determines that any Required Modification to a Portfolio Railcar
is impracticable (a “Scrap Value Disposition”).
vi.With respect to a Permitted Railcar Disposition constituting a Purchase
Option Disposition or Involuntary Railcar Disposition, the Issuer will, if not
electing to deposit such proceeds directly into the Collections Account, deposit
the related Net Disposition Proceeds into the Optional Reinvestment Account for
application, within the Replacement Period, to a purchase of Qualifying
Replacement Railcars in a Replacement Exchange (as contemplated and provided in
Section 3.05).
vii.With respect to a Permitted Railcar Disposition constituting a Redemption
Disposition or a Scrap Value Disposition, the Issuer may not deposit the related
Net Disposition Proceeds into the Optional Reinvestment Account for application
to a purchase of a Qualifying Replacement Railcar but shall deposit such
proceeds directly into the Collections Account.


77

--------------------------------------------------------------------------------




(b)Railcar Acquisitions. The Issuer will not purchase or otherwise acquire a
Railcar (or an interest therein) other than the Railcars (or an interest
therein) identified on a schedule to the Series Supplement for the Initial
Equipment Notes, except that the Issuer will be permitted to:
i.purchase or otherwise acquire, directly or indirectly, one or more Railcars
constituting Qualifying Replacement Railcars in connection with any Replacement
Exchange, and
ii.acquire one or more additional Railcars pursuant to a Capital Contribution
from the Member, so long as, in each case of clause (i) and (ii) (except as
indicated below), each of the following requirements are satisfied on or prior
to such purchase or other acquisition:
(A)in the case of clause (i) only, no Event of Default or Early Amortization
Event shall have occurred and be continuing or would directly result therefrom;
(B)after giving effect to the acquisition, the Portfolio will comply with the
Concentration Limits;
(C)the Railcars being acquired have an Appraisal showing an Initial Appraised
Value;
(D)the Purchase Price for each such Railcar does not exceed its Initial
Appraised Value;
(E)except in connection with Railcars being acquired in a Replacement Exchange
for Portfolio Railcars that were not subject to a Lease at the time of the
disposition thereof by the Issuer, the Railcars being acquired are each subject
to a Permitted Lease; and all actions (including the applicable UCC, STB or
Registrar General of Canada filings) shall have been taken to cause the Railcars
being assigned to be subject to a first priority security interest in favor of
the Indenture Trustee for the benefit of the Secured Parties (provided that no
such actions will be required to be taken in Mexico or under any Provincial
Personal Property Security Act or other non-federal legislation in Canada); and
(F)that the Railcars will be free and clear of Encumbrances other than Permitted
Encumbrances; and
iii.purchase or otherwise acquire additional Railcars in connection with the
issuance of an Additional Series.
(c)Permitted Railcar Acquisition. A Railcar acquisition by the Issuer complying
with the provisions in subsection (b) immediately above constitutes a “Permitted
Railcar Acquisition”. If two or more Railcars are being acquired in a Permitted
Railcar Acquisition, the foregoing requirements in subsection (b) will be
determined on an aggregate basis.


78

--------------------------------------------------------------------------------




(d)Modification Payments and Capital Expenditures. The Issuer will not make any
capital expenditures for the purpose of effecting any optional improvement or
modification of any Portfolio Railcar or Parts outside of the ordinary course of
business, except that the Issuer may make Optional Modifications and Required
Modifications in its discretion and subject to the following limitations on the
manner in which such Required Modifications and Optional Modifications may be
funded:
i.Required Modifications may be funded out of the Expense Account in accordance
with Section 3.06, from distributions to the Issuer from the Flow of Funds, or
from Capital Contributions made in accordance with Section 3.17; and
ii.Optional Modifications may be funded from distributions to the Issuer
pursuant to the Flow of Funds, or from Capital Contributions made in accordance
with Section 3.17.
In the case of any Optional Modification, the Issuer prior to undertaking such
Optional Modification shall have determined, based upon consultation with the
Servicer, that the Optional Modification is not expected to decrease the
marketability of the Portfolio Railcar as a result of the expenditure on such
Optional Modification.
(e)Leases.
i.The Issuer will not surrender possession of any Portfolio Railcar to any
Person (other than the Servicer pursuant to the Servicing Agreement) other than
for purposes of maintenance or overhaul or pursuant to a Permitted Lease or for
storage purposes pending the Servicer’s procurement of a Permitted Lease
thereon.
ii.The Issuer will, and will cause the Servicer in general to use its pro forma
lease agreement or agreements approved by the Administrator, as such pro forma
lease agreement or agreements may be revised for purposes of the Issuer
specifically or generally from time to time by the Servicer in consultation with
the Administrator (collectively, the “Pro Forma Lease”), for use by the Servicer
on behalf of the Issuer as a starting point in the negotiation of Future Leases.
However, with respect to any Future Lease entered into in connection with
(x) the renewal or extension of a related Lease, (y) the leasing of a Portfolio
Railcar to a Person that is or was a Lessee under a pre-existing Lease, or
(z) the leasing of a Portfolio Railcar to a Person that is or was a Lessee under
an operating lease of a Railcar that is being managed or serviced by the
Servicer, a form of lease substantially similar to such pre-existing Lease or
operating lease, as the case may be, may be used by the Servicer, in lieu of the
Pro Forma Lease on behalf of the Issuer as a starting point in the negotiation
of such Future Lease. The terms of the Pro Forma Lease may be revised from time
to time by the Servicer, provided that any such revisions shall be consistent
with a Lease originated thereunder being a Permitted Lease.
iii.Concentration Limits. The Issuer will not sell, purchase, otherwise take any
action with respect to any Portfolio Railcar if entering into such proposed
sale, or other action would cause the Portfolio to no longer comply with the
Concentration Limits; provided, that the foregoing restriction shall not apply
to the


79

--------------------------------------------------------------------------------




renewal by the Issuer of an Existing Lease. Also, the Issuer will not consummate
a Permitted Discretionary Sale if the effect of such action is or would be to
cause noncompliance with any Concentration Limit. For the avoidance of doubt,
noncompliance with any Concentration Limit that results from the Total Loss of
Portfolio Railcars shall not constitute a breach of this covenant.
Notwithstanding the foregoing, where the merger or consolidation of one or more
Lessees results in an aggregate Adjusted Value that exceeds the Customer
Concentration Limitation, the Issuer will not be obligated to address such
noncompliance, however, additional Portfolio Railcars leased to such Lessee may
not be purchased by the Issuer unless, upon purchase, the Adjusted Value of the
Issuers’ Portfolio Railcars leased to such individual Lessee will meet the
applicable Customer Concentration Limitation.
Section 5.04    Operating Covenants. The Issuer covenants with the Indenture
Trustee as follows, provided that any of the following covenants with respect to
the Portfolio Railcars shall not be deemed to have been breached by virtue of
any act or omission of a Lessee or sub-lessee, or of any Person which has
possession of a Portfolio Railcar for the purpose of repairs, maintenance,
modification or storage, or by virtue of any requisition, seizure, or
confiscation of a Portfolio Railcar (other than seizure or confiscation arising
from a breach by the Issuer of such covenant) (each, a “Third Party Event”), so
long as (i) none of the Issuer, the Servicer or the Administrator has consented
to such Third Party Event; and (ii) the Issuer (or the Servicer on its behalf)
as the Lessor of such Portfolio Railcar promptly and diligently takes such
commercially reasonable actions as a leading railcar operating lessor would
reasonably take in respect of such Third Party Event, including, as deemed
appropriate (taking into account, among other things, the laws of the
jurisdiction in which such Portfolio Railcar is located or operated), seeking to
compel such Lessee or other relevant Person to remedy such Third Party Event or
seeking to repossess the relevant Portfolio Railcar:
(a)Ownership. The Issuer will (i) on all occasions on which the ownership of
each Portfolio Railcar is relevant, make it clear to third parties that title to
the same is held by the Issuer, and (ii) not do, or knowingly permit to be done,
or omit, or knowingly permit to be omitted, any act or thing which might
reasonably be expected to jeopardize the rights of the Issuer as owner of each
Portfolio Railcar, except as contemplated by the Operative Agreements.
(b)Compliance with Law; Maintenance of Permits. The Issuer will (i) comply in
all material respects with all Applicable Laws, (ii) obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for the use and operation of the Portfolio
Railcars owned by it, (iii) not cause or knowingly permit, directly or
indirectly, any Lessee to operate any Portfolio Railcar under any related Lease
in any material respect contrary to any Applicable Law, and (iv) not knowingly
permit, directly or indirectly, any Lessee not to obtain all material
governmental (including regulatory) registrations, certificates, licenses,
permits and authorizations required for such Lessee’s use and operation of any
Portfolio Railcar under any related operating Lease; provided, however, that the
Issuer may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of any such Applicable Law with respect to
the Portfolio Railcars in any manner that does not (i) materially interfere with
the use, possession or operation of any of the Portfolio Railcars,


80

--------------------------------------------------------------------------------




(ii) materially adversely affect the rights or interests of the Issuer or the
Indenture Trustee, on behalf of the Secured Parties, in any of the Portfolio
Railcars, (iii) expose the Issuer or the Indenture Trustee to criminal sanctions
or (iv) violate any maintenance requirements contained in any insurance policy
required to be maintained by the Issuer if such violation could reasonably be
expected to adversely affect the coverage under such insurance policy. The
Issuer will promptly notify the Indenture Trustee in reasonable detail of any
such contest.
(c)Forfeiture. The Issuer will not do anything, and will not knowingly permit,
directly or indirectly, any Lessee to do anything, which may reasonably be
expected to expose any Portfolio Railcar to forfeiture, impoundment, detention,
appropriation, damage or destruction (other than any forfeiture, impoundment,
detention or appropriation which is being contested in good faith by appropriate
proceedings) unless (i) adequate resources have been made available by the
Issuer or the applicable Lessee for any payment which may arise or be required
in connection with such forfeiture, impounding, detention or appropriation or
proceedings taken in respect thereof, and (ii) such forfeiture, impounding,
detention or appropriation or the continued existence thereof does not give rise
to any material likelihood of the assets to which such forfeiture, impounding,
detention or appropriation relates or any interest in such assets being sold,
permanently forfeited or otherwise lost. In the event of a forfeiture,
impoundment, detention or appropriation of such Portfolio Railcar not
constituting a Total Loss, the Issuer will use all commercially reasonable
efforts to obtain the prompt release of such Portfolio Railcar.
(d)Maintenance of Assets. The Issuer will, with respect to each Portfolio
Railcar under Lease, cause, directly or indirectly, such Portfolio Railcar to be
maintained in a state of repair and condition consistent with the reasonable
commercial practice of leading railcar operating lessors with respect to similar
railcars under lease, taking into consideration, among other things, the
identity of the relevant Lessee (including the credit standing and operating
experience thereof), the age and condition of the Portfolio Railcar and the
jurisdiction in which the Portfolio Railcar is or will be operated or in which
the Lessee is based. In addition, the Issuer will, with respect to each
Portfolio Railcar that is not subject to a Lease, maintain such Portfolio
Railcar in a state of repair and condition consistent with the reasonable
commercial practice of leading railcar operating lessors with respect to
railcars not under lease.
(e)Notification of Loss, Theft, Damage or Destruction. The Issuer will notify
the Indenture Trustee, the Administrator, and the Servicer, in writing, as soon
as the Issuer becomes aware of any loss, theft, damage or destruction to any
Portfolio Railcar or Portfolio Railcars if the potential cost of repair or
replacement of such assets (without regard to any insurance claim related
thereto) may exceed $1,000,000.
(f)Insurance. The Issuer covenants with the Indenture Trustee as follows:
i.Insurance. The Issuer will at all times after the Closing Date, at its own
expense, keep or cause the Insurance Manager under the Insurance Agreement to
keep each Portfolio Railcar insured with insurers of recognized responsibility
with a rating of at least A- by A.M. Best Company (or a comparable rating by a
nationally or internationally recognized rating group of comparable stature) or
by other insurers


81

--------------------------------------------------------------------------------




approved in writing by the Requisite Majority, which approval shall not be
unreasonably withheld, in amounts and against risks and with deductibles and
terms and conditions not less beneficial to the insured thereunder than the
insurance, if any, maintained by the Servicer with respect to similar equipment
which it owns or leases, but in no event shall such coverage be for amounts or
against risks less than the Prudent Industry Practice.
ii.Additional Insurance. In the event that the Issuer shall fail to maintain
insurance as herein provided, the Indenture Trustee shall, if directed in
writing by the Requisite Majority, upon prior written notice to the Issuer and
paid for out of funds in the Collections Account, obtain such insurance. If
after the Indenture Trustee has obtained such insurance, the Issuer then obtains
the coverage provided for in Section 5.04(f)(i) which was replaced by the
insurance provided by the Indenture Trustee, and the Issuer provides the
Indenture Trustee with evidence of such coverage reasonably satisfactory to the
Indenture Trustee, the Indenture Trustee shall cancel the insurance it has
obtained pursuant to the first sentence of this Section 5.04(f)(ii). In such
event, the Issuer shall reimburse the Collections Account for all costs of
cancellation. In addition, if directed in writing by the Requisite Majority to
obtain insurance through a specified insurance agent, the Indenture Trustee
shall obtain such insurance with such agent with respect to its interest in the
Portfolio Railcars at the expense of the Noteholders, provided that such
insurance does not interfere with the Issuer’s ability to insure the Portfolio
Railcars as required by this Section 5.04(f) or adversely affect the Issuer’s
insurance or the cost thereof, it being understood that all salvage rights to
each Portfolio Railcar shall remain with the Issuer’s insurers at all times. Any
insurance payments received from policies maintained by the Indenture Trustee
pursuant to the previous sentence shall be retained by the applicable Person
obtaining such insurance without reducing or otherwise affecting the Issuer’s
obligations hereunder, other than with respect to Portfolio Railcars, with
respect to which such payments have been made.
(g)No Accounts. Except as contemplated herein, the Issuer will not have an
interest in any deposit account or securities account (other than the Indenture
Accounts, any other bank account required in connection with any Liquidity
Facility Documents and other than any account which may be required to be
established as a necessary consequence of or in order to invest in or otherwise
acquire a Permitted Investment) unless (i) any such further account and the
Issuer’s interest therein shall be further charged or otherwise secured in favor
of the Indenture Trustee for the benefit of the Secured Parties and (ii) any
such further account is held in the custody of and under the “control” (as such
term is defined in the UCC) of the Indenture Trustee.
(h)Notices. If at any time any creditor of the Issuer seeks to enforce any
judgment or order of any competent court or other competent tribunal against any
of the Collateral, the Issuer shall (i) promptly give written notice to such
creditor and to such court or tribunal of the Indenture Trustee’s interests in
the Collateral, (ii) if at any time an examiner, administrator, administrative
receiver, receiver, trustee, custodian, sequestrator, conservator or other
similar appointee (an “Insolvency Appointee”) is appointed in respect of any
secured creditor or any of their assets, promptly give notice to such appointee
of the


82

--------------------------------------------------------------------------------




Indenture Trustee’s interests in the Collateral and (iii) notify the Indenture
Trustee thereof in either case of clauses (i) and (ii) above. The Issuer will
not voluntarily appoint or cause to be appointed or commence any proceeding to
appoint any Insolvency Appointee over all or any of its property.
(i)Compliance with Agreements. The Issuer will comply with and perform all its
obligations under this Master Indenture and any Series Supplement, the Issuer
Documents and the other Operative Agreements to which the Issuer is a party.
(j)Information. The Issuer will at all times give to the Indenture Trustee such
information as the Indenture Trustee may reasonably require for the purpose of
the discharge of the powers, rights, duties, authorities and discretions vested
in it hereunder, under any other Issuer Document or by operation of Applicable
Law.
(k)Further Assurances.
i.The Issuer will comply with all reasonable directions given to it by the
Indenture Trustee to perfect the Security Interests in the Collateral (except to
the extent provided in the Granting Clauses herein). The Issuer will execute
such further documents and do all acts and things as are required by law or as
the Indenture Trustee may reasonably require at any time or times to give effect
to this Master Indenture, the Issuer Documents and the relevant Operative
Agreements.
ii.Without limiting the foregoing, from time to time, the Issuer shall authorize
and file such financing statements and cause to be authorized and filed such
continuation statements, and shall make or cause to be made such filings with
the STB and with the Registrar General of Canada and take or cause to be taken
such similar actions as are described in the Granting Clauses under “Priority”,
all in such manner and in such places as may be required by law to fully
perfect, preserve, maintain and protect the security interest of the Indenture
Trustee for the benefit of the Secured Parties in the Portfolio Railcars,
related Leases and other Collateral granted hereby (including without limitation
any such Portfolio Railcars acquired by the Issuer from time to time after the
Initial Closing Date), including in the proceeds thereof, it being understood
that the Issuer shall not be required to make (to cause to be made) any filings
in Mexico or under any Provincial Personal Property Security Act or any other
non-federal legislation in Canada. The Issuer shall deliver (or cause to be
delivered) to the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, following such filing in accordance
herewith. In the event that the Issuer fails to perform its obligations under
this subsection, the Indenture Trustee may perform such obligations, at the
expense of the Issuer, and the Issuer hereby authorizes the Indenture Trustee
and grants to the Indenture Trustee an irrevocable power of attorney to take any
and all steps in order to perform such obligations in the Issuer’s own name and
on behalf of the Issuer, as are necessary or desirable, in the determination of
the Indenture Trustee, as applicable.
(l)Original Leases. Following the Delivery Date with respect to a Lease (or, in
the case of a Future Lease, the date of origination of such Future Lease), the
Issuer will cause the Servicer to retain and maintain possession and control of
such original Lease, if any, provided that if any Lease is on a Mixed Rider and
the Servicer is required to deliver


83

--------------------------------------------------------------------------------




such Lease to a secured party in respect of railcars subject to such Lease that
are not Portfolio Railcars, the Servicer may deliver such Lease to the other
secured party with a letter in the Servicer’s customary form advising such other
secured party that (x) the applicable Portfolio Railcars, the Lease and the
benefit thereof insofar as it relates to such Portfolio Railcars, have been
pledged to the Indenture Trustee, (y) delivery of such Lease does not constitute
a purchase of such Lease by the recipient secured party, nor does it constitute
or evidence any assignment or transfer of rights thereto to the recipient
secured party, insofar as it relates to the Portfolio Railcars and (z)
notwithstanding such delivery of such Lease, the Indenture Trustee does not
sell, transfer, assign, waive or subordinate in any respect its security
interest in the applicable Portfolio Railcars or such Lease or any other
property pledged to it. Without limiting the generality of the foregoing and by
way of perfecting the Indenture Trustee’s security interest in certain
collateral, including the chattel paper Leases, the Issuer will (i) execute and
deliver to the Indenture Trustee, on behalf of the Secured Parties, such
financing or continuation statements or continuation statements in lieu, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Indenture Trustee may reasonably request, in order to
perfect and preserve the pledge, transfer, assignment, Security Interests
granted or purported to be granted hereby, (ii) if any Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to the
Indenture Trustee, on behalf of the Secured Parties, such note or instrument,
duly indorsed or accompanied by duly executed instruments of transfer or
assignment in blank and undated, all in form and substance reasonably necessary
to protect such pledge, and (iii) deliver to the Indenture Trustee, on behalf of
the Secured Parties, promptly upon receipt thereof all instruments representing
or evidencing any of the Collateral, duly endorsed or accompanied by duly
executed instruments of transfer or assignment in blank and undated, all in form
and substance reasonably necessary to effect such transfer.
(m)No Effect on Security Interest. Except as otherwise provided in this Master
Indenture or other Operative Agreements, the Issuer will not agree to the
amendment of any Issuer Document unless the Issuer has provided to the Indenture
Trustee from legal counsel reasonably acceptable to the Indenture Trustee an
opinion to the effect that such amendment will not result in the Security
Interests being prejudiced (the reasonable expenses of such opinion to be paid
by the Issuer).
(n)Restrictions on Amendments to Assigned Agreements and Certain Other Actions.
(i) The Issuer will not take, or knowingly permit to be taken, any action which
would amend, terminate or discharge or prejudice the validity or effectiveness
or priority of the Security Interests or permit any party to any of the Issuer
Documents whose obligations form part of the security created by this Master
Indenture to be released from such obligations except, in each case as permitted
or contemplated by this Master Indenture, or the other Issuer Documents or the
Operative Agreements, (ii) without the prior written consent of the Indenture
Trustee (acting at the Direction of the Requisite Majority), the Issuer shall
not, directly or indirectly, (A) cancel or terminate, or consent to or accept
any cancellation or termination of, or amend, modify or change in any manner,
any Assigned Agreement or any term or condition thereof or (B) waive any default
under, or any breach of or noncompliance with any term or condition of, any
Assigned Agreement or authorize or approve, or consent to, any of the foregoing
and (iii) the Issuer will not knowingly take, or knowingly permit to be taken,
any action which, other than the performance of its obligations under the Issuer


84

--------------------------------------------------------------------------------




Documents and the Operative Agreements, would reasonably be expected to result
in the lowering or withdrawal of the then current rating of any Equipment Note
by the applicable Rating Agency.
(o)Subsidiaries. Except with the consent of the Indenture Trustee (acting at the
Direction of the Requisite Majority), the Issuer will not have or establish any
Subsidiaries.
(p)Restriction on Asset Dealings. The Issuer shall not sell, transfer, release
or otherwise dispose of any of, or grant options, warrants or other rights with
respect to, any of its assets to any Person other than as expressly permitted or
contemplated in the Operative Agreements.
(q)Organizational Documents. Subject to Section 5.02(j) and the following
sentence, the Issuer shall not take any action to amend, modify or supplement
its organizational documents or change its jurisdiction of organization without
first obtaining Rating Agency Confirmation. The Issuer shall not, without
obtaining the prior written consent of the Requisite Majority (which consent
shall not be unreasonably withheld) as well as Rating Agency Confirmation, take
any action to waive, repeal, amend, vary, supplement or otherwise modify the
provisions of its LLC Agreement which requires consent or approval of the
special member of the Issuer, or limits the actions of the Issuer with respect
to voluntary insolvency proceedings or involuntary insolvency proceedings of the
Issuer.
(r)Servicing Agreement and Administrative Services Agreement. The Issuer shall
at all times be a party to the Servicing Agreement and shall, if necessary, take
any steps required of it in connection with the appointment of any Successor
Servicer thereunder. The Issuer shall at all times be a party to the
Administrative Services Agreement or a substitute agreement substantially
similar thereto.
(s)Insurance Agreement. The Issuer shall at all times be a party to the
Insurance Agreement and shall, if necessary, take any steps required of it in
connection with the appointment of any Successor Insurance Manager thereunder.
(t)Condition. The Issuer, at its own cost and expense, shall maintain, repair
and keep each Portfolio Railcar, and cause the Servicer under the Servicing
Agreement to maintain, repair and keep each Portfolio Railcar, (i) according to
Prudent Industry Practice and in all material respects, in good working order,
and in good physical condition for railcars of a similar age and usage, normal
wear and tear excepted, (ii) in a manner in all material respects consistent
with maintenance practices used by the Servicer, in respect of railcars owned,
leased or managed by the Servicer similar in type to such Portfolio Railcar or
with respect to any Portfolio Railcar that is subject to a Net Lease,
maintenance practices used by the applicable Lessee, in respect of railcars
similar in type to such Portfolio Railcar used by such Lessee on its domestic
routes in the United States (provided, however, that after the return to the
Servicer of any Portfolio Railcar which was subject to a Net Lease immediately
prior to such return, such Portfolio Railcar shall be maintained and repaired in
all material respects in a manner consistent with maintenance practices used by
the Servicer in respect of railcars owned, leased or managed by the Servicer
similar in type to such Portfolio Railcar), (iii) in accordance with all
manufacturer’s warranties in effect but only to the extent that the lack of
compliance therewith would reasonably be expected to adversely


85

--------------------------------------------------------------------------------




affect the coverage thereunder and in accordance with all applicable provisions,
if any, of insurance policies required to be maintained pursuant to Section 5.04
and (iv) in compliance in all material respects with any applicable laws and
regulations from time to time in effect, including, without limitation, the
Field Manual of the AAR, FRA rules and regulations and Interchange Rules as they
apply to the maintenance and operation of the Portfolio Railcars in interchange
regardless of upon whom such applicable laws and regulations are nominally
imposed; provided, however, that, so long as the Servicer or, with respect to
any Portfolio Railcar subject to a Lease which is a Net Lease, the applicable
Lessee, as the case may be, is similarly contesting such law or regulation with
respect to all other similar equipment owned or operated by Servicer or, with
respect to any Portfolio Railcar subject to a Net Lease, the applicable Lessee,
as the case may be, the Issuer (or such Lessee) may, in good faith and by
appropriate proceedings diligently conducted, contest the validity or
application of any such standard, rule or regulation in any manner that does not
(w) materially interfere with the use, possession, operation or return of any of
the Portfolio Railcars, (x) materially adversely affect the rights or interests
of the Indenture Trustee in the Portfolio Railcars, (y) expose any Secured Party
or the Indenture Trustee to criminal sanctions or (z) violate any maintenance
requirements contained in any insurance policy required to be maintained by the
Issuer under this Master Indenture if such violation would reasonably be
expected to adversely affect the coverage thereunder; provided further, that the
Issuer shall promptly notify the Indenture Trustee in reasonable detail of any
such contest upon the Issuer or the Servicer becoming aware thereof. In no event
shall the Issuer discriminate in any material respect as to the use or
maintenance of any Portfolio Railcar (including the periodicity of maintenance
or recordkeeping in respect of such Portfolio Railcar) as compared to equipment
of a similar nature which the Servicer owns or manages. The Issuer will maintain
in all material respects all records, logs and other materials required by
relevant industry standards or any governmental authority having jurisdiction
over the Portfolio Railcars required to be maintained in respect of any
Portfolio Railcar.
(u)Use. The Issuer shall be entitled to the possession of the Portfolio Railcars
and to the use of the Portfolio Railcars by it or any Affiliate in the United
States and subject to the remaining provisions of this subsection, Canada and
Mexico, only in the manner for which the Portfolio Railcars were designed and
intended and so as to subject the Portfolio Railcars only to ordinary wear and
tear. In no event shall the Issuer use, store or permit the use or storage of
any Portfolio Railcar in any jurisdiction not included in the insurance coverage
required by Section 5.04(f). The Issuer will not allow more than 20% of the
Portfolio Railcars to be used predominantly outside the United States within the
meaning of Proposed Treasury Regulation 1.168-2(g)(5).
(v)Custody of Portfolio Leases. Subject to the proviso in Section 5.04(l), after
entering into a Future Lease, the Issuer shall cause the Servicer to retain
possession and maintain possession and control of the any original copies or
counterparts of such Future Lease.
(w)Portfolio Railcar Total Loss. In the event that any Portfolio Railcar shall
suffer a Total Loss, the Issuer shall (or shall cause the Servicer to) promptly
and fully inform the Indenture Trustee of such Total Loss once becoming aware of
the same.


86

--------------------------------------------------------------------------------




(x)Certain Reports. No later than ten (10) Business Days following September 30,
2019 (or December 31, 2019 with respect to clause (iii) below), and no later
than ten (10) Business Days following each June 30 (or each March 31, June 30,
September 30 and December 31, with respect to clause (iii) below) thereafter,
the Issuer will furnish (or cause the Servicer under the Servicing Agreement to
furnish) to the Indenture Trustee and each Rating Agency an accurate statement,
as of the preceding December 31 (or as of the preceding calendar quarter with
respect to clause (iii) below) (i) showing the amount, description and reporting
marks of the Portfolio Railcars, the amount, description and reporting marks of
all Portfolio Railcars that may have suffered a Total Loss during the twelve
months ending on such December 31 (or since the Initial Closing Date, in the
case of the first such statement), and such other information regarding the
condition or repair of the Portfolio Railcars as the Indenture Trustee may
reasonably request, (ii) stating that in the case of all Portfolio Railcars
repainted during the period covered by such statement, the markings required by
Section 2.2(i) of the Servicing Agreement shall have been preserved or replaced,
(iii) showing the percentage of use in Canada and Mexico based on the total
mileage traveled by the Portfolio Railcars for the prior calendar quarter as
reported to the Servicer by railroads (or Lessees in the case of Net Leases, as
applicable) and (iv) stating that, except as disclosed therein, the Issuer is
not aware of any condition of any Portfolio Railcar which would cause such
Portfolio Railcar not to comply in any material respect with the rules and
regulations of the FRA and the interchange rules of the Field Manual of the AAR
as they apply to the maintenance and operation of the Portfolio Railcars in
interchange and any other requirements hereunder.
(y)Inspection.
i.Upon the occurrence of an Event of Default or a Servicer Termination Event,
the Indenture Trustee, at the Direction of the Requisite Majority, together with
the agents, representatives, accountants and legal and other advisors of each of
the foregoing (collectively, the “Inspection Representatives”), shall have the
right to (A) conduct a field examination of a reasonable representative sample
of the Portfolio Railcars, which may not in any event in the first instance
exceed 100 Portfolio Railcars (each such inspection, a “Unit Inspection”),
(B) (I) inspect all documents (the “Related Documents”), including, without
limitation, all related Leases, insurance policies, warranties or other
agreements, relating to the Portfolio Railcars and the other Collateral (each
such inspection, a “Related Document Inspection”) and (II) inspect each of the
Issuer’s and the Servicer’s books, records and databases (which shall include
reasonable access to the Issuer’s and the Servicer’s computers and computer
records to the extent necessary to determine compliance with the Operative
Agreements) (collectively, the “Books and Records”) with respect to the
Portfolio Railcars and the other Collateral and the Related Documents (including
without limitation data supporting all reporting requirements under the
Operative Agreements) (each such inspection, a “Books and Records Inspection”)
and (C) discuss (I) the affairs, finances and accounts of the Issuer (with
respect to itself) and the Servicer (with respect to itself and the Issuer) and
(II) the Portfolio Railcars and the other Collateral, the Related Documents and
the Books and Records, in each case with the principal executive officer and the
principal financial officer of each of the Issuer and the Servicer, as
applicable (the foregoing clauses (I)


87

--------------------------------------------------------------------------------




and (II) a “Company Inspection”) (the Unit Inspections, the Related Document
Inspections, the Books and Records Inspections and the Company Inspections
described in clauses (A), (B) and (C), collectively, the “Inspections”).
ii.All Inspections shall be at the sole cost and expense of the Issuer
(including the reasonable legal and accounting fees, costs and expenses incurred
by the Indenture Trustee, and its Inspection Representatives). All Inspections
shall be conducted upon reasonable request and notice to the Issuer (with
respect to itself) and the Servicer (with respect to itself and the Issuer) and
shall (A) be conducted during normal business hours, (B) be subject to the
Issuer’s and the Servicer’s customary security procedures, if any, and (C) not
unreasonably disrupt the Issuer’s or the Servicer’s business.
iii.If in connection with or as a result of the initial Railcar Inspection, the
Indenture Trustee determines (at the Direction of the Requisite Majority) that
an Inspection Issue (as defined below) has occurred, then the Indenture Trustee
shall have the right to conduct additional Inspections from time to time
consisting of additional samplings of Portfolio Railcars in numbers that the
Indenture Trustee or its Inspection Representative determines to be a reasonable
sampling sufficient to confirm the scope of any such Inspection Issues.
“Inspection Issue” means the discovery that a material portion of the Portfolio
Railcars inspected are not being used or maintained in a manner that complies
with the requirements of this Master Indenture.
Without prejudice to the right to conduct Inspections, all parties granted
inspection rights hereunder shall confer with a view toward coordinating their
conduct with respect to the Inspections in order to minimize the costs thereof
and business disruption attendant thereto.
(z)Modifications.
i.Required Modifications. In the event a Required Modification to a Portfolio
Railcar is required, the Issuer agrees to make or cause to be made such Required
Modification at its own expense; provided, that the Issuer (or applicable
Lessee) may, in good faith and by appropriate proceedings diligently conducted,
contest the validity or application of the law, rule, requirement or regulation
requiring such Required Modification in any manner that does not (w) materially
interfere with the use, possession, operation, maintenance or return of any
Portfolio Railcar, (x) materially adversely affect the rights or interests of
the Issuer or the Indenture Trustee in the Portfolio Railcars, (y) expose the
Issuer or the Indenture Trustee to criminal sanctions, or (z) violate any
maintenance requirements contained in any insurance policy required to be
maintained by the Issuer under this Master Indenture if such violation would
reasonably be expected to adversely affect the coverage thereunder; provided
further, that the Issuer shall notify (or cause to be notified) the Indenture
Trustee thereof, which notice shall also set forth the time period for the
making of such Required Modification and the Issuer’s or Servicer’s reasonable
estimate of the cost thereof; and, provided further, that if a Required
Modification is economically impracticable, the Issuer may sell the affected
Portfolio Railcar pursuant to a Scrap Value Disposition.


88

--------------------------------------------------------------------------------




ii.Optional Modifications. The Issuer at any time may or may permit a Lessee to,
in its discretion and at its own or such Lessee’s cost and expense, modify,
alter or improve any Portfolio Railcar in a manner which is not a Required
Modification; provided that (A) no such optional modification shall diminish the
fair market value, utility or remaining economic useful life of such Portfolio
Railcar below the fair market value, utility or remaining economic useful life
thereof immediately prior to such optional modification, in more than a de
minimis respect, assuming such Portfolio Railcar was then at least in the
condition required to be maintained by the terms of this Master Indenture and
(B) the Issuer, or the Servicer on its behalf, shall conclude in good faith that
the proposed optional modification is likely to enhance the marketability of the
Portfolio Railcar (or such optional modification is requested by a Lessee).
ARTICLE VI
THE INDENTURE TRUSTEE
Section 6.01    Acceptance of Trusts and Duties. If a Default has occurred and
is continuing and any applicable grace period has expired, or if an Event of
Default has occurred and is continuing, the Indenture Trustee shall exercise
such of the rights and powers vested in it by this Master Indenture, and use the
same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of its own affairs. The
duties and responsibilities of the Indenture Trustee shall be as expressly set
forth herein, and no implied covenants or obligations shall be read into this
Master Indenture against the Indenture Trustee. The Indenture Trustee accepts
the obligations hereby created and applicable to it and agrees to perform the
same but only upon the terms of this Master Indenture and agrees to receive and
disburse all moneys received by it in accordance with the terms hereof. The
Indenture Trustee in its individual capacity shall not be answerable or
accountable under any circumstances, except for its own willful misconduct or
negligence or bad faith or breach of its representations, warranties and/or
covenants and the Indenture Trustee shall not be liable for any action or
inaction of the Issuer or any other parties to any of the Operative Agreements.
Section 6.02    Absence of Duties. The Indenture Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Lessee. Notwithstanding the
foregoing, the Indenture Trustee shall make available on its internet website
any reports, Notices, requests, demands, certificates, financial statements and
other documents required to be delivered by the Indenture Trustee under the
Operative Agreements, and the Indenture Trustee, upon written request, shall
furnish to each Noteholder, promptly upon receipt thereof, duplicates or copies
of any other reports, Notices, requests, demands, certificates, financial
statements and other instruments furnished to the Indenture Trustee under this
Master Indenture and any Series Supplement.
Section 6.03    Representations or Warranties. The Indenture Trustee does not
make and shall not be deemed to have made any representation or warranty as to
the validity, legality or enforceability of this Master Indenture, the Equipment
Notes, any other securities or any other document or instrument or as to the
correctness of any statement contained in any thereof, except that the Indenture
Trustee in its individual capacity hereby represents and warrants (i) that each
such specified document to which it is a party has been or will be duly executed
and delivered by


89

--------------------------------------------------------------------------------




one of its officers who is and will be duly authorized to execute and deliver
such document on its behalf, (ii) this Master Indenture is the legal, valid and
binding obligation of U.S. Bank National Association, enforceable against U.S.
Bank National Association in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and (iii) no consent, approval or other
action by or any notice of or filing with any court or administrative or
governmental body is required in connection with the authorization, execution
and delivery by U.S. Bank National Association of this Master Indenture or other
Operative Agreements to which it is a party, or the fulfillment or compliance by
U.S. Bank National Association with the respective terms and provisions thereof,
except as may have already been obtained.
Section 6.04    Reliance; Agents; Advice of Counsel. The Indenture Trustee shall
incur no liability to anyone acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Indenture Trustee may accept a copy of a
resolution of, in the case of the Issuer, and in the case of any other party to
any Operative Agreement, the governing body of such Person, certified in an
accompanying Officer’s Certificate as duly adopted and in full force and effect,
as conclusive evidence that such resolution has been duly adopted and that the
same is in full force and effect. As to any fact or matter the manner of
ascertainment of which is not specifically described herein, the Indenture
Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Indenture Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Indenture Trustee shall furnish to
the Servicer or the Administrator upon written request such information and
copies of such documents as the Indenture Trustee may have and as are necessary
for the Servicer or the Administrator to perform its duties under Articles II
and III hereof. The Indenture Trustee shall assume, and shall be fully protected
in assuming, that the Issuer is authorized by its constitutional documents to
enter into this Master Indenture and to take all action permitted to be taken by
it pursuant to the provisions hereof, and shall not inquire into the
authorization of the Issuer with respect thereto.
The Indenture Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
Direction of the Noteholders in accordance herewith relating to the time, method
and place of conducting any proceeding for any remedy available to the Indenture
Trustee, or exercising any trust or power conferred upon the Indenture Trustee,
under this Master Indenture and any Series Supplement.
The Indenture Trustee may execute any of the obligations or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.
The Indenture Trustee may consult with counsel, accountants and other experts as
to any matter relating to this Master Indenture and any Opinion of Counsel or
any advice of such counsel, accountants and other experts shall be full and
complete authorization and protection in


90

--------------------------------------------------------------------------------




respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel.
The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Master Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
Direction of any of the Noteholders, pursuant to the provisions of this Master
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities which may be incurred therein or thereby.
The Indenture Trustee shall not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Master Indenture shall in any event
require the Indenture Trustee to perform, or be responsible or liable for the
manner of performance of, any obligations of the Issuer, the Servicer or the
Administrator under this Master Indenture and any Series Supplement or any of
the Operative Agreements.
The Indenture Trustee shall not be liable for any losses or Taxes (except for
Taxes relating to any compensation, fees or commissions of any entity acting in
its capacity as Indenture Trustee hereunder) or in connection with the selection
of Permitted Investments or for any investment losses resulting from Permitted
Investments unless the entity that is the Indenture Trustee is the issuer or the
obligor of such a Permitted Investment.
When the Indenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 4.01(f) or 4.01(g) hereof, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy law or law relating to creditors’ rights generally.
The Indenture Trustee shall not be charged with knowledge of an Event of Default
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such event or receives written notice of such event from the Issuer, the
Administrator or Noteholders owning Equipment Notes aggregating not less than
10% of the Outstanding Principal Balance of the Equipment Notes.
The Indenture Trustee shall have no duty to monitor the performance of the
Issuer, the Servicer, the Administrator or any other party to the Operative
Agreements, nor shall it have any liability in connection with the malfeasance
or nonfeasance by such parties. The Indenture Trustee shall have no liability in
connection with compliance by the Issuer, the Servicer, the Administrator or any
Lessee under a Lease with statutory or regulatory requirements related to any
Railcar or any Lease. The Indenture Trustee shall not make or be deemed to have
made any representations or warranties with respect to any Railcar or any Lease
or the validity or sufficiency of any assignment or other disposition of any
Railcar or any Lease.
The Indenture Trustee shall not be liable for any error of judgment reasonably
made in good faith by an officer or officers of the Indenture Trustee, unless it
shall be determined by a


91

--------------------------------------------------------------------------------




court of competent jurisdiction in a non-appealable judgment that the Indenture
Trustee was negligent in making such judgment.
The Indenture Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless so requested in writing by the Noteholders evidencing not
less than 25% of the principal amount of the Equipment Notes; provided, however,
that if the payment within a reasonable time to the Indenture Trustee of the
costs, expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Indenture Trustee, not reasonably
assured to the Indenture Trustee by the security afforded to it by the terms of
this Indenture, the Servicing Agreement or any other Transaction Document, the
Indenture Trustee may require reasonable indemnity satisfactory to it against
such cost, expense or liability as a condition to so proceeding; the reasonable
expense of every such examination shall be paid by the Person making such
request or, if paid by the Indenture Trustee, shall be reimbursed by the Person
making such request upon demand.
The Indenture Trustee shall have no obligation to invest and reinvest any cash
held in the Indenture Accounts in the absence of timely and specific written
investment direction from the Administrator or as expressly provided herein. In
no event shall the Indenture Trustee be liable for the selection of investments
or for investment losses incurred thereon in accordance with the Operative
Agreements. The Indenture Trustee shall have no liability in respect of losses
incurred as a result of the liquidation of any investment prior to its stated
maturity in accordance with the Operative Agreements or by any other Person or
the failure of the Administrator to provide timely written investment direction.
In no event shall the Indenture Trustee be responsible or liable for any failure
or delay in the performance of its obligations under this Indenture arising out
or caused by a Force Majeure Event; it being understood that the Indenture
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances. “Force Majeure Event” means and includes any events,
circumstances or causes whatsoever beyond a Person’s reasonable control, as the
case may be, including, without limitation, governmental restrictions,
regulations or controls, mechanical breakdowns, shortages of or inability to
obtain labor, fuel, steam, water, electricity or materials, acts of God,
inability to obtain governmental approvals or consents, adjustment of insurance
claims, enemy action, national emergency, epidemics, landslides, lightning,
earthquake, civil commotion, fires, floods or any other casualties, events or
circumstances; provided, however, that such Person shall have used reasonable
efforts to perform its obligations notwithstanding such occurrences.
In the event that the Indenture Trustee is also acting as Paying Agent or Note
Registrar hereunder or under any Transaction Document, the rights and
protections afforded to the Indenture Trustee pursuant to this Article VI shall
also be afforded to such Paying Agent and Note Registrar.
In no event shall the Indenture Trustee be liable of failure to perform its
duties hereunder if such failure is a direct or proximate result of another
party’s failure to perform its obligations hereunder.


92

--------------------------------------------------------------------------------




The Indenture Trustee shall not be accountable or responsible in any manner
whatsoever for any action of the Issuer, the Administrator or the Servicer, or
for the application of moneys by the Servicer until such time as funds are
received by the Indenture Trustee.
If the Indenture Trustee receives different or conflicting instructions or
directions from more than one group of Noteholders of a given Class, each of
which is provided in accordance with the Indenture, the Indenture Trustee shall
act in accordance with the instructions or directions provided by the group of
Noteholders representing the larger aggregate principal amount of Equipment
Notes then Outstanding.
The Indenture Trustee shall not be required to take any action it is directed to
take under this Indenture if the Indenture Trustee reasonably determines in good
faith that the action so directed would involve the Indenture Trustee in
personal liability, be unjustly prejudicial to the non-directing Noteholders, is
inconsistent with the Indenture or other Transaction Document or is contrary to
law.
The Indenture Trustee’s receipt of reports and information hereunder shall not
constitute notice of any information contained therein or determinable
therefrom, including but not limited to a party’s compliance with covenants
under the Indenture.
Section 6.05    Not Acting in Individual Capacity. The Indenture Trustee acts
hereunder solely as trustee unless otherwise expressly provided; and all
Persons, other than the Noteholders to the extent expressly provided in this
Master Indenture, having any claim against the Indenture Trustee by reason of
the transactions contemplated hereby shall look, subject to the lien and Flow of
Funds, only to the property of the Issuer for payment or satisfaction thereof.
Section 6.06    No Compensation from Noteholders. The Indenture Trustee agrees
that it shall have no right against the Noteholders for any fee as compensation
for its services hereunder.


93

--------------------------------------------------------------------------------




Section 6.07    Notice of Defaults; Communications During Continuance of Event
of Default.
(a)As promptly and soon as practicable after, and in any event within thirty
(30) days after, the occurrence of any Default hereunder, the Indenture Trustee
shall transmit by mail to the Issuer, the Liquidity Facility Providers and the
Noteholders holding Equipment Notes notice of such Default hereunder actually
known to a Responsible Officer of the Indenture Trustee, unless such Default
shall have been cured or waived;
(b)Following the transmission of any notice of Default pursuant to
Section 6.07(a), unless such Default shall have been cured or waived, the
Indenture Trustee shall promptly transmit by mail:
i.to the Noteholders, any written communications addressed to the Noteholders
and received by the Indenture Trustee from a Liquidity Facility Provider; and
ii.to the Noteholders and the Liquidity Facility Providers, any written
communication received by the Indenture Trustee from or addressed to any Rating
Agency in respect of the Equipment Notes.
Section 6.08    Indenture Trustee May Hold Securities. The Indenture Trustee,
any Paying Agent, the Note Registrar or any of their Affiliates or any other
agent in their respective individual or any other capacity, may become the owner
or pledgee of securities and, may otherwise deal with the Issuer with the same
rights it would have if it were not the Indenture Trustee, Paying Agent, Note
Registrar or such other agent.
Section 6.09    Corporate Trustee Required; Eligibility. There shall at all
times be an Indenture Trustee which shall meet the Eligibility Requirements. If
such Person publishes reports of conditions at least annually, pursuant to law
or to the requirements of federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section 6.09,
the combined capital and surplus of such Person shall be deemed to be its
combined capital and surplus as set forth in its most recent report of
conditions so published. In case at any time the Indenture Trustee shall cease
to be eligible in accordance with the provisions of this Section 6.09 to act as
Indenture Trustee, the Indenture Trustee shall resign within thirty (30) days as
Indenture Trustee in the manner and with the effect specified in Section 7.01
hereof.
Section 6.10    Reports by the Issuer. The Issuer shall furnish to the Indenture
Trustee, within 120 days after the end of each fiscal year, a brief certificate
from the principal executive officer, principal accounting officer or principal
financial officer of the Administrator, as applicable, as to his or her
knowledge of the Issuer’s compliance with all conditions and covenants under
this Master Indenture and any Series Supplement (it being understood that for
purposes of this Section 6.10, such compliance shall be determined without
regard to any period of grace or requirement of notice provided under this
Master Indenture).
Section 6.11    Compensation. The Issuer covenants and agrees to pay to the
Indenture Trustee from time to time, and the Indenture Trustee shall be entitled
to, the fees and expenses separately agreed in writing between the Issuer and
the Indenture Trustee, and will further pay or reimburse the Indenture Trustee
upon its request for all reasonable expenses, disbursements and


94

--------------------------------------------------------------------------------




advances incurred or made by the Indenture Trustee in accordance with any of the
provisions hereof or any other documents executed in connection herewith
(including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all persons not regularly in its employ).
Section 6.12    Certain Rights of the Requisite Majority. Each of the Indenture
Trustee and by its acceptance of the Equipment Notes, the Noteholders, hereby
agrees that, if the Indenture Trustee shall fail to act in accordance with
Direction by the Requisite Majority (with respect to the Equipment Notes as a
whole) at any time at which it is so required to act hereunder or under any
other Operative Agreement, then the Requisite Majority shall be entitled to take
such action directly in its own capacity or on behalf of the Indenture Trustee.
If the Indenture Trustee fails to act in accordance with Direction by the
Requisite Majority when so required to act under any Operative Agreement, then
the Indenture Trustee shall, upon the further Direction of the Requisite
Majority, irrevocably appoint the Requisite Majority, and any authorized agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the name of the
Indenture Trustee or its own name, to take any and all actions that the
Indenture Trustee is authorized to take under any Operative Agreement, to the
extent the Indenture Trustee has failed to take such action when and as required
under such Operative Agreement.
Section 6.13    Lessee Contact. The Indenture Trustee agrees that is shall not
engage in any Restricted Lessee Contact with any Lessee other than the
exceptions set forth in Section 2.1(b) of the Servicing Agreement.
ARTICLE VII
SUCCESSOR TRUSTEES
Section 7.01    Resignation and Removal of Indenture Trustee. The Indenture
Trustee may resign as Indenture Trustee with respect to the Equipment Notes at
any time without cause by giving at least sixty (60) days’ prior written notice
to the Issuer, the Servicer, the Administrator and the Noteholders, provided
that the Indenture Trustee shall continue to serve as Indenture Trustee until a
successor has been appointed pursuant to Section 7.02 hereof. The Requisite
Majority may at any time remove the Indenture Trustee without cause by an
instrument in writing delivered to the Issuer, the Servicer, the Administrator
and the Indenture Trustee being removed. In addition, the Issuer may remove the
Indenture Trustee if: (i) such Indenture Trustee fails to comply with
Section 7.02(d) hereof, (ii) such Indenture Trustee is adjudged a bankrupt or an
insolvent, (iii) a receiver or public officer takes charge of such Indenture
Trustee or its property or (iv) such Indenture Trustee becomes incapable of
acting. References to the Indenture Trustee in this Master Indenture include any
successor Indenture Trustee appointed in accordance with this Article VII.
Section 7.02    Appointment of Successor.
(a)In the case of the resignation or removal of the Indenture Trustee under
Section 7.01 hereof, the Issuer shall promptly appoint a successor Indenture
Trustee; provided that the Requisite Majority may appoint, within one (1) year
after such resignation or removal, a successor Indenture Trustee which may be
other than the successor Indenture Trustee appointed by the Issuer, and such
successor Indenture Trustee appointed by the Issuer shall be superseded


95

--------------------------------------------------------------------------------




by the successor Indenture Trustee so appointed by the Requisite Majority. If a
successor Indenture Trustee shall not have been appointed and accepted its
appointment hereunder within sixty (60) days after the Indenture Trustee gives
notice of resignation or is removed, the retiring or removed Indenture Trustee,
the Issuer, the Administrator, the Servicer or the Requisite Majority may
petition any court of competent jurisdiction for the appointment of a successor
Indenture Trustee. Any successor Indenture Trustee so appointed by such court
shall immediately and without further act be superseded by any successor
Indenture Trustee appointed by the Requisite Majority as provided in the first
sentence of this paragraph within one (1) year from the date of the appointment
by such court.
(b)Any successor Indenture Trustee, however appointed, shall promptly execute
and deliver to the Issuer, the Servicer, the Administrator and the predecessor
Indenture Trustee an instrument accepting such appointment, and thereupon the
resignation or removal of the predecessor Indenture Trustee shall become
effective and such successor Indenture Trustee, without further act, shall
become vested with all the estates, properties, rights, powers, duties and
trusts of such predecessor Indenture Trustee hereunder in the trusts hereunder
applicable to it with like effect as if originally named the Indenture Trustee
herein; provided that, upon the written request of such successor Indenture
Trustee, such predecessor Indenture Trustee shall, upon payment of all amounts
due and owing to it, execute and deliver an instrument transferring to such
successor Indenture Trustee, upon the trusts herein expressed applicable to it,
all the estates, properties, rights, powers and trusts of such predecessor
Indenture Trustee, and such predecessor Indenture Trustee shall duly assign,
transfer, deliver and pay over to such successor Indenture Trustee all moneys or
other property then held by such predecessor Indenture Trustee hereunder solely
for the benefit of the Equipment Notes.
(c)If a successor Indenture Trustee is to be appointed with respect to only a
part of the predecessor Indenture Trustee duties hereunder, the Issuer, the
predecessor Indenture Trustee and the successor Indenture Trustees shall execute
and deliver an Indenture Supplement which shall contain such provisions as shall
be deemed necessary or desirable to confirm that all the rights, powers, trusts
and duties of the predecessor Indenture Trustee as to which the predecessor
Indenture Trustee is not retiring shall continue to be vested in the predecessor
Indenture Trustee, and shall add to or change any of the provisions of this
Master Indenture as shall be necessary to provide for or facilitate the
administration of the Equipment Notes hereunder by more than one Indenture
Trustee.
(d)Each Indenture Trustee shall be an Eligible Institution and shall meet the
Eligibility Requirements, if there be such an institution willing, able and
legally qualified to perform the duties of an Indenture Trustee hereunder;
provided that each Rating Agency shall receive notice of any replacement
Indenture Trustee.
(e)Any Person into which the Indenture Trustee may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person to which substantially all the business of the Indenture Trustee may
be transferred, shall, subject to the terms of paragraph (d) of this Section, be
the Indenture Trustee under this Master Indenture and any Series Supplement
without further act.


96

--------------------------------------------------------------------------------




ARTICLE VIII
INDEMNITY
Section 8.01    Indemnity. The Issuer shall indemnify the Indenture Trustee (and
its officers, directors, employees and agents) for, and hold it harmless from
and against, any loss, liability, claim, obligation, damage, injury, penalties,
actions, suits, judgments or expense (including attorney’s fees and expenses and
the costs and expenses of enforcing the Issuer’s indemnification and contractual
obligations hereunder) incurred by it without negligence or bad faith on its
part, arising out of or in connection with the acceptance or administration of
this Master Indenture and its duties under this Master Indenture and any Series
Supplement and the Equipment Notes, including the costs and expenses of
defending itself against any claim or liability and of complying with any
process served upon it or any of its officers in connection with the exercise or
performance of any of its powers or duties and hold it harmless against, any
loss, liability or reasonable expense incurred without negligence or bad faith
on its part, arising out of or in connection with actions taken or omitted to be
taken in reliance on any Officer’s Certificate furnished hereunder, or the
failure to furnish any such Officer’s Certificate required to be furnished
hereunder. The Indenture Trustee shall notify the Noteholders, the Issuer, the
Servicer, each Hedge Provider and each Liquidity Facility Provider and, in the
case of any such claim in excess of 5% of the Adjusted Value of the Portfolio
Railcars, each Rating Agency, promptly of any claim asserted against the
Indenture Trustee for which it may seek indemnity; provided, however, that
failure to provide such notice shall not invalidate any right to indemnity
hereunder except to the extent the Issuer is prejudiced by such delay. The
Issuer shall defend the claim and the Indenture Trustee shall cooperate in the
defense (unless the Indenture Trustee determines that an actual or potential
conflict of interest exists, in which case the Indenture Trustee shall be
entitled to retain separate counsel and the Issuer shall pay the reasonable fees
and expenses of such counsel). The Issuer need not pay for any settlements made
without its consent; provided that such consent shall not be unreasonably
withheld. The Issuer need not reimburse any expense or indemnity against any
loss or liability incurred by the Indenture Trustee through negligence or bad
faith.
Section 8.02    Noteholders’ Indemnity. The Indenture Trustee shall be entitled,
subject to such Indenture Trustee’s duty set forth in Section 6.01 to act with
the required standard of care, to be indemnified by the Noteholders of the
Equipment Notes before proceeding to exercise any right or power under this
Master Indenture and any Series Supplement or the Servicing Agreement at the
request or Direction of such Noteholders.
Section 8.03    Survival. The provisions of Sections 8.01 and 8.02 hereof shall
survive the termination of this Master Indenture or the earlier resignation or
removal of the Indenture Trustee.
ARTICLE IX
SUPPLEMENTAL INDENTURES
Section 9.01    Supplemental Indentures Without the Consent of the Noteholders.
(a)Without the consent of any Noteholder and based on an Opinion of Counsel in
form and substance reasonably acceptable to the Indenture Trustee to the effect


97

--------------------------------------------------------------------------------




that such Indenture Supplement is for one of the purposes set forth in
clauses (i) through (vi) below, the Issuer and the Indenture Trustee, at any
time and from time to time, may enter into one or more Indenture Supplements for
any of the following purposes:
i.to add to the covenants of the Issuer in this Master Indenture for the benefit
of the Noteholders of all Equipment Notes then Outstanding, or to surrender any
right or power conferred upon the Issuer in this Master Indenture;
ii.to cure any ambiguity, to correct or supplement any provision in this Master
Indenture which may be inconsistent with any other provision in this Master
Indenture;
iii.to correct or amplify the description of any property at any time subject to
the Encumbrance of this Master Indenture, or to better assure, convey and
confirm unto the Indenture Trustee any property subject or required to be
subject to the Encumbrance of this Master Indenture, or to subject additional
property to the Encumbrance of this Master Indenture;
iv.to add additional conditions, limitations and restrictions thereafter to be
observed by the Issuer;
v.if required, to convey, transfer, assign, mortgage or pledge any additional
property to or with the Indenture Trustee; or
vi.to evidence the succession of the Indenture Trustee.
(b)No Indenture Supplement shall be entered into under this Section 9.01 unless
(i) each Rating Agency shall have received prior written notice thereof and,
except as set forth in the proviso at the end of this sentence, the Issuer shall
have obtained a Rating Agency Confirmation in respect thereof; provided, that no
such Rating Agency Confirmation shall be required if such Indenture Supplement
shall have been entered into by the Indenture Trustee at the Direction of a
Requisite Majority; and (ii) if applicable, any consent required by Section
10.03 shall have been obtained.
Section 9.02    Supplemental Indentures with the Consent of Noteholders.
(a)With the consent evidenced by a Direction of a Requisite Majority, and, if
applicable, subject to obtaining any consent required by Section 10.03, the
Issuer and the Indenture Trustee may enter into an Indenture Supplement for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Master Indenture or the Equipment Notes or of
modifying in any manner the rights of the Noteholders under this Master
Indenture or the Equipment Notes; provided, however, that no such Indenture
Supplement shall, without the prior written Direction of the Noteholders of each
Outstanding Equipment Note adversely affected thereby and the Direction of a
Requisite Majority for the Equipment Notes then Outstanding:
(b)reduce the principal amount of any Equipment Note or the rate of interest
thereon, change the priority of any payments required pursuant to this Master
Indenture or amend or otherwise modify the Flow of Funds except as permitted
pursuant to Section 9.02(b), or the date on which, or the amount of which, or
the place of payment


98

--------------------------------------------------------------------------------




where, or the coin or currency in which, any Equipment Note or the interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Final Maturity Date thereof;
(c)reduce the percentage of Noteholders of Outstanding Equipment Notes required
for (x) the consent required for delivery of any Indenture Supplement to this
Master Indenture, (y) the consent required for any waiver of compliance with
certain provisions of this Master Indenture or certain Events of Default
hereunder and their consequences as provided for in this Master Indenture or
(z) the consent required to waive any payment default on the Equipment Notes;
i.modify any provision relating to this Master Indenture which specifies that
such provision cannot be modified or waived without the Direction of the
Noteholder of each Outstanding Equipment Note affected thereby;
ii.modify or alter the definition of the term “Requisite Majority” (including,
without limitation, the percentages therein);
iii.impair or adversely affect the Collateral except as otherwise permitted in
this Master Indenture;
iv.modify or alter the provisions of this Master Indenture relating to mandatory
prepayments;
v.permit the creation of any Encumbrance ranking prior to or on a parity with
the Encumbrance of this Master Indenture with respect to any part of the
Collateral or terminate the Encumbrance of this Master Indenture on any property
at any time subject hereto or deprive the Noteholder of any Equipment Note of
the security afforded by the Encumbrance of this Master Indenture except as
permitted in accordance with this Master Indenture; or
vi.modify any of the provisions of this Master Indenture or a Series Supplement
in such a manner as to affect the amount or timing of any payments of interest
or principal due on any Equipment Note.
Prior to the execution of any Indenture Supplement issued pursuant to this
Section 9.02, the Issuer shall provide a written notice to each Rating Agency
setting forth in general terms the substance of any such Indenture Supplement.
(d)Notwithstanding the foregoing provisions of this Section 9.02, the Issuer,
the Indenture Trustee and, by its acceptance of an Equipment Note, each
Noteholder, hereby irrevocably agrees that, in connection with the appointment
and engagement of a Successor Servicer and as contemplated in the last paragraph
of the Granting Clauses hereof, the Indenture Trustee acting at the Direction of
the Requisite Majority acting in its sole discretion shall have the right,
without the consent of the Issuer, any Noteholder or any other Person, to
increase the Servicing Fee and/or pay to the Servicer an incentive fee, add the
payment of such amounts to and/or change the priority of distribution of such
amounts in, the Flow of Funds and amend this Master Indenture or a Series
Supplement to the extent necessary to effectuate the foregoing.


99

--------------------------------------------------------------------------------




(e)Promptly after the execution by the Issuer and the Indenture Trustee of any
Indenture Supplement pursuant to this Section, the Issuer shall mail to the
Administrator, the Indenture Trustee and each Rating Agency, a notice setting
forth in general terms the substance of such Indenture Supplement, together with
a copy of the text of such Indenture Supplement. Any failure of the Issuer to
mail or provide such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such Indenture Supplement.
Section 9.03    Execution of Indenture Supplements and Series Supplements. In
executing, or accepting the additional terms created by, an Indenture Supplement
or Series Supplement permitted by this Article IX or the modification thereby of
the terms created by this Master Indenture, the Indenture Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Opinion of
Counsel stating that the execution of such Indenture Supplement or Series
Supplement is authorized or permitted by this Master Indenture. The Indenture
Trustee may, but shall not be obligated to, enter into any such Indenture
Supplement or Series Supplement which affects the Indenture Trustee’s own
rights, duties or immunities under this Master Indenture and any Series
Supplement or otherwise.
Section 9.04    Effect of Indenture Supplements. Upon the execution of any
Indenture Supplement under this Article, this Master Indenture shall be modified
in accordance therewith, and such Indenture Supplement shall form a part of this
Master Indenture for all purposes.
Section 9.05    Reference in Equipment Notes to Supplements. Equipment Notes
authenticated and delivered after the execution of any Indenture Supplement or
Series Supplement pursuant to this Article may, and shall if required by the
Issuer, bear a notation in form as to any matter provided for in such Indenture
Supplement or Series Supplement. If the Issuer shall so determine, new Equipment
Notes so modified as to conform may be prepared and executed by the Issuer and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Equipment Notes.
Section 9.06    Issuance of Additional Series of Equipment Notes. The Issuer may
from time to time issue one or more Additional Series of Equipment Notes
pursuant to a Series Supplement executed by the Issuer and the Indenture Trustee
that will specify the Principal Terms of such Series. The terms of such Series
Supplement may modify or amend the terms of this Master Indenture solely as
applied to such Series. No Series Supplement may amend this Master Indenture (or
a related Series Supplement) as applicable to any other Series except with the
consent of the Control Party for each other Series and in accordance with the
terms of this Master Indenture. A Series Supplement may contain special or
additional voting requirements that apply with respect to amendments or waivers
of or under such Series Supplement, or to matters arising under this Master
Indenture as to which Noteholders of such Series are entitled to vote, provided
that no such requirement may be inconsistent with the requirements of this
Master Indenture. Any Additional Series (or Class thereof) will be issued as a
term Series or Class, i.e., it will have a predetermined, fixed or scheduled
principal amortization established in the related Series Supplement. Additional
Series may be issued for the purpose of financing the Issuer’s acquisition of
additional Railcars and Leases, for the purpose of refinancing one or more
preexisting Series (in whole and not in part) for the purpose of raising
additional funds for the Issuer or a combination of the foregoing purposes.


100

--------------------------------------------------------------------------------




The ability of the Issuer to issue such Additional Series and the obligation of
the Indenture Trustee to authenticate and deliver the Equipment Notes of such
Additional Series and to execute and deliver the related Series Supplement is
subject to the satisfaction of the following conditions:
(a)the Issuer shall have given the Indenture Trustee, the Servicer, each Rating
Agency and each other party entitled thereto pursuant to the relevant Series
Supplement notice of the Additional Series and the proposed Series Issuance
Date;
(b)the Issuer shall have obtained Rating Agency Confirmation with respect to
such Additional Series and each other Series of Equipment Notes then
Outstanding;
(c)no Servicer Termination Event, Event of Default or Early Amortization Event
shall have occurred and be continuing at the time of the issuance of such
Additional Series, and no Servicer Termination Event, Event of Default or Early
Amortization Event would occur as a result of closing the transactions
associated with the issuance of such Additional Series;
(d)no Additional Interest shall be due and owing, and all scheduled amortization
payments on all Outstanding Series due at or before the date of the issuance of
such Additional Series shall have been made as of the date of issuance of such
Additional Series;
(e)the issuance of such Additional Series shall not result in noncompliance with
the Concentration Limits;
(f)the Issuer shall have delivered to the Indenture Trustee, on or prior to the
date of issuance of such Additional Series of Notes:
i.an original copy of the Series Supplement for such Additional Series and the
Additional Notes, each duly executed by the Issuer;
ii.a copy of the Assigned Agreements for such Additional Series, duly executed
by each party thereto;
iii.one or more officer’s certificates, duly executed by a responsible officer
and providing for such certifications and other matters as the Noteholders (or
applicable Initial Purchasers) shall reasonably require; and
iv.one or more Opinions of Counsel, duly executed by counsel to the Issuer and
providing for such matters as the Noteholders (or applicable Initial Purchasers)
shall reasonably require, including without limitation, an opinion from tax
counsel to the Issuer (which opinion may rely, as to factual matters, on a
certificate of a Person whose duties relate to the matters being certified) to
the effect that, for U.S. federal income tax purposes, (a) such action will not
cause any Equipment Note of any Outstanding Series or Class for which an Opinion
of Counsel to the Issuer was rendered in connection with the original issuance
of such Equipment Note to the effect that such Equipment Note is treated as debt
for U.S. federal income tax purposes, to be characterized as other than debt,
and (b) such action will not cause


101

--------------------------------------------------------------------------------




the Issuer to be treated as an association (or publicly traded partnership)
taxable as a corporation;
(g)while any other Series is Outstanding, any issuance of an Additional Series
will be subject to the additional condition that the Book LTV Ratio immediately
after the acquisition of additional Railcars with the proceeds of issuance of
such Additional Series shall not be greater than the Book LTV Ratio as of the
Initial Closing Date; and
(h)the Issuer shall have delivered to the Indenture Trustee an Officer’s
Certificate to the effect that all of the conditions specified in clauses (a)
through (g), as applicable, above have been satisfied.
Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Series Supplement and authenticate and deliver the Equipment Notes of such
Additional Series.
ARTICLE X
MODIFICATION AND WAIVER
Section 10.01    Modification and Waiver with Consent of Noteholders. In the
event that the Indenture Trustee receives a request for its consent to an
amendment, modification or waiver under this Master Indenture, the Equipment
Notes or any Operative Agreement relating to the Equipment Notes, the Indenture
Trustee shall mail a notice of such proposed amendment, modification or waiver
to each Noteholder asking whether or not to consent to such amendment,
modification or waiver if such Noteholder’s consent is required pursuant to this
Master Indenture; provided that any amendment, modification or waiver of the
provisions described in Section 9.02 hereof is not permitted without the consent
of each Noteholder required thereby; provided further, however, that any Event
of Default may be waived in accordance with Section 4.04 hereof. The foregoing,
however, shall not prevent the Issuer from amending any Lease of a Railcar,
provided that such amendment is otherwise permitted by this Master Indenture and
the Servicing Agreement.
It shall not be necessary for the consent of the Noteholders under this
Section 10.01 to approve the particular form of any proposed amendment,
modification or waiver, but it shall be sufficient if such consent approves the
substance thereof. Any such amendment, modification or waiver approved by the
Direction of a Requisite Majority (and, if applicable, as to which Rating Agency
Confirmation is given) will be binding on all Noteholders.
The Issuer shall give each Rating Agency prior notice of any amendment under
this Section 10.01 and any amendments of its constitutive documents by the
Issuer, and, after an amendment under this Section 10.01 becomes effective, the
Issuer shall mail to the Noteholders and each Rating Agency a notice briefly
describing such amendment. Any failure of the Issuer to mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such amendment.
After an amendment, modification or waiver under this Section 10.01 becomes
effective, it shall bind every Noteholder, whether or not notation thereof is
made on any Equipment Note held by such Noteholder.


102

--------------------------------------------------------------------------------




Section 10.02    Modification Without Consent of Noteholders. Subject to
Section 9.01 hereof, the Indenture Trustee may agree, without the consent of any
Noteholder, to any modification (other than those referred to in Section 10.01)
of any provision of any Operative Agreement or of the relevant Equipment Notes
to correct a manifest error or an error which is of a formal, minor or technical
nature. Any such modification shall be notified to the Noteholders as soon as
practicable thereafter and shall be binding on all the Noteholders.
Section 10.03    Consent of Servicer, Hedge Providers and Liquidity Facility
Providers. No amendment, modification or waiver to this Master Indenture or a
Series Supplement shall be permitted if such amendment, modification or waiver
could reasonably be expected to violate Section 11.7(a) of the Servicing
Agreement. No amendment, modification or waiver to this Master Indenture or a
Series Supplement shall be permitted if such amendment, modification or waiver
could reasonably be expected to materially adversely affect a Hedge Provider
without the prior written consent of such Hedge Provider. No amendment,
modification or waiver to this Master Indenture or a Series Supplement shall be
permitted if such amendment, modification or waiver could reasonably be expected
to materially adversely affect a Liquidity Facility Provider without the prior
written consent of such Liquidity Facility Provider; provided that if a
Liquidity Facility Provider is in default under one or more of its Liquidity
Facility Documents, then (i) Sections 3.11 and 3.15 are the only Sections of
this Master Indenture that shall be considered for purposes of this Section
10.03 with respect to such Liquidity Facility Provider’s consent rights and (ii)
the only Sections of a Series Supplement, if any, that shall be considered for
purposes of this Section 10.03 with respect to such Liquidity Facility
Provider’s consent rights must be expressly identified as such in that Series
Supplement.
Section 10.04    Subordination and Priority of Payments. The subordination
provisions contained in the Flow of Funds and Article XI hereof may not be
amended or modified without the consent of each Noteholder of the Outstanding
Equipment Notes. In no event shall the provisions set forth in the Flow of Funds
relating to the priority of the Service Provider Fees and Operating Expenses be
amended or modified. The foregoing sentences in each case are subject to the
provisions of Section 9.02(b).
Section 10.05    Execution of Amendments by Indenture Trustee. In executing, or
accepting the additional obligations created by, any amendment, modification or
waiver to this Master Indenture permitted by this Article X or Section 3.16(b)
or the modifications thereby of the obligations created by this Master
Indenture, the Equipment Notes or any Operative Agreement related to the
Equipment Notes, the Indenture Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Officer’s Certificate and an Opinion of
Counsel stating that the execution of such amendment, modification or waiver is
authorized or permitted by this Master Indenture. The Indenture Trustee may, but
shall not be obligated to, enter into any such amendment, modification or waiver
which affects the Indenture Trustee’s own rights, duties or immunities under
this Master Indenture or otherwise.


103

--------------------------------------------------------------------------------




ARTICLE XI
SUBORDINATION
Section 11.01    Subordination.
(a)Each Noteholder and Service Provider agrees that its claims against the
Issuer for payment of amounts are subordinate to any claims ranking in priority
thereto as set forth in the Flow of Funds hereof, including any post-petition
interest (each such prior claim, a “Senior Claim”), which subordination shall
continue until the holder of such Senior Claim (a “Senior Claimant”), or the
Indenture Trustee on its behalf, has received the full cash amount of such
Senior Claim. Each Noteholder and Service Provider is also obligated to hold for
the benefit of the Senior Claimant any amounts received by such Noteholder or
Servicer Provider, as the case may be, which, under the terms of this Master
Indenture, should have been paid to or on behalf of the Senior Claimant and to
pay over such amounts to the Indenture Trustee for application as provided in
the Flow of Funds. Each Noteholder also agrees to execute and deliver such
instruments and documents, and take all further action, that a Senior Claimant
may reasonably request in order to effectuate the above. Each Noteholder’s right
with respect to any Collateral shall be subordinated to the rights of Senior
Claimants. Amounts deposited in any Indenture Account for a defeasance of the
Equipment Notes or for an Optional Redemption of the Equipment Notes will not be
subject to the foregoing subordination provisions. For the avoidance of doubt,
this paragraph is not intended to limit the rights of Hedge Providers to receive
payments other than in accordance with the Flow of Funds pursuant to Sections
3.08(c), 3.11(c), 3.14 and 3.16 of this Master Indenture.
(b)If any Senior Claimant receives any payment in respect of any Senior Claim
which is subsequently invalidated, declared preferential, set aside and/or
required to be repaid to a trustee, receiver or other party, then, to the extent
such payment is so invalidated, declared preferential, set aside and/or required
to be repaid, such Senior Claim shall be revived and continue in full force and
effect, and shall be entitled to the benefits of this Article XI, all as if such
payment had not been received.
(c)Each Noteholder, by its acceptance of an Equipment Note, and each other payee
pursuant to the Flow of Funds, by entering into the Operative Agreement to which
it is a party, authorizes and expressly directs the Indenture Trustee on its
behalf to take such action as may be necessary or appropriate to effectuate the
subordination provided in this Article XI, and appoints the Indenture Trustee
its attorney-in-fact for such purposes, including, in the event of any
dissolution, winding up, liquidation or reorganization of the Issuer (whether in
bankruptcy, insolvency, receivership, reorganization or similar proceedings or
upon an assignment for the benefit of creditors or otherwise) any actions
tending towards liquidation of the property and assets of the Issuer or the
filing of a claim for the unpaid balance of its Equipment Notes in the form
required in those proceedings.
(d)No right of any holder of any Senior Claim to enforce the subordination of
any subordinated claim shall be impaired by an act or failure to act by the
Issuer or the Indenture Trustee or by any failure by either the Issuer or the
Indenture Trustee to comply with this Master Indenture, unless such failure
shall materially prejudice the rights of the subordinated claimant.


104

--------------------------------------------------------------------------------




(e)Each Noteholder, by accepting an Equipment Note, and each other payee
pursuant to the Flow of Funds, by entering into the Operative Agreement to which
it is a party, acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each holder of any Senior Claim, whether such Senior Claim was created or
acquired before or after the issuance of such holder’s claim, to acquire and
continue to hold such Senior Claim and such holder of any Senior Claim shall be
deemed conclusively to have relied on such subordination provisions in acquiring
and continuing to hold such Senior Claim.
(f)The Noteholders of each Series and each Class thereof shall have the right to
receive, to the extent necessary to make the required payments with respect to
the Equipment Notes of such Series and each Class thereof at the times and in
the amounts specified herein and in the related Series Supplement, (i) the
portion of Collections allocable to Noteholders of such Series and each Class
thereof pursuant to this Master Indenture and the related Series Supplement,
(ii) funds on deposit in the Liquidity Reserve Account allocated in accordance
with the terms of this Master Indenture and the related Series Supplement and
(iii) funds on deposit in any Series Account for such Series and each Class
thereof. Each Noteholder, by acceptance of its Equipment Notes, (x) acknowledges
and agrees that except as expressly provided herein and in a Series Supplement,
the Noteholders of a Series shall not have any interest in any Series Account
for the benefit of any other Series (to the extent amounts were deposited
therein in accordance with the Operative Agreements), and (y) ratifies and
confirms the terms of this Master Indenture and the Operative Agreements
executed in connection with such Noteholder’s Series. With respect to each
Collection Period, Collections on deposit in the Collections Account will be
allocated to each Series and each Class thereof then Outstanding in accordance
with the Flow of Funds and the related Series Supplements.
ARTICLE XII
DISCHARGE OF INDENTURE; DEFEASANCE
Section 12.01    Discharge of Liability on the Equipment Notes; Defeasance.
(a)When (i) the Issuer delivers to the Indenture Trustee all Outstanding
Equipment Notes (other than Equipment Notes replaced pursuant to Section 2.08
hereof) for cancellation or (ii) all Outstanding Equipment Notes have become due
and payable, whether at maturity or as a result of the mailing of a Redemption
Notice pursuant to Section 3.16(a) hereof and the Issuer irrevocably deposits in
the Redemption/Defeasance Account funds sufficient to pay at maturity, or upon
Optional Redemption of, all Outstanding Equipment Notes, including interest
thereon to maturity or the Redemption Date (other than Equipment Notes replaced
pursuant to Section 2.08), and if in either case the Issuer pays all other sums
payable hereunder by the Issuer including any premium, then this Master
Indenture shall, subject to Section 12.01(c), cease to be of further effect. The
Indenture Trustee shall acknowledge satisfaction and discharge of this Master
Indenture on demand of the Issuer accompanied by an Officer’s Certificate and an
Opinion of Counsel, at the cost and expense of the Issuer, to the effect that
any conditions precedent to a discharge of this Master Indenture have been met.


105

--------------------------------------------------------------------------------




(b)Subject to Sections 12.01(c) and 12.02, the Issuer at any time may terminate
(i) all its obligations under the Equipment Notes or any Class or Series of
Equipment Notes and this Master Indenture (the “legal defeasance” option) or
(ii) its obligations under Sections 5.02, 5.03, 5.04 and 4.01 (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(e) (only
with respect to the Issuer) and 4.01(f) (only with respect to the Issuer)) (the
“covenant defeasance” option). The Issuer may exercise its legal defeasance
option notwithstanding its prior exercise of its covenant defeasance option.
If the Issuer exercises its legal defeasance option, payment of any Equipment
Notes subject to such legal defeasance may not be accelerated because of an
Event of Default. If the Issuer exercises its covenant defeasance option,
payment of the Equipment Notes may not be accelerated because of an Event of
Default (other than with respect to a failure to comply with Section 5.02(j),
4.01(a), 4.01(b), 4.01(e) and 4.01(f)).
Upon satisfaction of the conditions set forth herein and upon request of the
Issuer, the Indenture Trustee shall acknowledge in writing the discharge of
those obligations that the Issuer terminates.
(c)    Notwithstanding clauses (a) and (b) above, the Issuer’s obligations in
Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 5.02(j),
Article VI, Sections 8.01, 12.04, 12.05 and 12.06 shall survive until all the
Equipment Notes have been paid in full. Thereafter, the Issuer’s obligations in
Sections 8.01, 12.04, 12.05 and 13.07 shall survive.
Section 12.02    Conditions to Defeasance. The Issuer may exercise its legal
defeasance option or its covenant defeasance option only if:
(a)The Issuer irrevocably deposits in trust in the Redemption/Defeasance Account
any one or any combination of (A) money, (B) obligations of, and supported by
the full faith and credit of, the U.S. Government (“U.S. Government
Obligations”) or (C) obligations of corporate issuers (“Corporate Obligations”)
(provided that any such Corporate Obligations are rated AA+, or the equivalent,
or higher, by each Rating Agency at such time and shall not have a maturity of
longer than three (3) years from the date of defeasance) for the payment of all
principal, premium, if any, and interest to maturity or redemption on the Class
(or Series) of Equipment Notes being defeased;
(b)the Issuer delivers to the Indenture Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due and
interest to maturity or redemption on the Class (or Series) of the Equipment
Notes being defeased;
(c)91 days pass after the deposit described in clause (a) above is made and
during the 91-day period no Event of Default specified in Section 4.01(f) or (g)
with respect to the Issuer occurs which is continuing at the end of the period;


106

--------------------------------------------------------------------------------




(d)the deposit described in clause (a) above does not constitute a default under
any other agreement binding on the Issuer;
(e)the Issuer delivers to the Indenture Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit described in clause (a) does
not constitute, or is qualified as, a regulated investment company under the
Investment Company Act of 1940, as amended;
(f)the Issuer shall have delivered to the Indenture Trustee an Opinion of
Counsel to the effect that the Noteholders will not recognize income, gain or
loss for U.S. federal income tax purposes as a result of such defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such defeasance had
not occurred;
(g)if the related Equipment Notes are then listed on any securities exchange,
the Issuer delivers to the Indenture Trustee an Opinion of Counsel to the effect
that such deposit, defeasance and discharge will not cause such Equipment Notes
to be delisted;
(h)the Issuer has obtained a Rating Agency Confirmation relating to the
defeasance contemplated by this Section 12.02;
(i)the Issuer delivers to the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent to the defeasance
and discharge of the Equipment Notes as contemplated by this Article XII have
been complied with; and
(j)the Issuer shall only defease the Equipment Notes of a Class in their
entirety, not partially.
Section 12.03    Application of Trust Money. The Indenture Trustee shall hold in
the Redemption/Defeasance Account money, U.S. Government Obligations or
Corporate Obligations deposited with it pursuant to this Article XII. It shall
apply the deposited money and the money from U.S. Government Obligations or
Corporate Obligations in accordance with this Master Indenture and the
applicable Series Supplements to the payment of principal, premium, if any, and
interest on the applicable Equipment Notes. Money and securities so held in
trust are not subject to Article X hereof.
Section 12.04    Repayment to the Issuer. The Indenture Trustee shall promptly
turn over to the Issuer upon request any excess money or securities held by it
at any time. Subject to any applicable abandoned property law, the Indenture
Trustee shall pay to the Issuer upon written request any money held by it for
the payment of principal or interest that remains unclaimed for two (2) years
and, thereafter, Noteholders entitled to the money must look to the Issuer for
payment as general creditors. Such unclaimed funds shall remain uninvested and
in no event shall the Indenture Trustee be liable for interest on such unclaimed
funds.
Section 12.05    Indemnity for Government Obligations and Corporate Obligations.
The Issuer shall pay and shall indemnify the Indenture Trustee against any tax,
fee or other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations.


107

--------------------------------------------------------------------------------




Section 12.06    Reinstatement. If the Indenture Trustee is unable to apply any
money or U.S. Government Obligations or Corporate Obligations in accordance with
this Article XII (and the applicable Series Supplements) by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s obligations under this Master Indenture and the applicable Series
Supplements and the Equipment Notes shall be revived and reinstated as though no
deposit had occurred pursuant to this Article XII until such time as the
Indenture Trustee is permitted to apply all such money, U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII, the
applicable Series Supplements and the applicable Equipment Notes; provided,
however, that, if the Issuer has made any payment of interest on or principal of
any Equipment Notes because of the reinstatement of its obligations, the Issuer
shall be subrogated to the rights of the Noteholders of such Equipment Notes to
receive such payment from the money, U.S. Government Obligations or Corporate
Obligations held by the Indenture Trustee.
ARTICLE XIII
MISCELLANEOUS
Section 13.01    Right of Indenture Trustee to Perform. If the Issuer for any
reason fails to observe or punctually to perform any of its obligations to the
Indenture Trustee, whether under this Master Indenture and any Series Supplement
or any of the other Operative Agreements or otherwise, the Indenture Trustee
shall have power (but shall have no obligation), on behalf of or in the name of
the Issuer or otherwise, to perform such obligations and to take any steps which
the Indenture Trustee may, in its absolute discretion, consider appropriate with
a view to remedying, or mitigating the consequences of, such failure by the
Issuer; provided that no exercise or failure to exercise this power by the
Indenture Trustee shall in any way prejudice the Indenture Trustee’s other
rights under this Master Indenture and any Series Supplement or any of the other
Operative Agreements.
Section 13.02    Waiver. Any waiver by any party of any provision of this Master
Indenture or any right, remedy or option hereunder shall only prevent and estop
such party from thereafter enforcing such provision, right, remedy or option if
such waiver is given in writing and only as to the specific instance and for the
specific purpose for which such waiver was given. The failure or refusal of any
party hereto to insist in any one or more instances, or in a course of dealing,
upon the strict performance of any of the terms or provisions of this Master
Indenture by any party hereto or the partial exercise of any right, remedy or
option hereunder shall not be construed as a waiver or relinquishment of any
such term or provision, but the same shall continue in full force and effect. No
failure on the part of the Indenture Trustee to exercise, and no delay on its
part in exercising, any right or remedy under this Master Indenture and any
Series Supplement will operate as a waiver thereof, nor will any single or
partial exercise of any right or remedy preclude any other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
provided in this Master Indenture are cumulative and not exclusive of any rights
or remedies provided by law.
Section 13.03    Severability. In the event that any provision of this Master
Indenture or the application thereof to any party hereto or to any circumstance
or in any jurisdiction governing this Master Indenture shall, to any extent, be
invalid or unenforceable under any


108

--------------------------------------------------------------------------------




applicable statute, regulation or rule of law, then such provision shall be
deemed inoperative to the extent that it is invalid or unenforceable and the
remainder of this Master Indenture, and the application of any such invalid or
unenforceable provision to the parties, jurisdictions or circumstances other
than to whom or to which it is held invalid or unenforceable, shall not be
affected thereby nor shall the same affect the validity or enforceability of
this Master Indenture. The parties hereto further agree that the holding by any
court of competent jurisdiction that any remedy pursued by the Indenture Trustee
hereunder is unavailable or unenforceable shall not affect in any way the
ability of the Indenture Trustee to pursue any other remedy available to it.
Section 13.04    Notices. All notices, demands, certificates, requests,
directions, instructions and communications hereunder (“Notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or
(c) on the date personally delivered to an authorized officer of the party to
which sent, or (d) on the Business Day transmitted by legible telecopier
transmission with a confirmation of receipt by the addressee thereof, or (e) if
by electronic mail, upon written confirmation of receipt by the addressee
thereof, in all cases addressed to the recipient as follows:
if to the Issuer, to:
Trinity Rail Leasing 2019 LLC
c/o Trinity Industries Leasing Company, as Servicer
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: TILC Capital Markets Group
E-mail: TILC.CapitalMarkets.notices@trin.net
with a copy to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
if to the Administrator, to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: TILC Capital Markets Group


109

--------------------------------------------------------------------------------




E-mail: TILC.CapitalMarkets.notices@trin.net
with a copy to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
if to the Indenture Trustee, the Note Registrar or the Paying Agent, to:


U.S. Bank National Association
425 Walnut Street, 6th Floor
CN-OH-W6CT
Cincinnati, OH 45202
Attention: Global Structured Finance
Facsimile: (513) 632-5511
E-mail: Christopher.mckim@usbank.com
Re: Trinity Rail Leasing 2019 LLC


if to the Servicer, to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: TILC Capital Markets Group
E-mail: TILC.CapitalMarkets.notices@trin.net
with a copy to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department


110

--------------------------------------------------------------------------------




if to a Hedge Provider, to:
the address specified in the applicable Series Supplement
if to a Liquidity Facility Provider, to:
the address specified in the applicable Series Supplement
if to a Rating Agency, to:
the address specified in the applicable Series Supplement.
Section 13.05    Assignments. This Master Indenture shall be a continuing
obligation of the Issuer and shall (i) be binding upon the Issuer and its
successors and assigns and (ii) inure to the benefit of and be enforceable by
the Indenture Trustee, and by its successors, transferees and assigns. The
Issuer may not assign any of its obligations under this Master Indenture or any
Series Supplement, or delegate any of its duties hereunder.
Section 13.06    Currency Conversion.
(a)If any amount is received or recovered by the Administrator, the Servicer or
the Indenture Trustee in respect of this Master Indenture or any part thereof
(whether as a result of the enforcement of the security created under this
Master Indenture and any Series Supplement or pursuant to this Master Indenture
or any judgment or order of any court or in the liquidation or dissolution of
the Issuer or by way of damages for any breach of any obligation to make any
payment under or in respect of the Issuer’s obligations hereunder or any part
thereof or otherwise) in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Indenture Trustee shall, to the fullest extent permitted by
Applicable Law, only constitute a discharge to the Issuer to the extent of the
amount of the Agreed Currency which the Administrator, the Servicer or the
Indenture Trustee was or would have been able in accordance with its normal
procedures to purchase on the date of actual receipt or recovery (or, if that is
not practicable, on the next date on which it is so practicable), and, if the
amount of the Agreed Currency which the Administrator, the Servicer or the
Indenture Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by the Issuer, the
Issuer shall pay to the Administrator, the Servicer or the Indenture Trustee
such amount as the Administrator, Servicer or the Indenture Trustee shall
determine to be necessary to indemnify such Person against any loss sustained by
it as a result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that such indemnity, to the fullest extent permitted by Applicable Law,
(i) shall constitute a separate and independent obligation of the Issuer
distinct from its obligation to discharge the amount which was originally
payable by the Issuer and (ii) shall give rise to a separate and independent
cause of action and apply irrespective of any indulgence granted by the
Administrator, the Servicer or the Indenture Trustee and continue in full force
and effect notwithstanding any judgment, order, claim or proof for a liquidated
amount in respect of the amount originally payable by the Issuer or any judgment
or order and no proof or evidence of any actual loss shall be required.


111

--------------------------------------------------------------------------------




(b)For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Administrator and the Servicer may convert any
moneys received, recovered or realized by the Administrator or the Servicer, as
the case may be, under this Master Indenture and any Series Supplement
(including the proceeds of any previous conversion under this Section 13.06)
from their existing currency of denomination into the currency of denomination
(if different) of such moneys and liabilities and any conversion from one
currency to another for the purposes of any of the foregoing shall be made at
the Indenture Trustee’s then prevailing spot selling rate at its office by which
such conversion is made. If not otherwise required to be applied in the Received
Currency, the Administrator or the Servicer, as the case may be, acting on
behalf of the Indenture Trustee, shall promptly convert any moneys in such
Received Currency other than Dollars into Dollars. Each previous reference in
this Section to a currency extends to funds of that currency and funds of one
currency may be converted into different funds of the same currency.
Section 13.07    Application to Court. The Indenture Trustee may at any time
after the service of a Default Notice apply to any court of competent
jurisdiction for an order that the terms of this Master Indenture be carried
into execution under the direction of such court and for the appointment of a
receiver of the Collateral or any part thereof and for any other order in
relation to the administration of this Master Indenture as the Requisite
Majority shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the
Noteholders and shall be indemnified by the Issuer against all costs, charges
and expenses incurred by it in relation to any such application or proceedings.
Section 13.08    Governing Law. THIS MASTER INDENTURE SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


112

--------------------------------------------------------------------------------




Section 13.09    Jurisdiction.
(a)Each of the parties hereto agrees that the United States federal and New York
State courts located in The City of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Master Indenture and, for such purposes,
submits to the jurisdiction of such courts. Each of the parties hereto waives
any objection which it might now or hereafter have to the United States federal
or New York State courts located in The City of New York being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Master Indenture and
agrees not to claim that any such court is not a convenient or appropriate
forum.
(b)The submission to the jurisdiction of the courts referred to in
Section 13.09(a) shall not (and shall not be construed so as to) limit the right
of the Indenture Trustee to take proceedings against the Issuer in any other
court of competent jurisdiction nor shall the taking of proceedings in any one
or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.
(c)Each of the parties hereto hereby consents generally in respect of any legal
action or proceeding arising out of or in connection with this Master Indenture
to the giving of any relief or the issue of any process in connection with such
action or proceeding, including the making, enforcement or execution against any
property whatsoever (irrespective of its use or intended use) of any order or
judgment which may be made or given in such action or proceeding.
Section 13.10    Jury Trial. EACH PARTY TO THIS AGREEMENT, AND EACH NOTEHOLDER
BY ITS ACCEPTANCE OF ITS NOTES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
Section 13.11    Counterparts. This Master Indenture may be executed in two or
more counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
Section 13.12    No Petition in Bankruptcy. The Indenture Trustee agrees, and
each Noteholder shall be deemed to have agreed, that, prior to the date which is
one year and one day after the payment in full of all outstanding Equipment
Notes, neither the Indenture Trustee nor any Noteholder shall institute against,
or join any other Person in instituting against, the Issuer an


113

--------------------------------------------------------------------------------




action in bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceeding under the laws of the United States or any
state of the United States.
Section 13.13    Table of Contents, Headings, Etc. The Table of Contents and
headings of the Articles and Sections of this Master Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms and provisions
hereof.
[SIGNATURE PAGES FOLLOW]




114

--------------------------------------------------------------------------------





[Master Indenture]


IN WITNESS WHEREOF, the parties hereto have caused this Master Indenture to be
duly executed, all as of the date first written above.
 
TRINITY RAIL LEASING 2019 LLC
By: Trinity Industries Leasing Company,
its manager




By: /s/ C. Lance Davis
Name: C. Lance Davis
Title: Vice President and Treasurer





S-1

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee (and as securities intermediary as described herein)
By: /s/ Brian D. True
Name: Brian D. True
Title: Vice President
 







S-2

--------------------------------------------------------------------------------





Annex A to Master Indenture: Defined Terms
“144A Book-Entry Note” means an Equipment Note sold in reliance on Rule 144A,
represented by a single permanent global note in fully registered form, without
coupons, the form of which shall be substantially in the form of the applicable
Equipment Note Form for such Equipment Note, with the legends required by
Section 2.02 hereof for a 144A Book-Entry Note inscribed thereon and with such
changes therein and such additional information as may be specified in the
Series Supplement pursuant to which such Equipment Note is issued.
“AAR” means the Association of American Railroads or any successor thereto.
“Account Administration Agreement” means the Customer Collections Account
Administration Agreement, dated as of November 12, 2003, by and among the
various beneficiary parties thereto from time to time, TILC and WTC (and as the
same may be amended, supplemented, restated, amended and restated or modified
from time to time).
“Account Collateral Agent” means the “Account Collateral Agent” under and as
defined in the Account Administration Agreement, initially WTC.
“Accounts” means all “accounts” as defined in Article 9 of the UCC, whether due
or to become due, whether or not the right of payment has been earned by
performance, and whether now owned or hereafter acquired or arising in the
future, including Accounts Receivable from Affiliates of the Issuer.
“Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation, all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of the Issuer’s right, title and interest, if any, in any goods or
other property giving rise to such right to payment, including any rights to
stoppage in transit, replevin, reclamation and resales, and all related security
interests, Encumbrances and pledges, whether voluntary or involuntary, in each
case whether now existing or owned or hereafter arising or acquired, and all
Supporting Obligations related to the foregoing and all Accounts Receivable
Records.
“Accounts Receivable Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other records evidencing
the Accounts Receivable, (b) all books, correspondence, credit or other files,
records, ledger sheets or cards, invoices, and other papers relating to Accounts
Receivable, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Accounts Receivable, whether in the possession or
under the control of the Issuer or any computer bureau or agent from time to
time acting for the Issuer or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or lenders, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (d) all credit information, reports and memoranda
relating thereto and (e) all other written, electronic or other non-written
forms of information related in any way to the foregoing or any Accounts
Receivable.
“Act” has the meaning, with respect to any Noteholder, given to such term in
Section 1.04(a) hereof.


Annex A
Page 1

--------------------------------------------------------------------------------




“Additional Interest” means, with respect to a Series of Equipment Notes or any
Class thereof, interest at the Stated Rate on the aggregate amount of any unpaid
interest that is due and payable on the Equipment Notes of such Series and Class
(including any unpaid portion of the Stated Interest Amount and any Additional
Interest Amount).
“Additional Interest Amount” with respect to any Class of Equipment Notes in any
Series of Equipment Notes, an amount equal to the Additional Interest on the
aggregate amount of unpaid interest (including any unpaid portion of any Stated
Interest Amounts and any Additional Interest Amount) that was due and payable on
the Equipment Notes of such Series or Class on any prior Payment Date.
“Additional Liquidity Facility” has the meaning given to it in Section 3.15.
“Additional Liquidity Facility Provider” means the issuer or provider of an
Additional Liquidity Facility.
“Additional Notes” means the Equipment Notes evidencing any Additional Series
issued by the Issuer from time to time subsequent to the Initial Closing Date.
“Additional Railcar” means each Railcar acquired by the Issuer (other than the
Railcars identified on a schedule to the Series Supplement for the Initial
Equipment Notes) subsequent to the Initial Closing Date in accordance with the
conditions set forth in Section 5.03(b) hereof.
“Additional Series” means any Series issued by Issuer subsequent to the Initial
Closing Date pursuant to a Series Supplement.
“Adjusted Value” means, for any individual Railcar as of any date of
determination, (a) the Initial Appraised Value of such Railcar, adjusted
downward as of each Payment Date after the Delivery Date of such Railcar due to
depreciation at the greater of (i) the amount of depreciation determined based
on straight line depreciation from the date of manufacture using an assumed
35-year useful life (25 years for autoracks) to a “10%” assumed residual/salvage
value and (ii) the amount of depreciation that would be calculated under any
subsequent depreciation methodology or general practice of marking down asset
values attributable to a change in Trinity’s corporate policy and practice after
the Initial Closing Date (a “Depreciation Change”), plus (b) the cost of any
Optional Modification or Required Modification, to the extent that Trinity on
its books of account would properly add such cost to the book value of such
Railcar in accordance with U.S. GAAP, with the amount of such cost so added
pursuant to this clause (b) to be depreciated in the same manner following its
incurrence and addition to book. Following the receipt of all proceeds and third
party payments associated with a casualty event with respect to a Railcar, its
Adjusted Value will be deemed to be zero.
“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of the Initial Closing Date, between the Administrator and the Issuer,
or any replacement administrative services agreement with a replacement
Administrator.
“Administrator” means TILC, in its capacity as administrator under the
Administrative Services Agreement, including its successors in interest and
permitted assigns, until another Person shall have become the administrator
under such agreement, after which “Administrator” shall mean such other Person.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the


Annex A
Page 2

--------------------------------------------------------------------------------




direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.
“After-Tax Basis” means, with respect to any payment due to any Person, the
amount of such payment supplemented by a further payment or payments so that the
sum of all such payments, after reduction for all Taxes payable by such Person
by reason of the receipt or accrual of such payments, shall be equal to the
payment due to such Person.
“Aggregate Adjusted Borrowing Value” means, as of any date of determination, an
amount equal to the sum of (i) the Adjusted Values (measured as of the last day
of the month immediately preceding such date of determination) of all Portfolio
Railcars, and (ii) the amounts on deposit in the Optional Reinvestment Account,
any Prefunding Accounts and the Mandatory Replacement Account as of such date.
“Allocable Note Balance” means, with respect to any Railcar, an amount equal to
the product of the Railcar Advance Rate and the Adjusted Value of such Railcar.
“Annual Report” has the meaning given to such term in Section 2.13(a) hereof.
“Applicable Law” means all applicable laws, rules, statutes, ordinances,
regulations and orders of Governmental Authorities, including, without
limitation, the applicable laws, rules, regulations and orders of any Railroad
Authority.
“Appraisal” means a desktop appraisal of a Railcar, i.e. an appraisal without a
physical inspection of a Railcar, dated within ninety (90) days before the
applicable Delivery Date of such Railcar by the applicable Appraiser to
determine the Initial Appraised Value of such Railcar, and, if such Delivery
Date is not a Closing Date, considering substantially similar factors in such
determination as were considered in the Appraisal delivered in connection with
the most recent Closing Date (or, if obtaining an Appraisal addressing such
factors is no longer commercially feasible as a result of changes in market
practice of railcar appraisers, then an appraisal that considers such factors in
the valuation determination as are then commercially feasible to obtain in light
of railcar appraisal market practices at that time).
“Appraiser” means RailSolutions, Inc., or such other independent railcar
appraiser that is of comparable standing and reputation as determined in the
good faith judgment of the Servicer.
“Asset Transfer Agreement” means any asset transfer agreement between the Issuer
and one or more sellers of Railcars, in form and substance satisfactory to the
Issuer and the applicable seller or sellers party thereto. The initial Asset
Transfer Agreement is the Purchase and Contribution Agreement, dated as of the
Initial Closing Date, among the Issuer, TILC and TRLWT.
“Assigned Agreements” has the meaning assigned to such term in the Granting
Clauses hereunder.
“Assignment and Assumption” has the meaning given such term, if applicable, in
an Asset Transfer Agreement.
“Authorized Agent” means, with respect to the Equipment Notes of any Series, any
authorized Paying Agent or Note Registrar for the Equipment Notes of such
Series.
“Authorized Representative” of any entity means the person or persons authorized
to act on behalf of such entity.


Annex A
Page 3

--------------------------------------------------------------------------------




“Available Collections Amount” means, for any Payment Date, the amount of
Collections in the Collections Account as of the Determination Date for such
Payment Date, plus or minus, as applicable, the aggregate amount of all
transfers to be made to or from the Collections Account pursuant to the Master
Indenture, a Hedge Agreement or a Liquidity Facility during the period beginning
on such Determination Date and ending on such Payment Date (including transfers
from the Liquidity Reserve Account, the Optional Reinvestment Account, or the
Mandatory Replacement Account pursuant to Sections 3.04, 3.05 and 3.09 hereof,
respectively, and including any Servicer Advance).
“Balance” means, with respect to any Indenture Account as of any date, the sum
of the cash deposits in such Indenture Account and the value of any Permitted
Investments held in such Indenture Account as of such date, as determined in
accordance with Section 1.02(k) hereof.
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C. § 101 et. seq.
“Bill of Sale” has the meaning given such term, if applicable, in an Asset
Transfer Agreement.
“Book-Entry Notes” means the Regulation S Book-Entry Notes and the 144A
Book-Entry Notes.
“Book LTV Ratio” has the meaning given to such term in paragraph 4(e)
(Collateral--Releases) of the Granting Clause of this Master Indenture.
“Books and Records” has the meaning given to such term in Section 5.04(y)(i)
hereof.
“Books and Records Inspection” has the meaning given to such term in
Section 5.04(y)(i) hereof.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York, Dallas, Texas, St. Paul, Minnesota or in
the location of the corporate trust office of the Indenture Trustee
administering this Master Indenture (currently Cincinnati, Ohio for U.S. Bank as
Indenture Trustee) are authorized by law to close.
“Capital Contribution” has the meaning given such term in Section 3.17 hereof.
“Cede” means Cede & Co., as nominee for DTC.
“Chattel Paper” means all “chattel paper” as defined in the UCC.
“Class” means with respect to a Series, one or more classes of Equipment Notes
of such Series (which class or classes shall be specified by the related Series
Supplement) having the same rights to payment as all other Equipment Notes of
such class.
“Class Account” has the meaning given to such term in Section 3.01(a) hereof.
“Class A Equipment Notes” with respect to a Series, means the Classes of
Equipment Notes identified as such in the related Series Supplement.
“Class B Equipment Notes” with respect to a Series, means the Classes of
Equipment Notes identified as such (if any) in the related Series Supplement.
“Class B Purchase Right” has the meaning given to such term in Section 4.11(a).


Annex A
Page 4

--------------------------------------------------------------------------------




“Class B Purchase Right Outstanding Priority Balance” has the meaning given to
such term in Section 4.11(a).
“Class B Purchasers” has the meaning given to such term in Section 4.11(a).
“Clearing Agency Participant” means a Person who has an account with
Clearstream.
“Clearstream” means Clearstream Banking, a French société anonyme.
“Closing Date” means in the case of (i) the Initial Equipment Notes, the Initial
Closing Date, and (ii) any Additional Notes, the relevant Series Issuance Date
of such Additional Notes.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning given such term in the Granting Clause hereof.
“Collateral Liquidation Notice” means a written Direction from the Requisite
Majority directing the Indenture Trustee to sell the Portfolio Railcars in
accordance with Section 4.02(b) hereof.
“Collection Period” means, with respect to each Payment Date other than the
first Payment Date, the period commencing on the first day of the calendar month
immediately preceding the month in which such Payment Date occurs and ending on
the last day of such calendar month and, in the case of the first Payment Date
in respect of a Series, the period commencing on the Series Issuance Date (or
the Initial Closing Date with respect to the Initial Equipment Notes issued
hereunder) for such Series and ending on the last day of the first full calendar
month following such Series Issuance Date or the Initial Closing Date, as
applicable.
“Collections” for any period means all amounts (without duplication) received by
the Issuer or by any Person (including without limitation, the Account
Collateral Agent) receiving such amounts on behalf of the Issuer, including, but
not limited to, (i) Lease Payments, (ii) amounts received in respect of claims
for damages or in respect of any breach of contract for nonpayment of the
foregoing, (iii) the Net Disposition Proceeds of any Railcar Disposition (except
for any portion of such Net Disposition Proceeds that the Issuer shall direct to
be deposited into either the Mandatory Replacement Account or the Optional
Reinvestment Account), (iv) amounts transferred from the Mandatory Replacement
Account or the Optional Reinvestment Account due to a failure to acquire or fund
an Additional Railcar within the Replacement Period; (v) investment income, if
any, on all amounts on deposit in the Indenture Accounts, (vi) any proceeds or
other payments received under the Relative Documents, (vii) any portion of the
net cash proceeds of the issuance of Equipment Notes deposited in the
Collections Account on a Closing Date, (viii) net payments received by the
Issuer under Hedge Agreements (other than payments made as, or as proceeds of,
collateral provided by a Hedge Provider pursuant to a credit support annex), and
(ix) any other amounts received by the Issuer, but not including any funds to be
applied in connection with an Optional Redemption and other amounts required to
be paid over to any third party pursuant to any Relative Document.
“Collections Account” has the meaning given to such term in Section 3.01(a)
hereof.
“Company Inspection” has the meaning given to such term in Section 5.04(y)(i)
hereof.
“Concentration Limits” means, collectively the Mexico Concentration Restriction,
the Customer Concentration Limitation and the Industry Concentration Limitation.


Annex A
Page 5

--------------------------------------------------------------------------------




“Control Party” means in respect of any Series of Equipment Notes, unless
otherwise provided in the Series Supplement related to such Series, Noteholders
representing more than fifty percent (50%) of the then aggregate Outstanding
Principal Balance of (a) initially, all Outstanding Class A Equipment Notes of
such Series and (b) on and after the occurrence of the payment in full of all
Outstanding Obligations in respect of the Class A Equipment Notes of such
Series, all Outstanding Class B Equipment Notes.
“Convey” or “Conveyance” has the meaning given such term, if applicable, in an
Asset Transfer Agreement.
“Corporate Obligations” has the meaning given to such term in Section 12.02(a)
hereof.
“Corporate Trust Office” means, with respect to the Indenture Trustee, the
office of such trustee in the city at which at any particular time this Master
Indenture shall be principally administered and, with respect to the Indenture
Trustee on the Initial Closing Date, shall be, for the purpose of exchanging
Notes, U.S. Bank National Association, 111 Fillmore East, St. Paul, Minnesota
55107, Attention: Bondholder Services, and for all other purposes shall be U.S.
Bank National Association, 425 Walnut Street, 6th Floor, CN-OH-W6CT, Cincinnati,
Ohio 45202, Attention: Global Structured Finance, Facsimile No: (513) 632-5511,
or at any other time at such other address as the Indenture Trustee may
designate from time to time by notice to the Holders and the Issuer.
“Credit Bankrupt” means a Person which (i) is subject to any bankruptcy or
insolvency proceeding, (ii) is not paying its debts generally as they become due
or (iii) has had a custodian (as defined in the Bankruptcy Code) take charge of
all or substantially all of the property of such Person.
“Cure Amount” has the meaning assigned to such term in Section (c) of the Early
Amortization Event definition.
“Cure Right” has the meaning assigned to such term in Section (c) of the Early
Amortization Event definition.
“Current LTV Ratio” has the meaning given to such term in paragraph 4(e)
(Collateral--Releases) of the Granting Clause of this Master Indenture.
“Customer Concentration Limitation” means, except in the case of any Permitted
Excess Concentration, that, (a) as of any date of determination, the Adjusted
Value of Portfolio Railcars leased to an individual Lessee that has a rating of
at least “BBB-” or “Baa3” from S&P or Moody’s, respectively (or leased to an
Affiliate of such a Person), in the aggregate, does not exceed on such date
seventeen and one-half percent (17.5%) of the aggregate Adjusted Value of the
Portfolio Railcars on such date, and (b) except as contemplated in clause (a)
above, as of any date of determination, the Adjusted Value of Portfolio Railcars
leased to an individual Lessee (or leased to an Affiliate thereof), regardless
of rating, in the aggregate, does not exceed on such date fifteen percent (15%)
of the aggregate Adjusted Value of the Portfolio Railcars on such date. The
Issuer will have the right at any time to obtain Rating Agency Confirmation in
respect of a proposed change to a more lenient Customer Concentration Limitation
(i.e., to increase either or both of the percentages to be greater than the
applicable percentage or percentages that are then in effect pursuant to this
definition) and, if Rating Agency Confirmation in respect of such proposed
change is obtained, the more lenient concentration restriction will then apply.
“Customer Payment Account” means the “Customer Payments Account” described in
the Account Administration Agreement.


Annex A
Page 6

--------------------------------------------------------------------------------




“Customer Payments” has the meaning set forth in the Account Administration
Agreement.
“Debt Service Coverage Ratio” means, with respect to any Payment Date,
commencing on the seventh Payment Date after the Initial Closing Date, the ratio
of (i) the sum of the Collections (excluding net payments owed to the Issuer for
the payment of any Hedge Termination Value) deposited into the Collections
Account for each of the six consecutive Collection Periods ending on the last
day of the calendar month immediately preceding such Payment Date, minus the sum
of (x) the amount actually deposited into the Expense Account during such six
preceding Collection Periods, (y) the Service Provider Fees for each of such six
preceding Collection Periods and (z) the amount actually deposited into the
Liquidity Reserve Account during such six preceding Collection Periods, to
(ii) the sum of (xx) the aggregate amount of principal payments with respect to
the six consecutive Payment Dates ending on and including such Payment Date
required in order to reduce the aggregate Outstanding Principal Balance of the
Equipment Notes of each Series on such Payment Date to an amount equal to the
Scheduled Targeted Principal Balance for such Series for such Payment Date, plus
(yy) the aggregate amount of interest on the Senior Class of Outstanding
Equipment Notes of each Series (excluding Additional Interest) payable on the
six consecutive Payment Dates ending on and including such Payment Date, plus
(or minus) (zz) the net payments owed by the Issuer (or owed to the Issuer)
under any Hedge Agreements (other than for the payment of any Hedge Termination
Value) in respect of the six consecutive Payment Dates ending on and including
such Payment Date.
“Default” means a condition, event or act which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Notice” has the meaning given to such term in Section 4.02(a) hereof.
“Definitive Note” means a note issued in definitive form pursuant to the terms
and conditions of this Master Indenture and the related Series Supplement, the
form of which shall be substantially in the form of the applicable Note Form for
such Equipment Note, with the legends required by Section 2.02 hereof for a
Definitive Note inscribed thereon and with such changes therein and such
additional information as may be specified in the Series Supplement pursuant to
which such Equipment Note is issued.
“Delivery Date” means each date on which any Railcar, together with any Lease
related thereto and all Related Assets (as defined, if applicable, in the
applicable Asset Transfer Agreement), is transferred to the Issuer by the
applicable Seller thereof and includes, without limitation, the Initial Closing
Date and each other date (in respect of Additional Railcars) on which any such
transfer occurs.
“Delivery Schedule” has the meaning assigned to such term, if applicable, in an
Asset Transfer Agreement.
“Depreciation Change” has the meaning given to such term in the definition of
Adjusted Value.
“Designated Severability Clause” means, with respect to a Mixed Rider, language
to the effect that the Mixed Rider shall constitute one or more separate and
severable leases, with each such lease being comprised of railcars owned by a
single person or entity, and each such lease shall incorporate the terms of the
related master lease agreement and shall be separate and severable from each
other lease made pursuant to such rider and from any other railcars or riders
relating to such master lease agreement.
“Determination Date” means, with respect to a Payment Date, the last day of the
calendar month prior to the month in which such Payment Date occurs.


Annex A
Page 7

--------------------------------------------------------------------------------




“Direct Participants” means securities brokers and dealers, banks, trust
companies and clearing corporations, and may include certain other organizations
which access the DTC system directly.
“Direction” has the meaning given to such term in Section 1.04(c) hereof.
“Dollars” or “$” means the lawful currency of the United States of America.
“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the New York Banking Law, its nominees and their successors.
“DTC Participants” means Euroclear, Clearstream or other Persons who have
accounts with DTC.
“Early Amortization Event” means, as of any Payment Date, the existence of any
one or more of the following events or conditions, unless it has been cured (or
unless it has been waived by the Indenture Trustee at the Direction of a
Requisite Majority):
(a)    a Servicer Termination Event of the type described in Section 8.5(e)(ii)
of the Servicing Agreement;
(b)    the number of Portfolio Railcars that are subject to a Lease is less than
80% of the total number of Portfolio Railcars; or
(c)    as of any Payment Date on or after the seventh (7th) Payment Date
following the Closing Date, the Debt Service Coverage Ratio is less than 1.05;
for the avoidance of doubt, an Early Amortization Event pursuant to this
clause (c) shall terminate on the next upcoming Payment Date as of which the
Debt Service Coverage Ratio at least equals 1.05, provided, that the Issuer
shall have the right (the “Cure Right”), at any time until the date that is
thirty (30) days after such Payment Date, on no more than two occasions in any
twelve (12) consecutive calendar months (including and preceding the month in
which such Payment Date occurs) to receive Capital Contributions in an amount
equal to no greater than that needed to cause the Debt Service Coverage Ratio to
be at least equal to 1.05 immediately after giving effect to such contribution
(by adding such Capital Contribution to the numerator in the calculation of the
Debt Service Coverage Ratio) (the “Cure Amount”) (for the avoidance of doubt, no
Early Amortization Event will occur or be deemed to have occurred, if after
giving effect to the contribution of the Cure Amount as set forth above, the
Debt Service Coverage Ratio is at least equal to 1.05).
“Eligibility Requirements” has the meaning given to such term in Section 2.03(b)
hereof.
“Eligible Hedge Provider” means a bank or other entity that satisfies the
standards of the Rating Agency rating the applicable Floating Rate Equipment
Notes in order to maintain the then-current rating of such Floating Rate
Equipment Notes.
“Eligible Institution” means (a) U.S. Bank National Association, (b) any
depository institution or trust company, with a capital and surplus of not less
than $250,000,000, whose long-term unsecured debt rating from each Rating Agency
of not less than A (or the equivalent) and whose deposits are insured by the
Federal Deposit Insurance Corporation or (c) a federally or state chartered
depository institution, with a capital and surplus of not less than
$250,000,000, subject to regulations regarding fiduciary funds on deposit
substantially similar to 12 C.F.R. § 9.10(b), that in each case has a long-term
unsecured debt rating of not less than A (or the equivalent) or a short-term
unsecured debt rating of A-1 (or the equivalent) from each Rating Agency.


Annex A
Page 8

--------------------------------------------------------------------------------




“Eligible Railcar” means any Railcar that, on its applicable Delivery Date, is
ready and available to operate as of such date (or will be upon routine
maintenance) in commercial service and otherwise perform the functions for which
it was designed.
“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any assets of any applicable Person.
“Equipment Note” means any one of the promissory notes executed by the Issuer
and authenticated by or on behalf of the Indenture Trustee, substantially in the
form attached to the related Series Supplement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.
“Event of Default” means the existence of any of the events or conditions
described in Section 4.01 hereof.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exchange Date” means the date on which interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in an Unrestricted Book-Entry
Note, which shall be the later of (i) the fortieth (40th) day after the later of
(a) the applicable Closing Date and (b) the completion of the distribution of
the related Series of Equipment Notes and (ii) the date on which the requisite
certifications are due to and provided to the Indenture Trustee.
“Excluded Expenses” means (a) salary, bonuses, company cars and benefits of the
Servicer’s employees, (b) office, office equipment and office rental expenses of
the Servicer, (c) telecommunications expenses of the Servicer, (d) taxes on the
income, receipts, profits, gains, net worth or franchise of the Servicer and
payroll, employment and social security taxes for employees of the Servicer,
(e) any and all financing costs (including interest and fees) relating to any
indebtedness of the Servicer, and (f) all other overhead expenses of the
Servicer.
“Existing Lease” means a Lease in effect on a Closing Date in respect of any
Railcar being conveyed to the Issuer on such date, together with any renewals
thereof.
“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any amended or successor versions of Sections 1471 through 1474 of the Code that
is substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements (including any
foreign legislation, rules, regulations, guidance notes or similar guidance
adopted pursuant to or implementing such agreements) entered into in connection
with such Sections.
“Final Maturity Date” means, with respect to a Series (or Class thereof), the
date identified as such in the related Series Supplement.


Annex A
Page 9

--------------------------------------------------------------------------------




“Final Principal Payment Shortfall” has the meaning given to such term in
Section 3.10(d)(v) hereof.
“Fixed Rate Equipment Note” means any Equipment Note having a Stated Rate that
is a fixed percentage.
“Floating Rate Equipment Note” means any Equipment Note having a Stated Rate
that varies with a specified index, as specified in the Series Supplement under
which such Floating Rate Equipment Note is issued.
“Flow of Funds” means the provisions of the Master Indenture applicable to the
allocation and distribution of the Available Collections Amount set forth in
Sections 3.11(a) or (b) hereof, as applicable.
“Form of Full Service Lease” means the form of master railcar lease agreement
attached as Exhibit D to the Master Indenture.
“Form of Net Lease” means the form of master railcar lease agreement attached as
Exhibit E to the Master Indenture.
“FRA” means the Federal Railroad Administration or any successor thereto.
“Full Service Leases” means Leases pursuant to which the Lessor thereunder is
responsible for maintenance and repair of the Portfolio Railcars that are
subject thereto.
“Future Lease” means, in respect of any Railcar, a Lease of such Railcar entered
into by the Issuer at any time after the Delivery Date for such Railcar and that
is not an Existing Lease.
“General Intangibles” (a) means all “general intangibles” as defined in
Article 9 of the UCC and (b) includes, without limitation, all Assigned
Agreements, all interest rate or currency protection or hedging arrangements,
all tax refunds, claims for tax refunds and tax credits, all licenses, permits,
approvals, consents, variances, certifications, concessions and authorizations,
all Intellectual Property, all Payment Intangibles (in each case, regardless of
whether characterized as general intangibles under the UCC), limited liability
company or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee and the
properties and rights associated therewith), franchises, and any letter of
credit, guarantee, claim, security interest or other security held by or granted
to the Issuer to secure payment by an account debtor of any of the Accounts
Receivable including the Issuer’s rights in all security agreements, leases and
other contracts securing or otherwise relating to any Account Receivable and all
warranties, rights and claims against third parties including carriers and
shippers and otherwise.
“Governmental Authority” shall mean any government, legislative body, regulatory
authority, court, administrative agency or commission or other governmental
agency or instrumentality (or any officer or representative thereof), domestic,
foreign or international, of competent jurisdiction, including the European
Union.
“Hedge Agreement” means an interest rate derivative agreement (including,
without limitation, a cap, collar, floor, swap or other derivative transaction)
between the Issuer and the Hedge Provider named therein.
“Hedge Collateral” has the meaning given to such term in Section 3.16(g) hereof.


Annex A
Page 10

--------------------------------------------------------------------------------




“Hedge Collateral Account” has the meaning given to such term in Section 3.16(g)
hereof.
“Hedge Partial Termination Value” means, with respect to a partial termination
of a Hedge Agreement, a termination payment due either from the Issuer to the
applicable Hedge Provider or from the applicable Hedge Provider to the Issuer in
relation to such termination pursuant to the terms of such Hedge Agreement. Such
termination payment may be subject to netting or offsetting claims, and the
final amount so owed will be the Hedge Partial Termination Value.
“Hedge Provider” means a Person that is a party to a Hedge Agreement with the
Issuer.
“Hedge Termination Value” means, with respect to a Hedge Agreement, a
termination payment due either from the Issuer to the applicable Hedge Provider
or from the applicable Hedge Provider to the Issuer in relation to such
termination pursuant to the terms of such Hedge Agreement. Such termination
payment may be subject to offsetting claims, and the final amount so owed by the
Issuer or to the Issuer (if any) will be the Hedge Termination Value.
“Hedging Requirement” has the meaning given to such term in Section 3.16(b)
hereof.
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising funds to acquire
such property or service, (v) all obligations of such Person under a lease of
(or other agreement conveying the right to use) any property (whether real,
personal or mixed) that is required to be classified and accounted for as a
capital lease obligation under U.S. GAAP, (vi) all Indebtedness (as defined in
clauses (i) through (v) of this paragraph) of other Persons secured by a lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person, (vii) all indebtedness of such Person under Liquidity Facilities,
(viii) net payments due and payable by such Person under Hedge Agreements, and
(ix) all Indebtedness (as defined in clauses (i) through (viii) of this
paragraph) of other Persons guaranteed by such Person.
“Indemnified Expenses” has the meaning assigned thereto in Section 5 of the
Administrative Services Agreement.
“Indenture Account” means each of the Collections Account, the Expense Account,
the Mandatory Replacement Account, the Optional Reinvestment Account, each
Series Account, any Class Account, the Liquidity Reserve Account, any Liquidity
Facility Collateral Account, any Redemption/Defeasance Account, any Prefunding
Account and any sub-accounts and ledger and sub-ledger accounts maintained with
respect to any of the foregoing in accordance with this Master Indenture (as
well as any other account, if any, established with the Indenture Trustee in
accordance with Section 3.01(a) after the Initial Closing Date).
“Indenture Investment” means any obligation issued or guaranteed by the United
States of America or any of its agencies for the payment of which the full faith
and credit of the United States of America is pledged and with a final maturity
on or before the date which is the earlier of (a) ninety days from the date of
purchase thereof and (b) the first Payment Date occurring after the date of
purchase thereof.


Annex A
Page 11

--------------------------------------------------------------------------------




“Indenture Supplement” means a supplement to this Master Indenture, other than a
Series Supplement.
“Indenture Trustee” has the meaning given to such term in the preamble hereof,
and any successor indenture trustee appointed in accordance with the terms
hereof.
“Indenture Trustee Fees” means the compensation and expenses (including
attorney’s fees and expenses and indemnification payments) payable to the
Indenture Trustee for its services under this Master Indenture and the other
Relative Documents to which it is a party (if any).
“Industry Concentration Limitation” means that, as of any date of determination,
the Adjusted Value of Portfolio Railcars leased to Lessees for primary use in
the industries identified below, are in excess of the percentages set forth
below for each such industry (expressed as a percentage of the aggregate
Adjusted Value of all Portfolio Railcars on such date):
Industry
Concentration Limit
(% of Adjusted Value of Portfolio Railcars)
Aggregates
15%
Automotive
15%
Biofuels
15%
Cement
15%
Chlor Alkali
15%
Construction Material
15%
Crude Oil
15%*
Coal
7.5%
DDG/Feed
15%
Fertilizer
15%
Food and Other Agriculture
15%
Frac Sand
15%
Grain
15%
Grain Mill Products
15%
Lumber
15%
Metal Products
15%
NGL
15%
Other
15%
Paper
15%
Petrochemicals
15%
Plastics
20%
Refined Products
15%
Steel/Iron
15%



*Non‐DOT 117 tank cars in crude oil service will be limited to 7.5% of the total
Adjusted Value of Portfolio Railcars
The Issuer will have the right at any time to obtain Rating Agency Confirmation
in respect of a proposed change to a more lenient Industry Concentration
Limitation (i.e., to increase either or both of the percentages to be greater
than the applicable percentage or percentages that are then in effect pursuant
to


Annex A
Page 12

--------------------------------------------------------------------------------




this definition) and, if Rating Agency Confirmation in respect of such proposed
change is obtained, the more lenient concentration restriction will then apply.
“Inflation Factor” means, with respect to any calendar year, the quotient
(expressed as a decimal) obtained by dividing (i) the PPI published in respect
of the most recently ended calendar year (the “New Year”), by (ii) the PPI
published in respect of the calendar year immediately preceding the New Year,
and subtracting 1.00 from the resulting quotient. “PPI” for purposes hereof,
means, with respect to any calendar year or any period during any calendar year,
the “Producer Price Index” applicable to the capital equipment sector as
published by the Bureau of Labor Statistics for the United States Department of
Labor. If the PPI shall be converted to a different standard reference base or
otherwise revised after the date hereof, PPI shall thereafter be calculated with
use of such new or revised statistical measure published by the Bureau of Labor
Statistics or, if not so published, as may be published by any other reputable
publisher of such price index reasonably selected by the Administrator. The
Inflation Factor may be a negative number.
“Initial Appraised Value” means, with respect to a Railcar, the appraised value
of such Railcar as determined in the Appraisal delivered in connection with the
Conveyance thereof to the Issuer.
“Initial Closing Date” means April 10, 2019.
“Initial Equipment Notes” means the Equipment Notes designated “Series 2019-1”
issued on the Initial Closing Date.
“Initial Liquidity Facility” means the Liquidity Facility Agreement entered into
by and between the Issuer and the Initial Liquidity Facility Provider on the
Initial Closing Date.
“Initial Liquidity Facility Provider” means the “Liquidity Facility Provider”
under the Series Supplement for the Initial Equipment Notes.
“Initial Purchaser”, with respect to a Series of Equipment Notes, has the
meaning given to such term in the related Series Supplement.
“Inspection” has the meaning given to such term in Section 5.04(y)(i) hereof.
“Inspection Representative” has the meaning given to such term in
Section 5.04(y)(i) hereof.
“Institutional Accredited Investor” means a Person that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act.
“Insurance Agreement” means the Insurance Agreement, dated as of the Initial
Closing Date, between the Insurance Manager and the Issuer, or any replacement
insurance agreement with a replacement Insurance Manager.
“Insurance Manager” means TILC, in its capacity as insurance manager under the
Insurance Agreement, including its successors in interest and permitted assigns,
until another Person shall have become the insurance manager under such
agreement, after which “Insurance Manager” shall mean such other Person.
“Insurance Manager Default” has the meaning given such term in Section 6.2 of
the Insurance Agreement.


Annex A
Page 13

--------------------------------------------------------------------------------




“Instruments” means all “instruments” as defined in Article 9 of the UCC.
“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
Internet domain names, designs, logos, trade dress, slogans, indicia and other
source and/or business identifiers, and the goodwill of the business relating
thereto and all registrations or applications for registrations which have
heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be applied for or issued throughout the world and all
tangible property embodying the copyrights; unpatented inventions (whether or
not patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing; the right to sue for all past, present and future
infringements of any of the foregoing; and all common law and other rights
throughout the world in and to any or all of the foregoing.
“Interchange Rules” means the interchange rules or supplements thereto of the
AAR, as the same may be in effect from time to time.
“Interest Accrual Period” means, except as may be otherwise provided in the
related Series Supplement for a Series of Equipment Notes: (a) with respect to
Fixed Rate Equipment Notes, the period beginning on the 15th day of a calendar
month and ending on (but excluding) the 15th day of the next calendar month, and
(b) with respect to Floating Rate Equipment Notes, the period beginning on each
Payment Date and ending on (but excluding) the next succeeding Payment Date,
except that the initial Interest Accrual Period for a Series (x) with respect to
Fixed Rate Equipment Notes, shall begin on the Closing Date for such Series and
end on (but exclude) the 15th day of the next calendar month, and (y) with
respect to Floating Rate Equipment Notes, shall begin on the Closing Date for
such Series and end on (but exclude) the first Payment Date occurring after such
Closing Date.
“Investment Letter” means a letter substantially in the form of Exhibit B
attached hereto.
“Investment Property” means all “investment property” as defined in Article 9 of
the UCC.
“Involuntary Railcar Disposition” has the meaning set forth in
Section 5.03(a)(ii) hereof.
“Issuance Expenses” means the aggregate amount of all subscription discounts,
brokerage commissions, placement fees, resale fees, structuring fees, out of
pocket transaction expenses and other similar fees, commissions and expenses
relating to the issuance of a Series of the Equipment Notes.
“Issuer” has the meaning assigned in the preamble hereof.
“Issuer Documents” means this Master Indenture, each Series Supplement, the
Servicing Agreement, the Account Administration Agreement, the Administrative
Services Agreement, the Insurance Agreement, the Asset Transfer Agreements, any
Bill of Sale, any Assignment and Assumption, the Hedge Agreements, the Liquidity
Facility Documents, the Marks Company Trust Agreement, any Marks Company Trust
Supplement, the Marks Servicing Agreement and any SUBI Certificate related to
the Portfolio Railcars.
“Issuer Expense” means, for any Payment Date, any of the following costs
directly incurred by the Issuer or incurred by any Service Provider in its
performance of its obligations under the applicable


Annex A
Page 14

--------------------------------------------------------------------------------




Service Provider Agreement that are, in each case, reasonable in amount and are
fairly attributable to the Issuer and its permitted activities during the
related Collection Period: (i) accounting and audit expenses, and tax
preparation, filing and audit expenses; (ii) premiums for liability, casualty,
fidelity, directors and officers and other insurance; (iii) directors’ fees and
expenses, including fees and expenses of the special member of the Issuer;
(iv) other professional fees; (v) taxes (including personal or other property
taxes and all sales, value added, use and similar taxes) other than taxes that
are incurred by such Service Provider in respect of its own income or assets,
and other than taxes that constitute Ordinary Course Expenses; (vi) taxes
imposed in respect of any and all issuances of equity interests, stock exchange
listing fees, registrar and transfer expenses and trustee’s fees with respect to
any outstanding securities of the Issuer; and (vii) surveillance fees assessed
by the Rating Agencies, including any such fees incurred by the Issuer in
connection with its compliance with its covenant set forth in Section 5.02(o)
hereof.
“Issuer Group Member” means any of the Issuer, Trinity, TILC or any Affiliate of
any of them.
“KBRA” means Kroll Bond Rating Agency, Inc.
“Law” means (a) any constitution, treaty, statute, law, regulation, order, rule
or directive of any Governmental Authority, and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.
“Lease” means, with respect to a Railcar, a lease, car contract or other
agreement granting permission for the use of such Railcar, constituting an
operating lease thereon.
“Lease Payments” means all lease rental payments and other amounts payable by or
on behalf of a Lessee under a Lease related to a Portfolio Railcar, including
payments credited due to application of security deposits and amounts recovered
under other supporting obligations, if any, in respect of such Lease.
“Lessee” means each Person who is the lessee under a Lease of a Railcar.
“Lessor” means, with respect to any Lease, the lessor under such Lease (being,
in respect of Leases of Portfolio Railcars, the Issuer as assignee lessor under
the related Assignment and Assumption).
“LIBOR”, with respect to a Series, has the meaning specified in the related
Series Supplement, if applicable.
“Liquidity Facility” means the Initial Liquidity Facility and/or Additional
Liquidity Facility, as the context may require. A Liquidity Facility may be in
the form of a letter of credit, liquidity loan agreement, revolving credit
agreement, collateralized or uncollateralized guarantee, financial guaranty
policy, guaranteed investment contract, total return swap, or some other form of
standby liquidity.
“Liquidity Facility Available Amount” with respect to a Liquidity Facility,
means the amount available to be drawn under such Liquidity Facility.
“Liquidity Facility Collateral Account” has the meaning given to such term in
Section 3.01(a) hereof.
“Liquidity Facility Documents” is defined in Section 3.15 hereof.
“Liquidity Facility Provider” means the Initial Liquidity Facility Provider
and/or any Additional Liquidity Facility Provider, as the context may require.


Annex A
Page 15

--------------------------------------------------------------------------------




“Liquidity Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.
“Liquidity Reserve Target Amount” means, (A) as of the Initial Closing Date,
zero and (B) thereafter, on each Payment Date, an amount equal to the product of
(x) nine times (y) the sum of (i) the Stated Interest Amount due on all
Outstanding Series of Equipment Notes on such Payment Date (for purposes of this
calculation, interest shall be calculated on the basis of a 360-day year
consisting of twelve 30-day months), plus (or minus) (ii) the net payments owed
by the Issuer (or owed to the Issuer) under any Hedge Agreements (other than for
the payment of any Hedge Termination Value or Hedge Partial Termination Value)
in respect of the Interest Accrual Period ending on such Payment Date (for
purposes of this calculation, such payments shall be calculated on the basis of
a 360-day year consisting of twelve 30-day months for both amounts payable and
receivable).
“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Issuer, dated on or about the Initial Closing Date.
“Mandatory Replacement Account” has the meaning given to such term in
Section 3.01(a) hereof.
“Mark” means the identification mark of a railcar registered with the AAR,
consisting of letters registered in the name of the owner of the railcar mark
and the car number.
“Marks Company” means Trinity Marks Company, a Delaware statutory trust.
“Marks Company Trust Agreement” means the Amended and Restated Marks Company
Trust Agreement, dated as of May 17, 2001, between TILC and Wilmington Trust
Company.
“Marks Company Trust Supplement” means (a) with respect to the Initial Equipment
Notes, the Marks Company Trust Supplement 2019-1, and (b) with respect to any
Additional Series, the related supplement to the Marks Company Trust Agreement,
substantially in the form of the Marks Company Trust Supplement 2019-1.
“Marks Company Trust Supplement 2019-1” means the Supplement 2019-1 to the Marks
Company Trust Agreement, dated as of the Initial Closing Date, between TILC and
Wilmington Trust Company.
“Marks Company Trustee” has the meaning set forth in the Marks Company Trust
Agreement.
“Marks Servicing Agreement” means the Management and Servicing Agreement, dated
as of May 17, 2001, between TILC and the Marks Company.
“Master Indenture” has the meaning given to such term in the preamble hereto.
“Maximum Hedging Amount” has the meaning given to such term in Section 3.16(b)
hereof.
“Member” means the sole equity member of the Issuer, i.e. TILC, or any successor
or assignee thereto, in such capacity.
“Merger Transaction” has the meaning given to such term in Section 5.02(g)
hereof.
“Mexican Lessee” is defined in the definition of Permitted Lessee.


Annex A
Page 16

--------------------------------------------------------------------------------




“Mexico Concentration Restriction” means the condition described in the proviso
to the definition of Permitted Lessee. The Issuer will have the right at any
time to obtain Rating Agency Confirmation in respect of a proposed change to a
more lenient Mexico Concentration Restriction (i.e., to increase the percentage
set forth in the definition of Permitted Lessee to be greater than the
applicable percentage that is then in effect pursuant to such definition) and,
if Rating Agency Confirmation in respect of such proposed change is obtained,
the more lenient concentration restriction will then apply.
“Minimum Hedging Amount” has the meaning given to such term in Section 3.16(b)
hereof.
“Mixed Rider” means a Rider that covers not only Railcars owned by the Issuer
but also railcars owned by one or more other owners.
“Modification Agreement” means any agreement between the Issuer (or the Servicer
acting on its behalf) and a Supplier for the purchase and/or installation of a
Required Modification or an Optional Modification.
“Money” means “money” as defined in the UCC.
“Monthly Report” has the meaning given to such term in Section 2.13(a) hereof.
“Moody’s” means Moody’s Investors Service, Inc. or, if such corporation or its
successor shall for any reason no longer perform the functions of a securities
rating agency, “Moody’s” shall be deemed to refer to any other nationally
recognized rating agency designated by the Issuer.
“National Reload Pool” means the autorack pool operated by TTX Company for the
shared use of bi-level and tri-level autorack Railcars that have been supplied
for such pool by participating Class 1 railroads.
“Net Disposition Proceeds” means, with respect to any Railcar Disposition,
(a) in respect of a Railcar Disposition consisting of a sale, the aggregate
amount of cash received by or on behalf of the seller in connection with such
transaction after deducting therefrom (without duplication) (i) reasonable and
customary brokerage commissions and other similar fees and commissions, and
(ii) the amount of taxes payable in connection with or as a result of such
transaction, in each case to the extent, but only to the extent, that amounts so
deducted are, at the time of receipt of such cash, actually paid to a Person
that is not an Affiliate of the seller and are properly attributable to such
transaction or to the asset that is the subject thereof, and (b) in respect of a
Railcar Disposition that is not a sale, payments received in respect of any
applicable casualty or condemnation, including insurance proceeds, condemnation
awards and payments received from Lessees or other third parties.
“Net Leases” means Leases pursuant to which a Lessee thereunder is responsible
for maintenance and repair of the Portfolio Railcars leased thereunder.
“Net Proceeds” means, with respect to the issuance of the Equipment Notes, the
aggregate amount of cash received by the Issuer in connection with such issuance
after deducting therefrom (without duplication) all Issuance Expenses; provided
that such amount shall not be less than zero.
“Net Stated Interest Shortfall” has the meaning given to such term in
Section 3.04(c) hereof.
“Non-Severable Mixed Rider” means a Mixed Rider that does not contain a
Designated Severability Clause.


Annex A
Page 17

--------------------------------------------------------------------------------




“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.
“Note Form” means with respect to an Equipment Note, the form of such Equipment
Note attached as an exhibit to the Series Supplement under which such Equipment
Note is issued.
“Note Purchase Agreement”, with respect to a Series of Equipment Notes, has the
meaning given to such term in the related Series Supplement.
“Note Registrar” has the meaning given to such term in Section 2.03(a) hereof.
“Noteholder” means any Person in whose name an Equipment Note is registered from
time to time in the Register for such Equipment Notes.
“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. federal income tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a “United States Person” within the meaning of Section 7701(a)(30)
of the Code) and other information requested from time to time by the Issuer,
the Indenture Trustee or any Paying Agent sufficient (i) to determine the
applicability of, or to determine the amount of, U.S. withholding tax under the
Code (including back-up withholding and withholding imposed pursuant to FATCA)
or other Applicable Law and (ii) for the Issuer, the Indenture Trustee and each
Paying Agent to satisfy their information reporting obligations under the Code
(including under FATCA) or other Applicable Law.
“Notices” has the meaning given to such term in Section 13.04 hereof.
“NRSRO” means any nationally recognized statistical rating organization.
“Officer’s Certificate” means a certificate signed (i) in the case of a
corporation, by the President, any Vice President, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary of such corporation, (ii) in
the case of a partnership, by the Chairman of the Board, the President or any
Vice President, the Treasurer or an Assistant Treasurer of a corporate general
partner or limited liability company general partner (to the extent such limited
liability company has officers), (iii) in the case of a commercial bank or trust
company, by the Chairman or Vice Chairman of the Executive Committee or the
Treasurer, any Trust Officer, any Vice President, any Executive or Senior or
Second or Assistant Vice President, or any other officer or assistant officer
customarily performing the functions similar to those performed by the persons
who at the time shall be such officers, or to whom any corporate trust matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, and (iv) in the case of a limited liability company, any
manager or member (other than a special member) thereof, and any President,
Managing Director or Vice President of (A) such limited liability company,
(B) such manager or member, or (C) a manager of such manager or member.
“Operating Expenses” means (i) Issuer Expenses, (ii) Ordinary Course Expenses
and (iii) the costs of Required Modifications.
“Operative Agreements” means the Asset Transfer Agreements, Bills of Sale,
Assignment and Assumptions, the Equipment Notes, this Master Indenture, each
Series Supplement, each Officer’s Certificate of the Issuer, Servicer, any
Seller, Administrator or TILC in any other capacity (including as settlor,
initial beneficiary and SUBI trustee under any Marks Company Trust Supplement)
delivered pursuant to any Operative Agreement, the Servicing Agreement, the
Administrative Services Agreement, the Insurance Agreement, the Service Provider
Agreements, the Account Administration Agreement, the


Annex A
Page 18

--------------------------------------------------------------------------------




Marks Company Trust Agreement, each Marks Company Trust Supplement, the Marks
Servicing Agreement, the Hedge Agreements and the Liquidity Facility Documents.
“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of the Servicer or the Administrator or counsel to the Issuer, that
meets the requirements of Section 1.03 hereof.
“Optional Modification” means a modification or improvement of a Railcar, the
cost of which is capitalized in accordance with U.S. GAAP, that (a) is not a
Required Modification and (b) complies with the criteria set forth in
Section 5.04(z)(ii) hereof.
“Optional Redemption” means, with respect to any Series of Equipment Notes or
any Class within a Series of Equipment Notes, a voluntary prepayment by the
Issuer of all or a portion of the Outstanding Principal Balance of such Series
or Class in accordance with the terms of this Master Indenture and the
applicable Series Supplement; and, with respect to all Outstanding Equipment
Notes, a voluntary prepayment by the Issuer of the Outstanding Principal Balance
of the Equipment Notes in accordance with the terms of this Master Indenture and
each applicable Series Supplement.
“Optional Reinvestment Account” has the meaning given to such term in
Section 3.01(a) hereof.
“Ordinary Course Expenses” means, with respect to any Payment Date, all of the
following expenses and costs, incurred by, or on behalf of, the Issuer
(including by the Servicer on behalf of the Issuer) in connection with the
ownership, use, leasing and/or operation of the Portfolio Railcars during the
related Collection Period (and without duplication): (i) costs for routine
maintenance and repairs (but not Optional Modifications) needed to return a
Railcar to serviceable condition for use in interchange; (ii) the cost of
repositioning a Railcar in connection with the origination or termination of a
Lease; (iii) legal fees and court costs incurred in connection with enforcing
rights under a Lease of a Railcar and/or repossessing such Railcar (but
excluding legal fees incurred by the Servicer in the negotiation and
documentation of Future Leases or of amendments or renewals of Leases and Future
Leases); (iv) the allocable cost of obtaining and maintaining contingent and
off-lease insurance with respect to the Portfolio Railcars; (v) taxes, levies,
duties, charges, assessments, fees, penalties, deductions or withholdings
assessed, charged or imposed upon or against the use and operation of the
Portfolio Railcars; (vi) the cost of storing an off-lease Railcar;
(vii) expenses and costs (including legal fees) of pursuing claims against
manufacturers or sellers of a Railcar; (viii) non-recoverable sales and
value-added taxes with respect to a Railcar; (ix) governmental filing fees
necessary to perfect, or continue the perfection of, the security interest of
the Indenture Trustee in a Railcar and/or a Lease; (x) the costs of Optional
Modifications (but not in excess, in any calendar month, of the result of
(A) one hundred thousand dollars ($100,000) multiplied by (B) the number of
Outstanding Series on the first day of such calendar month); and (xi) all other
expenses and costs, incurred by, or on behalf of, the Issuer (including by the
Servicer on behalf of the Issuer) in connection with the ownership, use, leasing
and/or operation of the Portfolio Railcars during the related Collection Period,
other than Issuer Expenses, the costs of Required Modifications, and Excluded
Expenses.
“Outstanding” means with respect to the Equipment Notes of any Series or any
Class thereof at any time, all Equipment Notes of such Series or such Class, as
the case may be, previously authenticated and delivered by the Indenture Trustee
except (i) any such Equipment Notes cancelled by, or delivered for cancellation
to, the Indenture Trustee; (ii) any such Equipment Notes, or portions thereof,
for which the payment of principal of and accrued and unpaid interest on which
moneys have been deposited in the Series Account for such Series or such Class,
as the case may be, or distributed to Noteholders by the Indenture Trustee and
any such Equipment Notes, or portions thereof, for the payment or redemption of


Annex A
Page 19

--------------------------------------------------------------------------------




which moneys in the necessary amount have been deposited in the
Redemption/Defeasance Account for such Equipment Notes; and (iii) any such
Equipment Notes in exchange or substitution for which other Equipment Notes, as
the case may be, have been authenticated and delivered, or which have been paid
pursuant to the terms of this Master Indenture (unless proof satisfactory to the
Indenture Trustee is presented that any of such Equipment Notes is held by a
Person in whose hands such Equipment Note is a legal, valid and binding
obligation of the Issuer). Section 1.04(c) hereof sets forth certain limitations
on whether an Equipment Note held by the Issuer or any other Issuer Group Member
will be considered to be Outstanding for purposes of Directions.
“Outstanding Equipment Note” means an Equipment Note that is Outstanding.
“Outstanding Obligations” means, as of any date of determination, an amount
equal to the sum of (i) the Outstanding Principal Balance of, and all accrued
and unpaid interest (including without limitation, Additional Interest) payable
on the Equipment Notes and (ii) all other amounts owing from time to time to
Noteholders, or to any other Person under the Operative Agreements.
“Outstanding Principal Balance” means, with respect to any Outstanding Equipment
Notes the total principal balance of such Outstanding Equipment Notes unpaid and
outstanding at any time.
“Part” means any and all parts, attachments, accessions, appurtenances,
furnishings, components, appliances, accessories, instruments and other
equipment installed in, or attached to (or constituting a spare for any such
item installed in or attached to) any Railcar.
“Paying Agent” has the meaning given to such term in Section 2.03(a) hereof. The
term “Paying Agent” includes any additional Paying Agent.
“Payment Date” means the 17th calendar day of each month, commencing on May 17,
2019; provided that if any Payment Date would otherwise fall on a day that is
not a Business Day, such Payment Date shall be the first following day which is
a Business Day.
“Payment Date Schedule” means the schedule prepared by the Administrator
pursuant to Section 3.10(e) hereof.
“Payment Intangible” means all “payment intangibles” as defined in Article 9 of
the UCC.
“Permitted Discretionary Sale” has the meaning set forth in Section 5.03(a)(iii)
hereof.
“Permitted Encumbrance” means: (i) the ownership interests of the Issuer;
(ii) the interest of the Lessee as provided in any Lease; (iii) any Encumbrance
for taxes, assessments, levies, fees and other governmental and similar charges
not yet due and payable or the amount or validity of which is being contested in
good faith by appropriate proceedings so long as there exists no material risk
of sale, forfeiture, loss, or loss of or interference with use or possession of
the affected asset, and such contest would not result in the imposition of any
criminal liability on the Issuer or any assignee thereof; (iv) in respect of any
Railcar, any Encumbrance of a repairer, mechanic, supplier, materialman, laborer
and the like arising in the ordinary course of business by operation of law or
similar Encumbrance, provided that the proceedings relating to such Encumbrance
or the continued existence of such Encumbrance does not give rise to any
reasonable likelihood of the sale, forfeiture or other loss of the affected
asset, and such contest would not result in the imposition of any criminal
liability on the Issuer or any assignee thereof; (v) Encumbrances granted to the
Indenture Trustee under and pursuant to this Master Indenture; (vi) any
Encumbrances created by or through or arising from debt or liabilities or any
act or omission of any Lessee in each case either in contravention of the
relevant Lease (whether or not such Lease has been


Annex A
Page 20

--------------------------------------------------------------------------------




terminated) or without the consent of the relevant Lessor (provided that if the
Issuer becomes aware of any such Encumbrance, it shall use commercially
reasonable efforts to have any such Encumbrance lifted, removed and otherwise
discharged); (vii) salvage rights of insurers under insurance policies covering
the affected asset; (viii) any sublease permitted under any Lease;
(ix) Encumbrances which are released or extinguished upon the transfer of the
related asset to the Issuer by the applicable transferee thereof; and (x)
Encumbrances on railcars and leases that result from a Rider being a Mixed
Rider.
“Permitted Excess Concentration” means the aggregate Adjusted Value of the
Issuer’s Railcars leased to an individual Lessee exceeds a percentage limitation
specified in the definition of Customer Concentration Limit as a result of the
merger or consolidation of one or more Lessees. A Permitted Excess Concentration
shall not be a violation of the Customer Concentration Limit or the
Concentration Limits generally; however, no additional Railcars may be leased to
such Lessee (not counting then-currently leased Railcars that are re-leased to
the then-current Lessee), and additional Railcars leased to such Lessee may not
be purchased, by the Issuer unless, upon such lease or purchase, the Adjusted
Value of the Issuer’s Railcars leased to such individual Lessee will meet the
applicable Customer Concentration Limit.
“Permitted Holder” has the meaning given to such term in Section 5.02(i)(A)
hereof.
“Permitted Investments” means one or more of the following obligations which
(i) are acquired at a purchase price of not greater than par, (ii) have a fixed
principal amount due at maturity, if applicable, and (iii) unless full payment
of principal is paid in cash upon the exercise of the option, do not include any
embedded options (i.e., not callable, putable or convertible): (a) marketable
direct obligations issued by, or fully and unconditionally guaranteed by, the
United States Government or issued by any agency or instrumentality thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition, (b) certificates of deposit, time
deposits, eurocurrency time deposits or overnight bank deposits having
maturities of one year or less from the date of acquisition issued by any United
States commercial bank having a long-term unsecured debt rating of at least “AA”
by S&P and “Aa2” by Moody’s or equivalent ratings by another nationally
recognized credit rating agency in substitution of Moody’s if Moody’s is not in
the business of rating long-term senior unsecured debt of commercial banks,
(c) commercial paper of an issuer rated at the time of acquisition at least A-1+
by S&P and P1 by Moody’s or, in substitution of Moody’s if Moody’s ceases
publishing ratings of commercial paper issuers generally, carrying an equivalent
rating by an internationally recognized rating agency, and maturing within one
year from the date of acquisition, (d) repurchase obligations of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States Government, (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at the time of acquisition at least A-l+ by S&P and P1 by
Moody’s, or in substitution of Moody’s if Moody’ ceases publishing ratings of
such a state, commonwealth, territory, political subdivision, taxing authority
or foreign government, carrying an equivalent rating by an internationally
recognized rating agency, (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds that are registered with the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, and operated in accordance with Rule 2a-7 thereunder and that, at the
time of such investment, are rated “Aaa” by Moody’s and “AAA” by S&P or invest
exclusively in assets satisfying the requirements of


Annex A
Page 21

--------------------------------------------------------------------------------




clauses (a) through (f) of this definition. The ratings by S&P described in this
definition must be an unqualified rating (i.e., one with no qualifying suffix),
with the exception of ratings with regulatory indicators and unsolicited
ratings.
“Permitted Lease” means (a) each Existing Lease (including any renewal or
extension thereof to the extent such renewal or extension complies with
clauses (i), (iii), (iv) and (v) below) and (b) any agreement (other than an
Existing Lease) constituting a Lease that meets all of the following
requirements:
(i)    the Lessee thereunder is a Permitted Lessee;
(ii)    if such agreement permits the Lessee thereunder to sublease any of the
Portfolio Railcars subject to such Lease, then such Lease shall require that any
such sublease be conditioned on (A) the Lessee’s obtaining the Lessor’s prior
consent to such sublease, (B) the Lessee agreeing that any such sublease will
have provisions making it terminable (as to the sublessee) at the request of the
Lessor or Lessee, as applicable, and prohibiting any further subleasing by the
sublessee and will not contain any purchase option in favor of the sublessee,
(C) the Lease providing that no such sublease shall relieve the Lessee from
liability thereunder and (D) the applicable sublessee satisfying the
requirements for a “Permitted Lessee” set forth below;
(iii)    such agreement was entered into on an arm’s length basis with fair
market terms on the date of its execution, and does not require any prepayment
of rental payments throughout the term of such agreement;
(iv)    such agreement does not contain any purchase option in favor of the
Lessee thereunder, other than a purchase option provision complying with the
definition of a Permitted Purchase Option;
(v)    such agreement (or any related consent, acknowledgment of assignment,
side letter or similar written instrument executed by such Lessee) permits the
assignment, pledge, mortgage or other similar disposition of the Lease of the
related Railcar without notice to or consent by the Lessee (or, in the case of a
written instrument described in the foregoing parenthetical, any further notice
to or consent by the Lessee), it being understood that the inclusion within such
permission or written instrument of language to the effect that such Lessee
consent is conditioned on the assignees’ agreement that it takes its interest in
the Railcar and/or related Lease subject to the rights of the Lessee in such
Railcar under the Lease, including the right of quiet enjoyment, shall not in
and of itself be deemed to constitute the Lease as other than a Permitted Lease;
and
(vi)    such agreement contains a provision substantially to the effect that the
lease rentals payable under such agreement are not subject to offset, deduction
or counterclaim (except as expressly contemplated in any rental abatement
provisions contained in a Full Service Lease); provided that this clause (vi)
shall not apply if such agreement is subject to the terms of, or entered into
pursuant to, an existing master lease agreement dated on or prior to a Closing
Date which does not contain such a provision.
“Permitted Lessee” means any of the following:
(i)    a railroad company or companies (that is not a Credit Bankrupt, Trinity
or any Affiliate of Trinity) organized under the laws of the United States of
America or any state thereof or the District of Columbia, Canada or any province
thereof, or Mexico or any state thereof, upon


Annex A
Page 22

--------------------------------------------------------------------------------




lines of railroad owned or operated by such railroad company or companies or
over which such railroad company or companies have trackage rights or rights for
operation of their trains, and upon connecting and other carriers in the usual
interchange of traffic;
(ii)    a company with which the Servicer would do business in the ordinary
course of its business with respect to railcars which it owns or manages for its
own account (other than railroad companies, Trinity, Affiliates of Trinity or
Credit Bankrupts) for use in their business; and whose credit profile does not
vary materially from the credit profile of lessees of other railcars owned,
leased or managed by the Servicer for its own account; or
(iii)    wholly-owned Subsidiaries of Trinity organized under the laws of
(x) Canada or any political subdivision thereof or (y) Mexico or any political
subdivision thereof, in each case so long as such Leases are on an arm’s length
basis;
provided, however, that a Person organized under the laws of Mexico or any state
thereof (a “Mexican Lessee”) shall not constitute a Permitted Lessee unless
after giving effect to the contemplated lease to such Mexican Lessee, the
percentage of Portfolio Railcars in the aggregate (as measured by Adjusted
Value) leased (or subleased by a Lessee organized under the laws of the United
States of America or any state thereof or the District of Columbia, Canada or
any province thereof to a sublessee organized under the laws of Mexico or any
state thereof, as applicable) to all Mexican Lessees does not exceed 20% of the
Adjusted Value of the Portfolio Railcars in the aggregate.
“Permitted Purchase Option” has the meaning given such term in Section 5.01(z)
of this Master Indenture.
“Permitted Railcar Acquisition” has the meaning given to such term in
Section 5.03(c) hereof.
“Permitted Railcar Disposition” has the meaning given to such term in
Section 5.03(a) hereof.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.
“Portfolio” means, at any time, all Portfolio Railcars and the Leases related to
such Railcars.
“Portfolio Railcars” means, as of any date of determination, all Railcars then
owned by the Issuer that are subject to the Security Interest granted pursuant
to this Master Indenture.
“Prefunding Account”, with respect to a Series, if applicable, has the meaning
given to such term in the related Series Supplement.
“Principal Terms” means, with respect to any Series, all of the following
information: (i) the name or designation of such Series and the Classes of
Equipment Notes to constitute such Series; (ii) the initial principal balance of
the Equipment Notes to be issued for such Series (or method for calculating such
balance); (iii) the interest rate to be paid with respect to each Class of
Equipment Notes for such Series; (iv) the Payment Date and the date or dates
from which interest shall accrue and on which principal is scheduled to be paid;
(v) the designation of any Series Accounts and Class Accounts, if any, for such
Series and the terms governing the operation of any such Series Accounts and
Class Accounts, if any; (vi) the Final Maturity Date; (vii) the Control Party;
(viii) the Scheduled Principal Payment Amounts for each Class of Equipment Notes
within such Series, (ix) in the case of an Additional Series, the rights to
payment of interest and principal, which rights shall not be inconsistent with
the Flow of Funds and this


Annex A
Page 23

--------------------------------------------------------------------------------




Master Indenture; (x) in the case of an Additional Series, the terms, if any,
for the optional or early redemption of such Additional Series, (xi) in the case
of an Additional Series, the form, authorization, execution and delivery, and
the manner of redemption and repayment of such Additional Series, which terms
shall be substantially similar to those applicable to the Initial Equipment
Notes and in any event not inconsistent with the terms of this Master Indenture;
(xii) in the case of an Additional Series, the legends applicable to such
Additional Series, if any, which are required in addition to those set forth in
this Master Indenture; (xiii) in the case of an Additional Series, whether the
Equipment Notes of such Series are eligible for purchase by ERISA plans; and
(xiv) any other terms of such Series.
“Private Placement Legend” means the legend initially set forth on the Equipment
Notes in the form set forth in Section 2.02 hereof.
“Pro Forma Lease” has the meaning given to such term in Section 5.03(e)(ii)
hereof.
“Proceeding” means any suit in equity, action at law, or other judicial or
administrative proceeding.
“Proceeds” means (a) all “proceeds” as defined in Article 9 of the UCC,
(b) dividends, payments or distributions made with respect to any Investment
Property and (c) whatever is receivable or received when Collateral or proceeds
are sold, exchanged, collected, converted or otherwise disposed of, whether such
disposition is voluntary or involuntary.
“Prospective Operating Expenses” means, as of any date of determination, the
Administrator’s (after consulting with the Servicer) good faith estimate of
significant anticipated Operating Expenses expected to be incurred over the next
twelve Collection Periods.
“Provincial Personal Property Security Act” means, in respect of each province
or territory in Canada (other than Quebec), the Personal Property Security Act
as from time to time in effect in such province or territory and, in respect of
Quebec, the Civil Code of Quebec as from time to time in effect in such
province..
“Prudent Industry Practice” means at a particular time and to the extent the
same are generally known by those in the industry, the standard of operating and
maintenance practices, methods and acts, including, but not limited to those
required by the Field Manual of the AAR, FRA rules and regulations and
Interchange Rules, which, in the light of the relevant facts is generally
engaged in or approved by a significant portion of the owners, managers and
operators of railcars in the United States that are similar to the Portfolio
Railcars, could have been expected to accomplish the desired result consistent
with good business practices, reliability, safety and expedition. Prudent
Industry Practice is not intended to require optimum practice, method or acts,
but rather a spectrum of possible practices, methods or acts that are generally
engaged in by other owners, managers and operators of railcars in the United
States which are similar to the Portfolio Railcars.
“Purchase Option Disposition” has the meaning given to such term in
Section 5.03(a)(i) hereof.
“Purchase Price” means (a) in the case of a Permitted Railcar Acquisition, the
amount to be paid to the seller of a Railcar pursuant to the related Asset
Transfer Agreement, and (b) in the case of a Required Modification or an
Optional Modification, the cost of such Required Modification or Optional
Modification, as provided in the Modification Agreement (if any) with the
Supplier of such Required Modification or Optional Modification.
“Purchaser” means an Initial Purchaser.


Annex A
Page 24

--------------------------------------------------------------------------------




“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A promulgated under the Securities Act.
“Qualifying Replacement Railcars” has the meaning given such term in
Section 5.03(a)(iii)(B) hereof.
“Railcar” means an item of railroad rolling stock, together with (i) any and all
replacements or substitutions thereof, (ii) any and all tangible components
thereof and (iii) any and all related appliances, Parts, accessories,
appurtenances, accessions, additions, improvements to and replacements from time
to time incorporated or installed in any item thereof.
“Railcar Advance Rate” means, as of any Payment Date and as determined for the
Equipment Notes, and giving effect to all Flow of Funds allocations and other
transactions occurring on such Payment Date, the percentage equivalent of a
fraction, the numerator of which is the aggregate Outstanding Principal Balance
of the Equipment Notes as of such Payment Date, and the denominator of which is
the aggregate Adjusted Value of the Portfolio Railcars as of such Payment Date.
“Railcar Disposition” means any sale, transfer or other disposition of any
Railcar (or an interest therein), including by reason of such Railcar suffering
a Total Loss or a Scrap Value Disposition.
“Railroad Authority” means the STB, the AAR, and/or any other Governmental
Authority which, from time to time, has control or supervision of railways or
has jurisdiction over the railworthiness, operation and/or maintenance of a
Railcar operating in interchange.
“Railroad Mileage Credits” means the mileage credit payments made by railroads
under their applicable tariffs to the registered owner of identifying marks on
the railcars.
“Rapid Amortization Class” means a Class affected by a Rapid Amortization Event,
i.e., a Rapid Amortization Event has occurred with respect to the Series of
which such Class is a part and such Rapid Amortization Event applies to such
Class.
“Rapid Amortization Event”, with respect to a Series, is defined in the related
Series Supplement, if applicable.
“Rapid Amortization Notes” means the Equipment Notes of a Rapid Amortization
Class or Rapid Amortization Series, as applicable.
“Rapid Amortization Series” means a Series affected by a Rapid Amortization
Event, i.e., a Rapid Amortization Event has occurred with respect to such
Series.
“Rating Agency” means, with respect to a Series of Equipment Notes, each
nationally recognized statistical rating organization hired by the Issuer to
issue a rating with respect to such Series of Equipment Notes or Class thereof
as specified in the applicable Series Supplement; provided that such
organization shall be deemed to be a Rating Agency only with respect to such
Series or Class of Equipment Notes, as specified in the related Series
Supplement, only so long as such Series or Class of Equipment Notes is
Outstanding, and only so long as such organization maintains a rating on such
Series or Class of Equipment Notes.


Annex A
Page 25

--------------------------------------------------------------------------------




“Rating Agency Confirmation” means, with respect to any request, action, event
or circumstance, and each Rating Agency then maintaining a rating on any Series
of Equipment Notes (or Class thereof) then Outstanding, (a) written confirmation
by such Rating Agency that fulfillment of such request or the taking of the
requested action, or the occurrence of such event or circumstance will not
itself cause the Rating Agency to downgrade or withdraw its then-current rating
assigned to any such Series or Class, or (b) written notice to such Rating
Agency of such request, action, event or circumstance, shall have been given by
the Issuer at least ten (10) days prior to the request, action, event or
circumstance (or, if Rating Agency Confirmation is required by the applicable
transaction documents following the occurrence of an event or circumstance such
written notice shall have been given by the Issuer immediately following the
occurrence of such event or circumstance) and, (i) prior to the expiration of
such ten (10) day period, such Rating Agency shall not have issued any written
notice that the fulfillment of such request or the taking of the requested
action, or occurrence of such event or circumstance will itself cause such
Rating Agency to downgrade or withdraw its then current rating assigned to any
of the Equipment Notes or (ii) such Rating Agency has communicated that it will
not review such request, action, event or circumstances for purposes of
evaluating whether to confirm its then current rating assigned to any of the
Equipment Notes; provided, that if a Rating Agency has made a public statement
to the effect that it will no longer review requests, actions, events or
circumstances of the type requiring receipt of a Rating Agency Confirmation for
purposes of evaluating whether to confirm the then-current rating of obligations
rated by such Rating Agency, then such public statement shall be deemed to be a
Rating Agency Confirmation with respect to such Rating Agency for any such
request, action, event or circumstance.
“Received Currency” has the meaning given to such term in Section 13.06(a)
hereof.
“Record Date” means with respect to each Payment Date, the close of business on
the fifth Business Day immediately preceding such Payment Date and, with respect
to the date on which any Direction is to be given by Noteholders, the close of
business on the last Business Day prior to the solicitation of such Direction.
“Redemption Date” means the date, which shall in each case be a Payment Date
(unless otherwise designated by the Issuer in connection with a refinancing of
the then Outstanding Equipment Notes), on which Equipment Notes of any Series
are redeemed pursuant to an Optional Redemption.
“Redemption/Defeasance Account” means an account established by the Indenture
Trustee pursuant to Section 3.08 hereof.
“Redemption Disposition” has the meaning given to such term in Section 5.03(iv)
hereof.
“Redemption Fraction” has the meaning given to such term in Section 3.14(c)
hereof.
“Redemption Notice” means, a notice sent by the Indenture Trustee to the Holders
in respect of the Equipment Notes to be redeemed, as described in
Section 3.13(d) hereof.
“Redemption Premium” means, with respect to the principal amount of any Series
(or Class) of Equipment Notes to be prepaid on any prepayment date, an amount,
if any, specified in the applicable Series Supplement.
“Redemption Price” means, with respect to any Series of Equipment Notes or Class
thereof that will be the subject of an Optional Redemption, an amount
(determined as of the Determination Date (or, in respect of the applicable Hedge
Termination Value, the date of termination of any applicable Hedge


Annex A
Page 26

--------------------------------------------------------------------------------




Agreement) for the Redemption Date for such Optional Redemption) equal to,
unless otherwise specified in the related Series Supplement, the Outstanding
Principal Balance of the Series or Class of Equipment Notes being repaid
together with all accrued and unpaid interest thereon and, if specified in the
related Series Supplement, (a) the Redemption Premium thereon and (b) the Hedge
Termination Value, if any, owed by the Issuer to Hedge Providers in connection
therewith. For purposes of reporting any Hedge Termination Value applicable to
an Optional Redemption, the Redemption Notice shall include an estimated amount
of any such Hedge Termination Value as of the date of such Redemption Notice,
and a supplement to the Redemption Notice will be delivered prior to the
Redemption Date with such final Hedge Termination Value ascertained as of the
date of termination of any applicable Hedge Agreement.
“Register” has the meaning given to such term in Section 2.03(a) hereof.
“Regulation S” means Regulation S under the Securities Act.
“Regulation S Book-Entry Notes” means the Unrestricted Book-Entry Notes and the
Regulation S Temporary Book-Entry Notes.
“Regulation S Temporary Book-Entry Note” means Equipment Notes initially sold
outside the United States in reliance on Regulation S, represented by a single
temporary global note in fully registered form, without interest coupons, the
form of which shall be substantially in the form of the applicable Note Form for
such Equipment Note, with the legends required by Section 2.02 hereof for a
Regulation S Temporary Book-Entry Note inscribed thereon.
“Reimbursable Services” has the meaning assigned thereto in Section 5.4 of the
Servicing Agreement.
“Related Documents” has the meaning assigned to such term in Section 5.04(y)(i)
hereof.
“Related Document Inspection” has the meaning assigned to such term in
Section 5.04(y)(i) hereof.
“Relative Documents” means the Service Provider Agreements, the Asset Transfer
Agreements, this Master Indenture, the Series Supplements and the Equipment
Notes, together with all certificates, documents and instruments delivered
pursuant to any of the foregoing.
“Relevant Information” means the information provided by the Service Providers
to the Administrator that is required to enable the Administrator make the
calculations contemplated by Section 3.10(a) through (e) hereof.
“Replacement Exchange” means the acquisition by the Issuer of one or more
Qualifying Replacement Railcars with all or a portion of the Net Disposition
Proceeds from a Permitted Discretionary Sale, a Purchase Option Disposition or
an Involuntary Railcar Disposition, in each case within the Replacement Period
applicable to such Railcar Disposition, as provided in Section 5.03 hereof.
“Replacement Period” means, (a) with respect to the Issuer’s use of all or any
portion of Net Disposition Proceeds as permitted in accordance with this Master
Indenture, the period beginning on the date of the applicable Railcar
Disposition and ending on the earlier of (i) the 180th day after the date of the
Issuer’s receipt of all Net Disposition Proceeds from such Railcar Disposition
and (ii) the occurrence of an Event of Default; and (b) notwithstanding the
foregoing, if during a period of one month, more than fifty percent (50%) of the
Portfolio Railcars (based on Adjusted Value) are sold pursuant to a Permitted
Discretionary Sale, the period beginning on the date of the applicable Permitted
Discretionary Sale and


Annex A
Page 27

--------------------------------------------------------------------------------




ending on the earlier of (i) the 90th day after the date of the Issuer’s receipt
of all Net Disposition Proceeds from such Permitted Discretionary Sale and
(ii) the occurrence of an Event of Default, except where otherwise provided in
the Master Indenture.
“Required Expense Amount” means, with respect to a Payment Date, an amount equal
to the sum of (i) the Operating Expenses payable on such Payment Date,
consisting of all Operating Expenses actually incurred by the Service Providers
and not previously reimbursed and the amounts shown on all invoices received
from the Service Providers for the reimbursement or payment of Operating
Expenses due or to become due on or before such Payment Date and not previously
paid or reimbursed, (ii) a reserve amount to be deposited for Operating Expenses
that are due and payable during the period beginning on such Payment Date and
ending on (but excluding) the next Payment Date and (iii) a reserve amount to be
deposited for Prospective Operating Expenses.
“Required Expense Deposit” has the meaning ascribed to such term in
Section 3.10(a) hereof.
“Required Expense Reserve” means the sum of the amounts described in
clauses (ii) and (iii) in the definition of “Required Expense Amount.”
“Required Modification” means any alteration or modification of a Portfolio
Railcar required by the AAR, the FRA, the United States Department of
Transportation or any other United States or state governmental agency or any
other applicable law (including without limitation, the laws of Mexico, Canada
or any of their respective states and territories (as applicable)) and required
by such entity as a condition of continued use or operation of such Railcar in
interchange.
“Requisite Majority” means Holders of Equipment Notes that, individually or in
the aggregate, own more than fifty percent (50%) of the then Outstanding
Principal Balance of the Senior Class of Equipment Notes (other than Equipment
Notes held by Trinity or its Affiliates) for as long as such Class of Equipment
Notes remain outstanding.
“Responsible Officer” means, with respect to the subject matter of any covenant,
agreement or obligation of any party contained in any Operative Agreement, the
President, or any Vice President, Assistant Vice President, Treasurer, Assistant
Treasurer or other officer, who in the normal performance of his or her
operational responsibility would have knowledge of such matter and the
requirements with respect thereto; and with respect to the Indenture Trustee,
any Vice President, Assistant Vice President, Assistant Treasurer, Assistant
Secretary, Corporate Trust Officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers, in each case, having direct responsibility for the
administration of this Indenture; and when used in connection with the Issuer,
shall include (i) any such officer of the Servicer or the Administrator acting
on behalf of the Issuer under the applicable Service Provider Agreement, as the
case may be, (ii) any such officer of the Member, or (iii) any such officer of a
manager of the Member.
“Restricted Lessee Contact” has the meaning assigned thereto in Section 2.1(a)
of the Servicing Agreement.
“Rider” means a schedule or rider to a master lease agreement between the lessor
thereunder and a lessee that evidences the lease transaction in respect of the
individual railcars listed thereon, as contemplated in such master lease
agreement.
“Rule 144A” means Rule 144A under the Securities Act.


Annex A
Page 28

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor to such entity’s business of rating
securities, or, if such entity or its successor shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by the Issuer.
“Schedule” means a schedule or rider to a master lease agreement between the
lessor thereunder and a lessee that evidences the lease transaction in respect
of the individual railcars listed thereon, as contemplated in such master lease
agreement.
“Scheduled Principal Payment Amount” means, for the Equipment Notes of any
Series or Class, as applicable, on any Payment Date, the excess, if any, of
(x) the then Outstanding Principal Balance of such Series or Class of Equipment
Notes, as applicable, over (y) the Scheduled Targeted Principal Balance of such
Series or Class, as applicable, for such Payment Date.
“Scheduled Targeted Principal Balance” means, for each Class of Equipment Notes
within a Series and for any Payment Date, the amount identified as such for that
Class in the related Series Supplement, as it may be adjusted from time to time
in accordance with Section 3.14 hereof.
“Scrap Value Disposition” has the meaning given to such term in Section
5.03(a)(v) hereof.
“Secured Obligations” has the meaning given such term in the Granting Clause
hereof.
“Secured Parties” means the holders of and/or obligees in respect of the Secured
Obligations, including without limitation the Noteholders, the Liquidity
Facility Providers (other than any Liquidity Facility Provider whose related
Liquidity Facility Documents are identified in a Series Supplement as being
excluded from Secured Obligation), the Servicer, the Administrator, the
Insurance Manager, and the Hedge Providers.
“Securities” means any obligations of an issuer or any shares, participations or
other interests in an issuer or in property or an enterprise of an issuer that
(i) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer, (ii) are one of a
class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (iii)(A) are, or are of a type,
dealt with or traded on securities exchanges or securities markets or (B) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the UCC.
“Securities Accounts” means all “securities accounts” as defined in Article 9 of
the UCC.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Entitlements” means all “security entitlements” as defined in
Article 9 of the UCC.
“Security Interests” means the security interests and other Encumbrances granted
or expressed to be granted in the Collateral pursuant to this Master Indenture.
“Seller” has the meaning given such term in the applicable Asset Transfer
Agreement.
“Senior Claim” has the meaning given thereto in Section 11.01(a) hereof.
“Senior Claimant” has the meaning given thereto in Section 11.01(a) hereof.


Annex A
Page 29

--------------------------------------------------------------------------------




“Senior Class” means (a) initially, all Outstanding Class A Equipment Notes, (b)
on and after the payment in full of all Outstanding Obligations with respect to
the Class A Equipment Notes, all Outstanding Class B Equipment Notes.
“Senior Hedge Payments” means all payments owed by the Issuer under a Hedge
Agreement (including any Hedge Termination Value owed by the Issuer to the
extent not satisfied from funds received by a Hedge Provider from any
replacement Hedge Provider) except for Subordinated Hedge Payments.
“Series” means any series of Equipment Notes established pursuant to a Series
Supplement.
“Series Account” has the meaning given to such term in Section 3.01(a) hereof.
“Series Issuance Date” means, with respect to any Series of Additional Notes,
the date on which the Equipment Notes of such Series are issued in accordance
with the provisions of Section 9.06 of this Master Indenture and the related
Series Supplement.
“Series Supplement” means any supplement to this Master Indenture, other than an
Indenture Supplement, which sets forth the Principal Terms and other terms and
conditions of a Series of Equipment Notes issued under this Master Indenture and
such Series Supplement.
“Series 2019-1 Notes” means the Initial Equipment Notes.
“Service Provider” means each of or all of (as the context may require) the
Servicer, the Insurance Manager, the Indenture Trustee (including in its
capacities as Paying Agent and Note Registrar), the Administrator and the
Liquidity Facility Providers.
“Service Provider Agreements” means, when used with respect to any Service
Provider, the Servicing Agreement, the Insurance Agreement, the Administrative
Services Agreement, this Master Indenture, or, in the case of a Liquidity
Facility Provider, the applicable agreements providing for payment or
reimbursement of fees and expenses of such Liquidity Facility Provider, in each
case as applicable to such Service Provider which is party thereto, or any of
the foregoing individually as the context requires.
“Service Provider Fees” means (a) all fees, expenses and indemnities due or
reimbursable to the Indenture Trustee (including in its capacities as Paying
Agent and Note Registrar), the Servicer, the Insurance Manager and the
Administrator in accordance with the applicable agreements with such Servicer
Providers (including the Relative Documents), including the Indenture Trustee
Fees due to the Indenture Trustee hereunder and the Servicing Fee due to the
Servicer under the Servicing Agreement, but excluding any such amounts that
constitute Operating Expenses, and (b) all fees and expenses (but not
reimbursement or indemnification obligations) payable to the Liquidity Facility
Providers in connection with the Liquidity Facilities.
“Servicer” means TILC, in its capacity as Servicer under the Servicing
Agreement, including its successors in interest, until another Person shall have
become the “Servicer” under such agreement, after which “Servicer” shall mean
such other Person.
“Servicer Advance” has the meaning assigned to such term in the Servicing
Agreement.
“Servicer Default” has the meaning set forth in Section 8.2 of the Servicing
Agreement.


Annex A
Page 30

--------------------------------------------------------------------------------




“Servicer Optional Modification Cap” has the meaning given to such term in
Section 3.11(a)(7) hereof.
“Servicer Optional Modification Expense” has the meaning given to such term in
Section 3.11(a)(7) hereof.
“Servicer Termination Event” means the occurrence of any event specified in the
Servicing Agreement (and with respect to events that include a cure or grace
period or notice requirement, following the elapsing of such period without cure
or the delivery of such notice, as applicable) which gives the Issuer thereunder
or its assignees the right to effect a replacement of the current Servicer
thereunder with a successor or replacement Servicer.
“Servicer’s Fleet” means the TILC Fleet as of the Closing Date or as of any date
thereafter and does not include Portfolio Railcars and, if a Successor Servicer
shall have been appointed pursuant to the Servicing Agreement, “Servicer’s
Fleet” means all railcars owned, leased or managed by such Servicer or its
Affiliates, in either case, other than Portfolio Railcars.
“Servicing Agreement” means the Railroad Car Management, Operation, Maintenance,
Servicing and Remarketing Agreement dated as of the Initial Closing Date between
the Issuer and TILC, as initial Servicer thereunder.
“Servicing Fee” means, for any Payment Date, the compensation payable to the
Servicer on such Payment Date in accordance with the terms of, and designated as
such in, the Servicing Agreement.
“Similar Law” has the meaning given to such term in Section 2.11(f) hereof.
“Sold Railcars” has the meaning given to such term in Section 5.03(a)(iii)(D)
hereof.
“Stated Interest” means, with respect to any Equipment Note, interest payable on
such Equipment Note at the Stated Rate for such Equipment Note.
“Stated Interest Amount” means, with respect to any Series of Equipment Notes
(or Class thereof), that amount of Stated Interest due and payable on such
Series of Equipment Notes (or Class thereof) on a Payment Date, including any
Stated Interest due and payable on a prior Payment Date that was not paid on
such Payment Date, as described in the last sentence of Section 3.04(c) hereof.
“Stated Interest Shortfall” has the meaning given to such term in
Section 3.10(d) hereof.
“Stated Rate” means, as specified in the related Series Supplement, the rate of
interest payable on a specific Equipment Note of the related Series or Class.
“STB” means the Surface Transportation Board of the United States Department of
Transportation or any successor thereto.
“Stock” means all shares of capital stock, all beneficial interests in trusts,
all partnership interests (general or limited) in a partnership, all membership
interests in limited liability companies, all ordinary shares and preferred
shares and any options, warrants and other rights to acquire such shares or
interests, as applicable.


Annex A
Page 31

--------------------------------------------------------------------------------




“SUBI Certificate” means, with respect to Railcars that are conveyed to the
Issuer from time to time so as to become Portfolio Railcars and that bear
Trinity Marks, a SUBI Certificate evidencing a SUBI interest in such Trinity
Marks under the Marks Company Trust Agreement.
“Subject Note” has the meaning assigned thereto in Section 2.17 hereof.
“Subordinated Hedge Payment” means (i) a payment on account of a Hedge
Termination Value owed by the Issuer as a result of an early termination of a
Hedge Agreement following an event of default or termination event in relation
to which the Hedge Provider is the defaulting party or the sole affected party
(except in the case of a termination event related to illegality or a
termination event related to a tax event) and (ii) any Hedge Partial Termination
Value payable by the Issuer as to which Rating Agency Confirmation has not been
received.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
“Successor Administrator” has the meaning assigned thereto in Section 4(d) of
the Administrative Services Agreement.
“Successor Insurance Manager” has the meaning assigned to such term in
Section 6.3(b) of the Insurance Agreement.
“Successor Servicer” has the meaning assigned to such term in Section 8.6 of the
Servicing Agreement.
“Supplier” means the Person that supplies or installs a Required Modification or
Optional Modification and to whom payment for the Purchase Price of such
Required Modification or Optional Modification is to be made.
“Supporting Obligation” means all “supporting obligations” as defined in
Article 9 of the UCC.
“Tax” and “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, loss, damage, liability, expense, additions to tax and additional
amounts or costs incurred or imposed with respect thereto) imposed or otherwise
assessed by the United States or by any state, local or foreign government (or
any subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.
“Third Party Event” has the meaning given to such term in Section 5.04 hereof.
“TILC” means Trinity Industries Leasing Company, a Delaware corporation.
“TILC Agreements” means the Operative Agreements to which TILC is or will be a
Party.


Annex A
Page 32

--------------------------------------------------------------------------------




“TILC Fleet” means all Railcars owned, leased or managed by TILC as of any date
of determination but excluding the Portfolio Railcars.
“Total Loss” means, with respect to any Railcar (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered unfit for commercial use for any
reason whatsoever, (iii) its requisition for title, confiscation, restraint,
detention, forfeiture or any compulsory acquisition or seizure or requisition
for hire (other than a requisition for hire for a temporary period not exceeding
180 days) by or under the order of any government (whether civil, military or de
facto) or public or local authority or (iv) its hijacking, theft or
disappearance, resulting in loss of possession by the owner or operator thereof
for a period of ninety (90) consecutive days or longer. A Total Loss with
respect to any Railcar shall be deemed to occur on the date on which such Total
Loss is deemed pursuant to the relevant Lease to have occurred or, if such Lease
does not so deem or the relevant Railcar is not subject to a Lease, (A) in the
case of an actual total loss or destruction, damage beyond economic repair or
being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Railcar was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of a Total Loss); or (E) in the case of clause (iv)
above, the final day of the period of 90 consecutive days referred to therein.
“Transferee” has the meaning given such term in Section 2.17 hereof.
“Transferred Note” has the meaning given such term in Section 2.17 hereof.
“TRC” means Trinity Rail Canada Inc., a British Columbia corporation.
“Treasury Regulations” means the income tax regulations promulgated under the
Code.
“Trinity” means Trinity Industries, Inc., a Delaware corporation.
“Trinity Marks” means the Marks owned by the Marks Company designated “BRGX”,
“CEPX”, “CNSX”, “IBPX”, “MGRX,” “TCPX”, “TILX”, “TIMX”, “TINX”, “TISX”, “TLLX”,
“TMEX” and “WRWX”.
“TRLWT” means Trinity Rail Leasing Warehouse Trust, a Delaware statutory trust.
“TRLWT Agreements” means the Operative Agreements to which TRLWT is or will be a
Party.
“UCC” means the Uniform Commercial Code as enacted in the State of New York, or
when the context implies, the Uniform Commercial Code as in effect from time to
time in any other applicable jurisdiction.
“Unit Inspection” has the meaning given to such term in Section 5.04(y)(i)
hereof.


Annex A
Page 33

--------------------------------------------------------------------------------




“United States Person” and “U.S. Person” have the meanings given to such terms
in Regulation S under the Securities Act.
“Unrestricted Book-Entry Note” shall have the meaning given to such term in
Section 2.01(c)(iv) hereof, the form of which shall be substantially in the form
of the applicable Note Form for such Equipment Note, with the legends required
by Section 2.02 hereof for an Unrestricted Book-Entry Note inscribed thereon.
“U.S. Bank” means U.S. Bank National Association, a national banking
association.
“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.
“U.S. Government Obligations” has the meaning given to such term in
Section 12.02(a) hereof.
“WTC” means Wilmington Trust Company, a Delaware trust company.




Annex A
Page 34